ICJ_069_FrontierDispute_BFA_MLI_1986-12-22_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
(BURKINA FASO/RÉPUBLIQUE DU MALI)

ARRÊT DU 22 DÉCEMBRE 1986

1986

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALI)

JUDGMENT OF 22 DECEMBER 1986
Mode officiel de citation :
Différend frontalier, arrêt, CI.J. Recueil 1986, p. 554.

Official citation :
Frontier Dispute, Judgment, 1. CJ. Reports 1986, p. 554.

 

N° de vente : 525
Sales number

 

 

 
22 DÉCEMBRE 1986
ARRÊT

DIFFÉREND FRONTALIER
(BURKINA FASO/RÉPUBLIQUE DU MALI)

FRONTIER DISPUTE
(BURKINA FASO/REPUBLIC OF MALD

22 DECEMBER 1986
JUDGMENT
1986
22 décembre
Rôle général
n° 69

554

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1986

22 décembre 1986

AFFAIRE DU DIFFÉREND FRONTALIER

(BURKINA FASO/RÉPUBLIQUE DU MALI)

Différend frontalier — Frontières héritées de la période coloniale — Droit appli-
cable — Principe de l’uti possidetis juris — Nature et portée du principe — Date
critique — Place du droit colonial (droit français d'outre-mer) — Rôle de l'équité
infra legem — Forme d'équité constituant une méthode d'interprétation du droit.

Comportement d’une Partie — Argument fondé sur l'acquiescement — Acte
unilatéral d’un gouvernement — Volonté de s'engager — Interprétation de l'acte à la
lumière de toutes les circonstances de fait et de la possibilité de s'engager par un autre
moyen — Acceptation de l'application au différend de certains principes et règles —
Règles expressément reconnues par les Etats en litige.

Intérêts d’un Etat tiers — Frontière se terminant par un point triple — Compétence
judiciaire et exercice de la fonction judiciaire — Distinction entre la détermination
d'une frontière terrestre et l'identification des règles applicables à la délimitation du
plateau continental — Devoir de la Chambre de statuer sur tout le petitum.

Titres et preuves — Problèmes en ce qui concerne les preuves — Textes législatifs et
réglementaires — Valeur de preuve des textes indépendamment de leur validité dans
l’ordre juridique interne — Matériau cartographique — Cartes comme éléments de
preuve extrinsèques — Eventualité de l'intégration d'une carte parmi les éléments
constituant l'expression de la volonté de l'Etat — Valeur des cartes comme preuves
— Fiabilité technique — Neutralité de leur source — Problèmes soulevés par le ma-
tériau cartographique en l'espèce (incompatibilités, insuffisances et lacunes) — Les
« effectivités coloniales » en tant que preuves de l'exercice effectif de compétences
territoriales — Correspondance entre les administrateurs coloniaux.

Application équitable de la règle de droit — Accord local non approuvé par les
autorités compétentes sur le plan international — Circonstances dans lesquelles
l'accord est intervenu.

ARRÊT

Présents : M. BEDJAOUI, président de la Chambre ; MM. LACHS, RUDA, juges ;
MM. LUCHAIRE, ABI-SAAB, juges ad hoc ; M. TORRES BERNARDEZ,
Greffier.
555 DIFFÉREND FRONTALIER (ARRÊT)

En l'affaire du différend frontalier,
entre

le Burkina Faso,
représenté par
S. Exc. M. Ernest Ouedraogo, ministre de l’administration territoriale et de la
sécurité,
comme agent,
S. Exc. M. Emmanuel Salembere, ambassadeur,
comme coagent,

S. Exc. M. Eduardo Jiménez de Aréchaga, ancien professeur de droit inter-
national à l’Université de Montevideo, ‘

comme conseiller,

M. Jean-Pierre Cot, professeur de droit international et de sociologie politique
à l’Université de Paris I,

M. Alain Pellet, professeur à l’Université de Paris-Nord et à l’Institut d’études
politiques de Paris,

comme conseils et avocats,
M. Souleymane Diallo, conseiller à l'ambassade du Burkina Faso à Paris,

comme conseil,
M. Jean Gateaud, ingénieur général géographe en retraite,
comme expert,

M. Alain Pipart, assistant à l’Université de Paris-Nord, avocat à la cour
d'appel de Paris,
M. Stephen Marquardt, diplômé en droit de l’Université de Bonn,

comme conseillers,

M. Jean-Matthieu Cot,

Mme Angélique Bouda,

Mme Miriam Dauba,

Mme Martine Soulier-Moroni,

et

la République du Mali,
représentée par
S. Exc. le lieutenant-colonel Abdourahmane Maiga, ministre de l’administra-
tion territoriale et du développement 4 la base,

comme agent,
S. Exc. M. Diango Cissoko, ministre de la justice, garde des sceaux,
comme conseiller spécial,

S. Exc. l'ambassadeur Yaya Diarra, ministère des affaires étrangères et de la
coopération internationale,

comme coagent,
556 DIFFÉREND FRONTALIER (ARRÊT)

M. René-Jean Dupuy, professeur au Collège de France,

M. Pierre-Marie Dupuy, professeur à l'Université de droit, d'économie et de
sciences sociales de Paris,

M. Raymond Ranjeva, de l’Académie malgache, président de l'établissement
d'enseignement supérieur de droit, d'économie, de gestion et de sociologie
de l’Université de Madagascar,

M. Jean Salmon, professeur à l’Université libre de Bruxelles,

comme conseils,

M. Diadié Traoré, directeur national de la cartographie et de la topogra-
phie,

comme conseiller scientifique et technique,

M. Sinaly Coulibaly, conseiller juridique au ministère des affaires étrangères et
de la coopération internationale,

comme conseiller juridique,

M. Aguibou Diarra, chef de la division des frontières au ministère de l'admi-
nistration territoriale et du développement à la base,

M. Mamadou Kone, chef de la section du contentieux au secrétariat général du
gouvernement,

M. N’Tji Laïco Traoré, chargé d’affaires a. i, ambassade du Mali à Bruxelles,

M. Mahamadou Maiga, administrateur civil en retraite,

M. Daba Diawara, ancien chef de la section constitutionnelle de la Cour
suprême

comme conseillers,

M. Paul Delmond, administrateur en chef des affaires d'outre-mer en re-
traite,

M. Drissa Sangare, ministère de l'administration territoriale et du dévelop-
pement à la base,

M. Amadou Billy Soussoko, ministère de l’administration territoriale et du
développement à la base,

M. Aliou Toure, direction nationale de la cartographie et de la topographie,

M. Oumar Kansa Ongoïba, administrateur ; attaché de cabinet au ministère
de l'administration territoriale et du développement à la base,

Mre Maciré Yattassaye, journaliste auprès du ministère de l’administration
territoriale et du développement à la base

comme experts,

LA CHAMBRE CONSTITUÉE PAR LA COUR INTERNATIONALE DE JUSTICE pour
connaître de l'affaire susmentionnée,

ainsi composée,

après délibéré,

rend l'arrêt suivant :

1. Par lettre conjointe du 14 octobre 1983, déposée au Greffe de la Cour le
20 octobre 1983, le ministre des affaires étrangères et de la coopération inter-
nationale de la République du Mali et le ministre des affaires étrangères de la

6
557 DIFFÉREND FRONTALIER (ARRÊT)

République de Haute-Volta ont transmis au Greffier un compromis daté du
16 septembre 1983, entré en vigueur le même jour, par lequel la Haute-Volta et Le
Mali étaient convenus de soumettre à une chambre de la Cour, constituée en
application de l’article 26, paragraphe 2, du Statut de la Cour, un différend
concernant la délimitation d’une partie de leur frontière commune.

2. Le texte du compromis du 16 septembre 1983 est le suivant :

« Le Gouvernement de la République de Haute-Volta et le Gouverne-
ment de la République du Mali,

Désireux de parvenir dans les meilleurs délais à un règlement du diffé-
rend frontalier qui les oppose, fondé notamment sur le respect du prin-
cipe de l’intangibilité des frontières héritées de la colonisation, et de pro-
céder à la délimitation et à la démarcation définitives de leur frontière
commune,

Se référant à l’accord conclu entre eux en vue du règlement du différend
frontalier qui les oppose,

Sont convenus de ce qui suit :

Article |
Objet du litige

1. La question posée à la chambre de la Cour internationale de Justice
constituée conformément à l’article IT ci-après est la suivante :

« Quel est le tracé de la frontière entre la République de Haute-Volta et
la République du Mali dans la zone contestée telle qu’elle est définie
ci-après ? »

2. La zone contestée est constituée par une bande de territoire qui s'étend
du secteur Koro (Mali) Djibo (Haute-Volta) jusques et y compris la région
du Beli.

Article II
Constitution d’une chambre de la Cour internationale de Justice

Les Parties soumettent la question posée à l’article I à une chambre de la
Cour internationale de Justice (ci-après «la Chambre »), constituée en
application de l’article 26, paragraphe 2, du Statut de la Cour internationale
de Justice (ci-après « la Cour ») et des dispositions du présent compro-
mis.

Article III
Procédure

1. Les Parties conviennent que leurs pièces de procédure écrite et leurs
plaidoiries seront présentées en langue française.

2. Sans préjuger aucune question relative à la charge de la preuve, les
Parties prient la Chambre d’autoriser la procédure suivante au regard des
pièces de procédure écrite :

a} un mémoire soumis par chacune des Parties au plus tard six mois après
l'adoption par la Cour de l’ordonnance constituant la Chambre ;
558 DIFFÉREND FRONTALIER (ARRÊT)

b) un contre-mémoire soumis par chacune des Parties au plus tard six mois
après l’échange des mémoires ;
c) toute autre pièce de procédure jugée nécessaire par la Chambre.

3. Les pièces de procédure écrite présentées au Greffier ne sont pas
transmises à l’autre Partie tant que le Greffier n’a pas reçu la pièce de
procédure correspondante de l’autre Partie.

Article IV
Arrêt de la Chambre

1. Les Parties acceptent, comme définitif et obligatoire pour elles-
mêmes, l'arrêt de la Chambre, rendu en application du présent compromis.

2. Dans l’année suivant cet arrêt les Parties procéderont à la démarcation
de la frontière.

3. Les Parties prient la Chambre de désigner dans son arrêt trois experts
qui les assisteront aux fins de l’opération de démarcation.

Article V
Entrée en vigueur, publication et notification

1. Le présent compromis entrera en vigueur à la date de sa signature.

2. Il sera enregistré au Secrétariat des Nations Unies en application de
l’article 102 de la Charte des Nations Unies à l'initiative de la Partie la plus
diligente.

3. En application de l’article 40 du Statut de la Cour, le présent com-
promis sera notifié au Greffier de la Cour par une lettre conjointe des
Parties.

4. Si cette notification n’est pas effectuée conformément au paragraphe
précédent dans le délai d’un mois suivant l’entrée en vigueur du présent
compromis, celui-ci sera notifié au Greffier de la Cour par la Partie la plus
diligente. »

3. Conformément à l’article 40, paragraphe 3, du Statut de la Cour et à l’ar-
ticle 42 de son Règlement, copie de la notification et du compromis a été trans-
mise au Secrétaire général de l'Organisation des Nations Unies, aux Membres
des Nations Unies et aux autres Etats admis à ester devant la Cour.

4. Par lettre du 29 août 1984, déposée au Greffe le 4 septembre 1984, l'agent
du Burkina Faso (anciennement Haute-Volta) a avisé la Cour du changement de
nom de son pays, en vigueur à partir du 4 août 1984.

5. Par cette même lettre, l’agent du Burkina Faso a notifié à la Cour la
désignation par son gouvernement de M. François Luchaire, professeur à l’Uni-
versité de Paris I, pour siéger comme juge ad hoc ; et par lettre du 18 mars 1985, le
coagent du Mali a notifié la désignation par son gouvernement de M. Georges
Abi-Saab, professeur à l’Institut universitaire de hautes études internationales de
Genève, pour siéger comme juge ad hoc.

6. Les Parties, dûment consultées le 14 mars 1985 par le Président au sujet de
la composition de la chambre en question, ont fait savoir qu’elles souhaitaient la
formation d’une chambre de cinq membres, dont deux juges ad hoc désignés par

8
559 DIFFÉREND FRONTALIER (ARRÊT)

elles conformément à l’article 31 du Statut, et ont confirmé leur désir de voir la
Cour procéder immédiatement à la constitution de la chambre.

7. Par ordonnance du 3 avril 1985, la Cour, ayant pris note de la désignation
d’un juge ad hoc par chacune des Parties, a décidé d’accéder à la demande des
Gouvernements du Burkina Faso et de la République du Mali tendant à ce
qu’une chambre spéciale de cinq juges soit constituée pour connaître de l'affaire
et a déclaré que, MM. Lachs, Ruda et Bedjaoui, juges, ayant été élus pour y
siéger, avec les juges ad hoc susmentionnés, ladite chambre, ainsi composée, était
dûment constituée.

8. Par ordonnance rendue le 12 avril 1985, conformément à l'article 92 du
Règlement, le Président de la Cour, se référant à l’article II], paragraphe 2, du
compromis, a fixé au 3 octobre 1985 la date d’expiration du délai pour le dépôt
d’un mémoire par chaque Partie. Les mémoires en question ont été dûment
déposés dans les délais ainsi fixés. Par ordonnance du 3 octobre 1985, le président
de la Chambre, se référant à l’article HI, paragraphe 2, du compromis, a fixé au
2 avril 1986 la date d’expiration du délai pour le dépôt d’un contre-mémoire par
chaque Partie, la suite de la procédure étant réservée.

9. Avant l’expiration du délai imparti pour le dépôt des contre-mémoires, les
Parties ont saisi la Chambre de demandes parallèles en indication de mesures
conservatoires. La Chambre a tenu audience le 9 janvier 1986 aux fins d’entendre
les Parties en leurs observations orales et a rendu le 10 janvier 1986 une ordon-
nance par laquelle elle a indiqué certaines mesures conservatoires ; invité les
agents des Parties à notifier sans délai au Greffier tout accord visé à l’article 1 D
de ladite ordonnance qui serait conclu entre leurs gouvernements ; et décidé que,
jusqu’à ce qu’elle rende son arrêt définitif en l'espèce, et sans préjudice de
Papplication de l’article 76 du Règlement, elle demeurerait saisie des questions
faisant l’objet de l'ordonnance.

10. Par lettre en date du 24 janvier 1986, et conformément à l’article 2 de
l'ordonnance susmentionnée en indication de mesures conservatoires, le coagent
de la République du Mali a transmis au Greffier le communiqué final de la
première conférence extraordinaire des chefs d’Etat et de gouvernement des pays
membres de l’accord de non-agression et d’assistance en matière de défense
(ANAD), diffusé le 18 janvier 1986. Ce communiqué faisait notamment état de
ce que les chefs d’Etat du Burkina Faso et de la République du Mali avaient
accepté « de retirer toutes leurs forces armées de part et d’autre de la zone
contestée et de leur faire regagner leur territoire respectif ».

1]. Le 2 avril 1986, soit dans les délais fixés à cet effet, les Parties ont déposé
leur contre-mémoire. Le méme jour, elles ont indiqué qu’elles ne désiraient pas
présenter d’autre piéce de procédure écrite. La Chambre n’ayant pas jugé que le
dépôt d’une nouvelle pièce de procédure écrite fût nécessaire en l'espèce, l'affaire
s’est trouvée en état.

12. Conformément à l’article 53, paragraphe 2, du Règlement, la Chambre,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des pièces
de procédure et des documents annexés seraient rendus accessibles au public à
l'ouverture de la procédure orale.

13. Après la clôture de la procédure écrite chacune des deux Parties a produit
des documents nouveaux au titre de l’article 56 du Règlement. Les Parties ayant
été dûment consultées conformément aux articles 31 et 58, paragraphe 2, du
Règlement, des audiences ont été tenues du 16 au 21 juin ainsi que les 24 et 26 juin
1986, durant lesquelles ont été entendus :

9
560 DIFFÉREND FRONTALIER (ARRÊT)

Pour le Burkina Faso : S. Exc. M. Ernest Ouedraogo,
M. Souleymane Diallo,
S. Exc. M. Emmanuel Salembere,
M. Alain Pellet,
M. Jean-Pierre Cot,
M. Jean Gateaud.

Pour la République du Mali : 8. Exc. M. le lieutenant-colonel Abdourahmane
Maiga,
M. Jean Salmon,
M. Raymond Ranjeva,
M. Pierre-Marie Dupuy,
M. Diadié Traoré,
M. Paul Delmond.

14. A l'audience du 26 juin 1986 (matin) le Burkina Faso, qui avait déjà conclu
son dernier tour de parole, a prié la Chambre de l'entendre à nouveau aux fins de
lui permettre de commenter brièvement l'exposé fait le même jour par l’un des
membres de la délégation malienne. La Chambre a décidé de faire droit à cette
demande et d'autoriser la République du Mali à commenter à son tour les
observations qui seraient présentées à l'audience par le Burkina Faso, soit ora-
lement, avant la clôture de la procédure orale, soit par écrit, dans les quarante-
huit heures suivant celle-ci. La République du Mali a fait parvenir au Greffe,
dans les délais fixés, une réponse écrite aux observations de la Partie adverse à
laquelle cette réponse a immédiatement été communiquée.

*

15. Dans l'instance, les conclusions ci-après ont été présentées par les Par-
ties :

Au nom du Burkina Faso,

dans le mémoire et le contre-mémoire ainsi qu’à audience du 24 juin 1986
(après-midi) :

«I. Le Burkina Faso demande respectueusement à la Chambre de la
Cour internationale de Justice constituée en application du compromis du
16 septembre 1983 de dire et juger que le tracé de la frontiére entre le
Burkina Faso et la République du Mali est constitué par la ligne suivante :

1. A l’ouest du point de coordonnées géographiques

M 0° 40’ 47” ouest
L 15° 00’ 03” nord

la ligne est celle qui résulte de la carte de l'Institut géographique national
français au 1/200 000, édition 1960, les villages de Dioulouna, Oukoulou,
Agoulourou et Koubo étant situés en territoire burkinabé.

2. A l’est du point de coordonnées géographiques

M 0° 40’ 47” ouest
L 15° 00’ 03” nord

la ligne suit les indications de la lettre 191 CM2 du 19 février 1935 et de la
561

DIFFÉREND FRONTALIER (ARRÊT)

carte au 1/500 000, édition 1925, jusqu’à la pointe nord de la mare d’In
Abao.

3. A partir de la pointe nord de la mare d’In Abao, la ligne suit le tracé de

la carte au 1/500 000, édition 1925, laissant au Burkina Faso la région du
Béli, jusqu’au point triple avec la frontière du Niger qui est constitué par les
monts N'Gouma, situés au nord du gué de Kabia.

II. Le Burkina Faso prie respectueusement la Chambre de désigner trois

experts qui devront assister les Parties aux fins de l'opération de démar-
cation, qui devra être achevée dans l’année suivant le prononcé de l'ar-
rêt. »

Au nom de la République du Mali,

dans le mémoire et le contre-mémoire :

« Le Gouvernement de la République du Mali conclut qu’il plaise à la

Chambre :

Dire que le tracé de la frontière entre la République du Mali et le Burkina

Faso dans la zone contestée passe par les points suivants :

Lofou, :
Venclos en forme de mosquée situé à 2 kilomètres au nord de Diguel,

un point situé à 3 kilomètres au sud de Kounia,
le baobab de Selba,
le Tondigaria,
Fourfaré Tiaiga,
Fourfaré Wandé,
Gariol,
Gountouré Kiri,
un point à lest de la mare de Kétiouaire dont les coordonnées géogra-
phiques sont les suivantes :
longitude 0° 44’ 47” ouest
latitude 14° 56’ 52” nord,

la mare de Raf Naman,

et de ce point suit le marigot en passant notamment par la mare de Fadar-
Fadar, la mare d’In Abao, la mare de Tin Akoff et la mare d’In Tangoum
pour aboutir au gué de Kabia » ;

à audience du 26 juin 1986 (après-midi) :

I

« Le Gouvernement de la République du Mali conclut qu’il plaise à la

Chambre :

1. Dire que le tracé de la frontière entre la République du Mali et le

Burkina Faso dans la zone contestée passe par les points suivants :

Lofou,
l’enclos en forme de mosquée situé à 2 kilomètres au nord de Diguel,

un point situé à 3 kilomètres au sud de Kounia,
562 DIFFÉREND FRONTALIER (ARRÊT)

le baobab de Selba,
— le Tondigaria,
— Fourfaré Tiaiga,
— Fourfaré Wandé,
— Gariol,
— Gountouré Kiri,
— un point à l’est de la mare de Kétiouaire dont les coordonnées géogra-
phiques sont les suivantes :
longitude 0° 44’ 47” ouest
latitude 14° 56’ 52” nord,
— la mare de Raf Naman,
et de ce point suit le marigot en passant notamment par la mare de Fadar-
Fadar, la mare d’In Abao, la mare de Tin Akoff et la mare d’In Tangoum
pour aboutir au gué de Kabia.
2. S’abstenir de déterminer quel est le point triple entre la République du
Mali, le Burkina Faso et le Niger.
3. Désigner dans son arrét trois experts qui assisteront les Parties aux fins
de l’opération de démarcation (article IV, paragraphe 3, du compromis du
16 septembre 1983). »

16. La tâche confiée à la Chambre en la présente espèce par le com-
promis conclu entre les deux Parties le 16 septembre 1983 consiste à
indiquer le tracé de la frontière entre le Burkina Faso et la République du
Mali (dénommée ci-après le Mali) dans la zone contestée telle qu’elle est
définie par ce compromis. Les deux Etats ont une frontière commune de
1380 kilomètres selon le Burkina Faso et de 1297 kilomètres selon le Mali,
dont près de 900 kilomètres selon le Burkina Faso et près de 1022 kilo-
mètres selon le Mali ont pu être délimités d’un commun accord entre les
Parties. La zone contestée est définie par le compromis comme « constituée
par une bande de territoire qui s'étend du secteur Koro (Mali) Djibo
(Haute-Volta) jusques et y compris la région du Béli ». Le Béli est le plus
important des cours d’eau temporaires de la région : venant des pentes
orientales du massif de Hombori, il coule vers le sud-est pour se jeter, hors
de la zone contestée, dans le fleuve Niger. En saison sèche il est composé
d’un chapelet de onze mares. Dans les conclusions qu’elles ont soumises à
la Chambre, les deux Parties ont indiqué le tracé de la frontière que
chacune d’elles considère comme fondé en droit (ces tracés, ainsi que la
topographie de la région, sont indiqués sur le croquis n° 1 ') ; selon l'une et
l’autre thèse, la frontière en litige suit un cours orienté approximativement
d'ouest en est, entre le Mali au nord et le Burkina Faso au sud. Le point
terminal de la frontière à l’est, dont l'emplacement n’est pas déterminé,
constitue en même temps un point se trouvant sur la frontière séparant du

! On trouvera un exemplaire de ce croquis dans une pochette placée à la fin du
présent fascicule ou du volume C.I.J. Recueil 1986 selon le cas. [Note du Greffe.]

12
563 DIFFÉREND FRONTALIER (ARRÊT)

Niger les deux Etats parties au présent litige ; il s’agit donc d’un point
triple. Par le protocole d'accord de Niamey du 23 juin 1964, conclu entre la
Haute-Volta et le Niger, ces deux Etats sont convenus qu’aux fins de la
délimitation de leur frontière commune ils auraient recours à certains
documents spécifiés par le protocole et considérés comme documents de
base ; toutefois, jusqu’à présent, les deux Etats n’ont pas effectué de
travaux de délimitation. Quant à la frontière entre le Mali et le Niger, il a
été décidé lors d’une récente rencontre entre des représentants de ces deux
Etats que des négociations bilatérales seraient ouvertes en vue de sa
détermination mais aucun accord n’a pour l’instant été conclu à ce sujet.
Dans la présente affaire, le Mali considère que, pour des raisons qui seront
examinées plus loin, la Chambre doit s'abstenir de toute décision sur
l'emplacement du point triple susvisé. Le Burkina Faso, en revanche,
estime qu’une telle décision s’impose comme faisant partie intégrante de la
tâche confiée à la Chambre.

17. Les Parties ont longuement discuté de la qualification du présent
différend au regard d’une distinction parfois faite en doctrine entre « con-
flits frontaliers » ou « conflits de délimitation » et « conflits d’attribution
territoriale ». Selon cette distinction, les premiers viseraient les opérations
de délimitation portant sur ce qu’on a pu appeler « une parcelle géogra-
phiquement non autonome », alors que les seconds auraient pour objet
l'attribution de la souveraineté sur l’ensemble d’une entité géographique.
Les Parties paraissent finalernent avoir accepté l’une et l’autre que le
présent différend s'apparente davantage aux conflits de délimitation,
même si elles ne sont pas d’accord quant aux conséquences à en tirer. En
fait, dans la très grande majorité des cas, comme en l’espèce, la distinction
ainsi schématisée ne se résout pas ultimement en un contraste de genres
mais exprime bien plutôt une différence de degré dans la mise en œuvre de
l'opération considérée. En effet chaque délimitation, aussi étroite que soit
la zone controversée que traverse le tracé, a pour conséquence de répartir
les parcelles limitrophes de part et d'autre de ce tracé. En la présente
affaire, il est à noter que le compromis, en son article I, vise non pas
simplement une ligne à tracer mais une « zone » contestée, qu’il déclare
constituée par une « bande » de territoire englobant la « région » du Béli.
Par ailleurs l’effet d’une décision judiciaire, qu’elle soit rendue dans un
conflit d'attribution territoriale ou dans un conflit de délimitation, est
nécessairement d'établir une frontière. Il n’est pas sans intérêt de relever
que certaines conventions récentes de codification emploient des expres-
sions telles que « traité établissant une frontière » ou « frontière établie par
un traité » pour englober les traités de délimitation aussi bien que les traités
d'attribution ou de cession (voir convention de Vienne sur le droit des
traités, art. 62 ; convention de Vienne sur la succession d’Etats en matiére
de traités, art. 11). Ainsi, dans les deux cas, il s’agit de clarifier une
situation juridique déterminée avec effet déclaratoire à la date du titre

13
564 DIFFÉREND FRONTALIER (ARRÊT)

juridique retenu par l'organe juridictionnel. Cette clarification elle-même
n’en constitue pas moins un élément nouveau, celui dont la recherche a
précisément amené les parties à s’adresser à l'organe concerné ; en effet, en
l'absence de controverse ou d'incertitude, les parties n'auraient point
cherché à saisir un tribunal. C’est donc moins la nature et la qualification
du présent différend que le Statut de la Cour et les termes du compromis
qui doivent déterminer la nature et l'étendue du rôle et de la tâche de la
Chambre en l’espèce.

18. La Chambre se doit encore de dissiper un malentendu qui pourrait
résulter de la distinction susvisée entre « conflits de délimitation » et
« conflits d’attribution territoriale ». Cette distinction a entre autres effets
d’opposer « titres juridiques » et « effectivités ». Dans ce contexte, l’ex-
pression « titre juridique » semble se référer exclusivement à l'idée de
preuve documentaire. Il est à peine besoin de rappeler que ce n’est pas là la
seule acception du mot « titre ». Les Parties ont d’ailleurs fait usage de ce
terme en des sens divers. En réalité la notion de titre peut également et plus
généralement viser aussi bien tout moyen de preuve susceptible d’établir
l'existence d’un droit que la source même de ce droit. La Chambre se
prononcera en temps opportun sur la pertinence des moyens de preuve
produits par les Parties aux fins d'établir leurs droits respectifs en l’espèce.
Elle examinera dès à présent quelles sont les règles applicables aux fins de
l'affaire ; ce faisant elle dégagera notamment la source des droits que les
Parties revendiquent.

19. La détermination de la frontière à laquelle la Chambre doit procéder
s'inscrit dans un contexte juridique marqué par le fait que les Etats en litige
sont tous deux issus du processus de décolonisation qui s’est déroulé en
Afrique au cours des trente dernières années. Leur territoire, comme celui
du Niger d’ailleurs, faisait anciennement partie des colonies françaises
regroupées sous le nom d’Afrique occidentale française (AOF) ; si l’on s’en
tient à la situation telle qu’elle se présentait à la veille de l'indépendance
des deux Etats, abstraction faite des avatars administratifs antérieurs, on
peut dire que le Burkina Faso correspond à la colonie de la Haute-Volta et
la République du Mali à celle du Soudan (anciennement Soudan français).
Il est permis de penser que les Parties se sont inspirées du principe
expressément proclamé dans la résolution bien connue (AGH/ Rés. 16 (1)),
adoptée à la première session de la conférence des chefs d'Etat et de
gouvernement africains, réunis au Caire en 1964, selon lequel « tous les
Etats membres [de l'Organisation de l’unité africaine] s'engagent à respec-
ter les frontières existant au moment où ils ont accédé à l'indépendance » ;
elles ont en effet indiqué dans le préambule de leur compromis que le
règlement par la Chambre du différend qui les oppose doit être « fondé
notamment sur le respect du principe de l’intangibilité des frontières
héritées de la colonisation ». Il résulte des termes de ce texte ainsi que des
pièces de procédure déposées par les Parties et de leurs plaidoiries que l’une

14
565 DIFFÉREND FRONTALIER (ARRÊT)

et l’autre s'accordent à la fois sur le droit applicable et sur le point de départ
du raisonnement juridique qui doit conduire à la détermination de la
frontière entre leurs territoires dans la zone contestée.

20. Dès lors que, comme on l’a rappelé, les deux Parties ont expressé-
ment demandé à la Chambre de trancher leur différend sur la base
notamment du « principe de l’intangibilité des frontières héritées de la
colonisation », la Chambre ne saurait écarter le principe de l’uri possidetis
juris dont lapplication a précisément pour conséquence le respect des
frontiéres héritées. Bien qu’il ne soit pas nécessaire, aux fins de la présente
affaire, de démontrer qu’il s’agit là d’un principe bien établi en droit
international, en matière de décolonisation, la Chambre désire en souli-
gner la portée générale, en raison de importance exceptionnelle qu’il revêt
pour le continent africain ainsi que pour les deux Parties. A ce propos il
convient d'observer que le principe de l’uti possidetis paraît bien avoir été
invoqué pour la première fois en Amérique hispanique, étant donné que
c’est sur ce continent qu’on a assisté pour la première fois au phénomène
d’une décolonisation entraînant la formation d’une pluralité d'Etats sou-
verains sur un territoire ayant antérieurement appartenu à une seule
métropole. Ce principe ne revêt pas pour autant le caractère d’une règle
particulière, inhérente à un système déterminé de droit international. I]
constitue un principe général, logiquement lié au phénomène de lacces-
sion à l'indépendance, où qu’il se manifeste. Son but évident est d'éviter
que l’indépendance et la stabilité des nouveaux Etats ne soient mises en
danger par des luttes fratricides nées de la contestation des frontières à la
suite du retrait de la puissance administrante.

21. C’est pourquoi, dès que le phénomène de la décolonisation qui avait
caractérisé la situation en Amérique hispanique au XIX¢ siècle est ensuite
apparu en Afrique au XXE siècle, le principe de l’uti possidetis, entendu
dans le sens susindiqué, y a reçu application. Il faut voir, dans le respect par
les nouveaux Etats africains des limites administratives et des frontières
établies par les puissances coloniales, non pas une simple pratique qui
aurait contribué à la formation graduelle d’un principe de droit interna-
tional coutumier dont la valeur serait limitée au continent africain comme
elle l’aurait été auparavant à l'Amérique hispanique, mais bien l’applica-
tion en Afrique d’une règle de portée générale.

22. Les nombreuses déclarations faites par des responsables africains,
lors de l'indépendance de leur pays, contenaient en germe les éléments de
l’uti possidetis : elles confirmaient le maintien du statu quo territorial au
moment de l’accession à l'indépendance et posaient le principe du respect
aussi bien des frontières résultant des accords internationaux que de celles
issues de simples divisions administratives internes. La charte de l’Orga-
nisation de Punité africaine n’a pas négligé le principe de l’uri possidetis,
mais elle ne l’a qu’indirectement évoqué en son article 3 aux termes duquel
les Etats membres affirment solennellement le principe du respect de la
souveraineté et de l'intégrité territoriale de chaque Etat. Mais dès la pre-
mière conférence au sommet qui suivit la création de l'Organisation de
l'unité africaine, les chefs d’Etat africains, par leur résolution susmention-

15
566 DIFFÉREND FRONTALIER (ARRÊT)

née (AGH/Rés. 16 (I)), adoptée au Caire en juillet 1964, tinrent à préciser
et à renforcer le principe de l’uti possidetis juris qui n’apparaissait que de
façon implicite dans la charte de leur organisation.

23. Le principe considéré, tel qu’il a trouvé son application bien connue
en Amérique hispanique, est constitué de différents éléments. Le premier,
mis en relief par le génitif latin juris, accorde au titre juridique la préémi-
nence sur la possession effective comme base de la souveraineté. Sa fina-
lité, à l’époque de l’accession à l'indépendance des anciennes colonies
espagnoles d'Amérique, était de priver d’effets les visées éventuelles de
puissances colonisatrices non américaines sur des régions que l’ancienne
métropole avait assignées à l’une ou à l’autre des circonscriptions et qui
étaient demeurées non occupées ou inexplorées. Mais le principe de l'uti
possidetis ne s’épuise pas dans l'élément particulier que l’on vient de
décrire. Il en est un autre, à savoir que, sous son aspect essentiel, ce principe
vise, avant tout, à assurer le respect des limites territoriales au moment de
l'accession à l’indépendance. Ces limites territoriales pouvaient n'être que
des délimitations entre divisions administratives ou colonies, relevant
toutes de la même souveraineté. Dans cette hypothèse, l'application du
principe de l’uri possidetis emportait la transformation de limites adminis-
tratives en frontières internationales proprement dites. Ce fut le cas pour
les Etats qui se sont formés dans les régions d’ Amérique dépendant de la
couronne espagnole et pour les Etats parties à la présente affaire, qui se
sont constitués sur les vastes territoires de l'Afrique occidentale française.
En tant que principe érigeant en frontières internationales d'anciennes
délimitations administratives établies pendant l’époque coloniale, l’uti
possidetis est donc un principe d’ordre général nécessairement lié à la
décolonisation où qu’elle se produise.

24. Les limites territoriales dont il s’agit d’assurer le respect peuvent
également résulter de frontières internationales ayant formé séparation
entre la colonie d’un Etat et la colonie d’un autre Etat, ou entre le territoire
d’une colonie et celui d’un Etat indépendant ou d’un Etat soumis à pro-
tectorat mais ayant conservé sa personnalité internationale. Or obligation
de respecter les frontières internationales préexistantes en cas de succes-
sion d'Etats découle sans aucun doute d’une règle générale de droit inter-
national, qu’elle trouve ou non son expression dans la formule uti possi-
detis. A cet égard aussi, par conséquent, les nombreuses affirmations
solennelles relatives à l’intangibilité des frontières qui existaient au
moment de l’accession des Etats africains à l'indépendance, émanant
tantôt d'hommes d’Etats africains, tantôt d'organes de l'Organisation de
l'unité africaine elle-même, ont manifestement une valeur déclaratoire et
non pas constitutive : elles reconnaissent et confirment un principe exis-
tant et ne préconisent pas la formation d’un principe nouveau ou l’exten-
sion à l'Afrique d’une règle seulement appliquée, jusque-là, dans un autre
continent.

25. On peut cependant se demander comment le principe ancien a pu
survivre aux conceptions nouvelles du droit international telles qu’elles se
sont exprimées en Afrique où la série des indépendances et l'émergence de

16
567 DIFFÉREND FRONTALIER (ARRÊT)

jeunes Etats se sont traduites par une certaine contestation du droit inter-
national classique. À première vue en effet ce principe en heurte de front un
autre, celui du droit des peuples à disposer d'eux-mêmes. Mais en réalité le
maintien du statu quo territorial en Afrique apparaît souvent comme une
solution de sagesse visant à préserver les acquis des peuples qui ont lutté
pour leur indépendance et à éviter la rupture d’un équilibre qui ferait
perdre au continent africain le bénéfice de tant de sacrifices. C’est le besoin
vital de stabilité pour survivre, se développer et consolider progressive-
ment leur indépendance dans tous les domaines qui a amené les Etats
africains à consentir au respect des frontières coloniales, et à en tenir
compte dans l'interprétation du principe de l’autodétermination des
peuples.

26. Le principe de l’uti possidetis s’est maintenu au rang des principes
juridiques les plus importants, nonobstant l’apparente contradiction
qu’impliquait sa coexistence avec les nouvelles normes. En effet, c’est par
un choix délibéré que les Etats africains ont, parmi tous les principes
anciens, retenu celui de l’uti possidetis. C’est une réalité qui ne saurait être
contestée. Au vu de ce qui précède, il est évident qu’on ne saurait mettre en
doute l’applicabilité de l’uti possidetis dans la présente affaire simplement
parce que, en 1960, année de l’accession à l'indépendance du Mali et du
Burkina Faso, l'Organisation de l'unité africaine, qui a proclamé ce prin-
cipe, n’existait pas encore et que la résolution précitée relative à l’enga-
gement de respecter les frontières préexistantes ne date que de 1964.

*

27. Les deux Parties ont avancé des vues opposées quant à la possibilité
d’invoquer l'équité dans la présente espèce. Elles s’accordent pour rejeter
tout recours à la faculté que la Chambre aurait eue, aux termes de l’ar-
ticle 38 du Statut, de statuer ex aequo et bono si elles y avaient consenti. Le
Mali insiste cependant pour que soit prise en considération « cette forme
d'équité qui est inséparable de l’application du droit international »,
laquelle équivaudrait selon lui à une équité infra legem. Le Burkina Faso ne
s'est pas élevé contre le recours à cette notion, mais a déclaré mal com-
prendre quelle en serait la portée concrète en l’espèce. Il a souligné qu’il
n'existait pas, en matière de délimitation de frontières terrestres, d’équi-
valent de la notion de « principes équitables » à laquelle le droit applicable
dans le domaine de la délimitation des zones maritimes renvoie si fré-
quemment. Le Mali n’a pas mis en cause cette constatation ; il a précisé que
l'équité qu’il avait en vue n'était autre que l’équité qui est normalement
inhérente à la saine application du droit.

28. Il est clair que la Chambre ne peut, en la présente affaire, statuer ex
aequo et bono. N'ayant pas reçu des Parties la mission de procéder à un
ajustement de leurs intérêts respectifs, elle doit également écarter en l’es-
pèce tout recours à l'équité contra legem. La Chambre n’appliquera pas non
plus l'équité praeter legem. En revanche elle prendra en considération
l'équité telle qu’elle s’exprime dans son aspect infra legem, c’est-à-dire cette

17
568 DIFFÉREND FRONTALIER (ARRÊT)

forme d’équité qui constitue une méthode d'interprétation du droit et en
est l’une des qualités. En effet comme la Cour l’a dit : « Il ne s’agit pas
simplement d’arriver à une solution équitable, mais d’arriver à une solution
équitable qui repose sur le droit applicable. » (Compétence en matière de
pêcheries, C.I.J. Recueil 1974, p. 33, par. 78 ; p. 202, par. 69.) La manière
dont la Chambre envisage la prise en considération concrète de cette équité
en l’affaire ressortira de l'application qu’elle fera, tout au long du présent
arrêt, des principes et règles qu’elle aura jugés applicables.

*

29. La détermination du tracé de la frontière entre deux Etats relève
évidemment du droit international, mais les Parties s'accordent également
à reconnaître que cette question doit s’apprécier en l’espèce à la lumière du
droit colonial français dit « droit d’outre-mer ». Etant donné que les ter-
ritoires des deux Etats ont fait partie de l’Afrique occidentale française, la
limite qui les séparait n’est devenue frontière internationale qu’au moment
de leur accession à l'indépendance. La ligne que la Chambre est appelée à
déterminer comme étant celle qui existait en 1959-1960 n’était alors que la
limite administrative qui séparait deux anciennes colonies que le droit
français dénommait territoires d'outre-mer depuis 1946 ; à ce titre, elle
était nécessairement définie non pas d’après le droit international mais
d’après la législation française applicable à ces territoires.

30. Une précision s'impose cependant en ce qui concerne l'application
du droit français « d'outre-mer ». Par le fait de son accession à l’indépen-
dance, le nouvel Etat accède à la souveraineté avec l'assiette et les limites
territoriales qui lui sont laissées par l’Etat colonisateur. Il s’agit 1a du
fonctionnement normal des mécanismes de la succession d'Etats. Le droit
international — et par conséquent le principe de l’ufi possidetis — est
applicable au nouvel Etat (en tant qu’Etat) non pas avec effet rétroactif
mais immédiatement et dès ce moment-là. Il lui est applicable en l’état,
c’est-à-dire à l’« instantané » du statut territorial existant à ce moment-là.
Le principe de l’uti possidetis gèle le titre territorial ; il arrête la montre sans
lui faire remonter le temps. Ainsi le droit international ne fait-il aucun
renvoi au droit établi par un Etat colonisateur non plus qu’à aucune règle
juridique établie unilatéralement par un Etat quelconque ; le droit interne
français (et plus particulièrement celui que la France a édicté pour ses
colonies ou territoires d'outre-mer) peut intervenir, non en tant que tel
(comme s’il y avait un continuum juris, un relais juridique entre ce droit et le
droit international), mais seulement comme un élément de fait, parmi
d’autres, ou comme moyen de preuve et de démonstration de ce qu’on a
appelé le « legs colonial », c’est-à-dire de l’« instantané territorial » à la
date critique.

31. En vue de faciliter la compréhension de ce qui suit, il convient de

18
569 DIFFÉREND FRONTALIER (ARRÊT)

rappeler que dès le début du siècle et jusqu’à l'entrée en vigueur de la
Constitution française du 27 octobre 1946, l'Afrique occidentale française
a été dotée d’une organisation administrative territoriale centralisée. Pla-
cée sous l’autorité d’un gouverneur général, elle était divisée en colonies
dont la création et la suppression étaient du ressort de l'exécutif à Paris ; à
la tête de chaque colonie se trouvait un lieutenant-gouverneur. Les colo-
nies étaient elles-mêmes constituées de circonscriptions de base appelées
cercles, lesquels étaient administrés par des commandants de cercle ; la
création et la suppression des cercles relevaient exclusivement du gouver-
neur général, qui en fixait l'étendue globale. Chaque cercle était à son tour
composé de subdivisions administrées par des chefs de subdivision. Enfin
les subdivisions comprenaient des cantons, regroupant plusieurs villages.
La création et la suppression de subdivisions et de cantons à l’intérieur
d’un cercle déterminé étaient de la compétence du lieutenant-gouverneur
de la colonie dont ce cercle faisait partie.

32. Aux fins de déterminer dans les grandes lignes ce qu'était pour
chacune des deux Parties le legs colonial auquel devait s'appliquer Puti
possidetis, on retracera brièvement les origines des colonies françaises dont
il s’agit. I] n’est cependant pas nécessaire pour ce faire de remonter au-delà
de 1919 dans l'historique des colonies de l'Afrique occidentale française. A
cette époque les territoires actuels du Mali et du Burkina Faso faisaient
tous deux partie de la colonie du Haut-Sénégal et Niger. En vertu d’un
décret du président de la République française daté du le" mars 1919, les
cercles de Gaoua, Bobo-Dioulasso, Dédougou, Ouagadougou, Dori et
Fada N’Gourma, qui jusque-là faisaient partie du Haut-Sénégal et Niger,
ont été érigés en une colonie distincte portant le nom de Haute-Volta. Par
un décret du 4 décembre 1920, les territoires restants composant le Haut-
Sénégal et Niger ainsi réduit ont reçu la dénomination de Soudan français,
et, par un décret du 13 octobre 1922, le territoire civil du Niger s’est vu
transformé en colonie autonome. La colonie du Soudan français (ou du
Soudan) a continué à exister comme telle ou comme territoire d'outre-mer
jusqu’en 1959, moment auquel elle est devenue la République soudanaise
pour accéder ensuite à l’indépendance dans le cadre de la Fédération du
Mahi, le 20 juin 1960. En revanche le décret du le mars 1919, créant la
Haute-Volta, fut abrogé par un décret du 5 septembre 1932 et les cercles
qui avaient composé la Haute-Volta furent rattachés, en tout ou en partie,
certains au Niger, d’autres au Soudan français ou à la Côte d’Ivoire. La
Chambre renvoie ici au paragraphe 73 ainsi qu’au croquis n° 2 ci-après,
qui montre la répartition des cercles dans la région de la frontière con-
testée. La Haute-Volta fut reconstituée en 1947 par la loi 47-1707 du
4 septembre 1947, laquelle a purement et simplement abrogé le décret du
5 septembre 1932 portant suppression de la colonie de la Haute-Volta et a
déclaré que les limites du « territoire de la Haute-Volta rétabli » seraient
« celles de l’ancienne colonie de la Haute-Volta à la date du 5 septembre
1932 ». C’est cette Haute-Volta reconstituée qui a ensuite accédé à l’indé-
pendance le 5 août 1960, pour prendre, en 1984, le nom de Burkina
Faso.

19
570 DIFFÉREND FRONTALIER (ARRÊT)

33. Pour les deux Parties, il s’agit de rechercher quelle est la frontière
héritée de l'administration française, c’est-à-dire celle qui existait au
moment de l’accession à l'indépendance. Une certaine divergence de vues
apparaît toutefois entre elles en ce qui concerne la date précise à retenir à
cette fin. De Pavis du Burkina Faso, la date à prendre en considération est
celle de l’accession de chaque Partie à l’indépendance, soit le 20 juin 1960
pour le Mali et le 5 août 1960 pour le Burkina Faso. Selon le Mali, il faut
remonter jusqu’à la « date limite de la participation des autorités colo-
niales françaises à l’exercice des compétences d’organisation adminis-
trative », date que, pour les raisons indiquées dans son mémoire, le Mali
fixe au 30 janvier 1959 en ce qui concerne la République soudanaise et
au 28 février 1959 pour ce qui est de la Haute-Volta. Cependant les Parties,
tout en maintenant leurs thèses respectives quant aux motifs juridiques
justifiant le choix des dates susmentionnées, ont reconnu en fin de
compte que la question était sans incidence pratique en l’espèce. Elles
demandent à la Chambre de rechercher quelle était, dans la zone litigieuse,
la frontière entre les territoires d'outre-mer du Soudan et de la Haute-
Volta telle qu’elle existait en 1959-1960. Bien qu’on ait pu dire à maintes
reprises, pendant la période coloniale, qu’il n’y avait pas de frontière par-
faitement déterminée par des actes législatifs ou réglementaires, les deux
Parties s’accordent pour conclure qu’au moment de leur indépendance
il y avait une frontière bien définie. Elles acceptent aussi toutes deux
qu'aucune modification de la frontière n’est survenue entre janvier 1959 et
août 1960, ou depuis cette dernière date.

*

34. Les Parties se sont longuement expliquées sur la genèse et Pévolu-
tion du différend frontalier dont la Chambre est à présent saisie. Toutefois
puisqu'il s’agit de définir le tracé de la frontière telle qu’elle existait dans les
années 1959-1960 et que les Parties s'accordent pour refuser toute valeur
juridique aux actes d'administration ultérieurs qui auraient pu être effec-
tués par l’une d’elles sur le territoire de l’autre, historique des incidents
frontaliers et des efforts déployés pour mettre fin au différend n’est guère
pertinent. Un argument burkinabé mérite néanmoins une attention par-
ticulière. Cet argument est fondé sur le comportement du Gouvernement
malien au cours des négociations qui ont précédé la conclusion des accords
portant délimitation des 900 ou 1022 kilomètres de frontière qui ne font
plus l’objet de contestation, ainsi que sur attitude de ce gouvernement à
l'égard des travaux d’une commission de médiation de l’Organisation de
l'unité africaine qui a siégé en 1975. Selon le Burkina Faso, le Mali a
accepté comme obligatoire la solution du différend esquissée par cette
commission. Etant donné que cet argument basé sur lacquiescement
aurait pour effet, s’il s’avérait exact, de rendre inutile toute recherche
destinée à établir la frontière héritée de la période coloniale, il convient de
Pexaminer dès à présent, à titre de question préalable.

35. Peu après leur accession à l’indépendance, les Parties ont mis en

20
571 DIFFÉREND FRONTALIER (ARRÊT)

place des structures de concertation bilatérale en vue de résoudre leurs
problèmes de frontière. Ainsi ont-elles, dès le 29 novembre 1961, institu-
tionnalisé les réunions périodiques que tenaient déjà, à l’époque coloniale,
les chefs des circonscriptions frontalières, en établissant une « commission
mixte composée des chefs de circonscription ». Elles ont ensuite institué, le
25 février 1964, une « commission paritaire », composée pour chaque Etat
d’un délégué du gouvernement, d’un géographe, d’un topographe et de
commandants de cercles frontaliers, dont la mission était de proposer,
avant le 15 juin 1964, « la délimitation de la frontière en prenant pour base
les travaux préparatoires des chefs de circonscription ». Cette commission
a été remplacée par une « commission paritaire permanente », créée le
8 mai 1968 et composée des ministres de l’intérieur ainsi que de représen-
tants de divers ministères des deux Etats, à laquelle une tâche beaucoup
plus large était désormais confiée : la coopération générale entre les deux
pays. Enfin une conférence des ministres de l’intérieur des deux Parties a
mis en place, la même année, une « commission technique mixte » com-
posée pour chaque Etat d’un représentant du gouvernement, d’un topo-
graphe, d’un géographe ainsi que des chefs de circonscription intéressés ;
ladite commission fut « chargée d’étudier et de reconnaître la frontière
conformément aux documents antérieurs à l'indépendance détenus par les
Gouvernements du Mali et de la Haute-Volta ». Les Parties ont produit
divers procès-verbaux et documents émanant de ces organes.

36. A la suite d’un conflit armé entre les deux pays, qui a éclaté le
14 décembre 1974, des appels à la conciliation ont été lancés, notamment
par le chef d'Etat de la Somalie, président en exercice de l'Organisation de
l'unité africaine, et par le président du Sénégal. Le 26 décembre 1974, les
présidents de la Haute-Volta, du Mali et du Togo se sont réunis à Lomé et
ont décidé de créer une commission de médiation composée du Togo, du
Niger, de la Guinée et du Sénégal. L’une des tâches de la Commission
énoncées par le communiqué de Lomé était « de rechercher une solution au
différend frontalier, sur la base des documents juridiques existants ». La
Commission de médiation s’est réunie les 6 et 7 janvier 1975 et a créé une
sous-commission militaire et une sous-commission juridique ; le rôle de
cette dernière était, entre autres, « d'élaborer un avant-projet de proposi-
tion à soumettre à la Commission comprenant ... l’esquisse d’une solu-
tion... » Le 11 avril 1975, le chef de l'Etat malien a accordé une interview à
l'agence France-Presse, au cours de laquelle il a notamment déclaré :

« Le Mali … s'étend sur 1 240 000 kilomètres carrés, nous ne
pouvons nous battre de manière injustifiée, pour un bout de territoire
d’une longueur de 150 kilomètres. Même si la Commission de l’Orga-
nisation de l’unité africaine décide objectivement que la ligne de
frontière passe par Bamako, le gouvernement que je préside s’incli-
nera devant la décision. »

37. La sous-commission juridique a présenté son rapport à la Commis-
sion de médiation le 14 juin 1975 ; elle y « suggère que les parties acceptent
ce qui suit... » Dans un paragraphe A, elle donne des indications sur la mise

21
572 DIFFÉREND FRONTALIER (ARRÊT)

en œuvre du principe de l’intangibilité des frontières coloniales et sur
l'utilisation des textes et des cartes à cette fin. Dans un paragraphe B, la
sous-commission présente des propositions concrètes pour le tracé de la
frontière. Les 17 et 18 juin 1975, la Commission de médiation s’est réunie à
Lomé. Avec la participation des présidents de la Haute-Volta et du Mali, la
Commission a adopté un communiqué final aux termes duquel

«la Haute-Volta et le Mali s'engagent à mettre un terme à leur
différend sur la base des recommandations de la Commission de
médiation.

Les deux parties acceptent la constitution par le président de la
Commission de médiation d’un comité technique neutre ... qui aura
pour mission de déterminer la position des villages de Dionouga,
Diolouna, Oukoulou et Koubo ; de reconnaître la frontière et de faire
des propositions de matérialisation à la Commission. »

Le 10 juillet 1975, les chefs d'Etat des deux Parties se sont réunis de
nouveau à Conakry, à l'invitation du président de la République de Gui-
née. Dans une déclaration commune rendue publique à cette occasion, les
Parties :

« Saluent les efforts déployés et les résultats obtenus par la Com-
mission de médiation de l'Organisation de l’unité africaine, et affir-
ment leur volonté commune de tout mettre en œuvre pour dépasser
lesdits résultats notamment en facilitant la délimitation de la frontière
séparant les deux Etats afin de sceller définitivement leur réconcilia-
tion ».

Le comité technique neutre dont il avait été question lors de la réunion des
17 et 18 juin 1975 a bien été constitué par le président de la Commission de
médiation mais n’a pas pu s’acquitter de sa mission. Il avait en effet été
proposé, pour que ledit comité puisse mener a bien cette mission, de
procéder à un relevé systématique de la zone frontalière sur la base de
photographies aériennes, travail qui devait être effectué par l’Institut géo-
graphique national français. Le Mali a refusé d’accorder les autorisations
nécessaires au survol de son territoire et, en dépit d’autres contacts entre les
Parties, les choses en sont restées là jusqu’à la conclusion du compromis
par lequel la Cour a été saisie de l'affaire.

38. Les deux Parties reconnaissent d’une part que la Commission de
médiation de l'Organisation de l’unité africaine n’était pas un organe
juridictionnel et ne disposait pas du pouvoir de prendre des décisions
juridiquement obligatoires et d’autre part qu’elle n’a jamais réellement
terminé ses travaux, n'ayant pas pris juridiquement acte des rapports de ses
sous-commissions et n’ayant elle-même soumis, dans le cadre de sa fonc-
tion de médiation, aucune solution définitive et globale à l’'appréciation
des Parties. Cependant le Burkina Faso développe une argumentation à
deux volets visant à établir un acquiescement de la Partie malienne aux
solutions esquissées dans ce contexte. Sur la base des faits énoncés ci-

22
573 DIFFÉREND FRONTALIER (ARRÊT)

dessus, il soutient en premier lieu que le communiqué final de la conférence
au sommet de Lomé du 27 décembre 1974, créant la Commission de
médiation, doit être considéré comme un véritable accord international
liant les Etats parties. De plus, tout en reconnaissant que la Commission de
médiation n’était pas habilitée à rendre des décisions obligatoires, le Bur-
kina Faso allègue que le rapport de la sous-commission juridique, entériné
par le sommet des chefs d’Etat ou de gouvernement tenu à Lomé les 17 et
18 juin 1975, est devenu obligatoire pour le Mali parce que celui-ci s’est
déclaré par avance lié par le rapport qu’aurait pu rédiger la Commission de
médiation, en vertu de la déclaration faite par le président du Mali le
11 avril 1975. Le communiqué final de Lomé daté du 18 juin 1975, qui
selon le Burkina Faso émanait de la Commission de médiation élargie et
constituait lui aussi un accord international que les Parties sont tenues de
respecter, est venu renforcer les obligations du Mali à cet égard. Le Mali
conteste cette interprétation de la déclaration présidentielle du 11 avril
1975 en faisant remarquer d’une part qu’il aurait fallu que la Commission
puisse prendre des décisions, ce qui n’était juridiquement pas le cas, et
d’autre part que la réflexion du chef de l'Etat malien n’était qu’« une
boutade du type de celles que l’on lance dans une conférence de presse »,
qui n’exprimait « rien de plus que le souci du Mali d'envisager avec bonne
volonté et bonne foi les recommandations de la Commission ». Le Mali
conteste également l'interprétation du communiqué final du 18 juin 1975
avancée par le Burkina Faso. Pour lui, la Commission de médiation n’a fait
à proprement parler aucune recommandation et les chefs d’Etat n’ont pas
accepté une ligne prédéterminée ; au contraire, en chargeant un comité
technique neutre de déterminer la position de certains villages, de recon-
naître la frontière et de faire des propositions de matérialisation à la
Commission, ils ont enjoint à ce comité de faire de nouvelles propositions,
ce qui semble bien signifier, de l’avis du Mali, que celles des sous-com-
missions n'étaient pas définitives.

39. La déclaration faite par le chef de l'Etat malien le 11 avril 1975 ne
s’inscrivait pas dans le cadre de négociations ou de pourparlers entre les
deux Parties ; tout au plus revêtait-elle la forme d’un acte unilatéral éma-
nant du Mali. De telles déclarations « concernant des situations de droit ou
de fait » peuvent certes « avoir pour effet de créer des obligations juridi-
ques » à la charge de PEtat au nom duquel elles ont été faites, comme la
Cour l’a noté dans les affaires des Essais nucléaires (C.I.J. Recueil 1974,
p. 267,472). Mais la Cour, dans ces affaires, a aussi précisé que ce n’est que
« quand l'Etat auteur de la déclaration entend être lié conformément à ses
termes » que « cette intention confère à sa prise de position le caractère
d’un engagement juridique » (ibid.). Tout dépend donc de l'intention de
l'Etat considéré, et la Cour a à cet égard souligné que c’est à elle qu'il
appartient « de se faire sa propre opinion sur le sens et la portée que
l’auteur a entendu donner à une déclaration unilatérale d’où peut naître
une obligation juridique » (ibid, p. 269, 474). En l'affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), la Cour a examiné une communication trans-

23
574 DIFFÉREND FRONTALIER (ARRÊT)

mise par la junte de reconstruction nationale du Nicaragua à l’Organisa-
tion des Etats américains, dans laquelle la junte énumérait ses objectifs,
mais la Cour n’a rien pu trouver dans cette communication « qui per-
mette de conclure à l’intention de faire naître un engagement juridique »
(C.LJ. Recueil 1986, p. 132, par. 261). La Chambre estime devoir faire
preuve d’une plus grande prudence encore face à une déclaration unila-
térale privée de tout destinataire précis.

40. Pour apprécier les intentions de l’auteur d’un acte unilatéral, il faut
tenir compte de toutes les circonstances de fait dans lesquelles cet acte est
intervenu. Ainsi, dans les affaires des Essais nucléaires, la Cour a considéré
que, puisque les Etats demandeurs n'étaient pas les seuls à s’intéresser à la
poursuite éventuelle par le Gouvernement français de ses essais atmosphé-
riques, ce gouvernement avait, par ses déclarations unilatérales, « signi-
fié … à tous les Etats du monde, y compris le demandeur, son intention
de mettre effectivement fin à ces essais » (C.1J. Recueil 1974, p. 269,
par. 51 ; p. 474, par. 53). Dans le contexte particulier de ces affaires, le
Gouvernement français ne pouvait exprimer la volonté de s'engager qu’au
travers de déclarations unilatérales. En effet on voit mal comment il aurait
pu accepter les termes d’une solution transactionnelle avec chacun des
demandeurs sans compromettre en même temps la position qu’il défendait
quant à la licéité de sa conduite. Le cadre dans lequel s'inscrit la présente
affaire est radicalement différent. Rien ne s’opposait en l'espèce à ce que
les Parties manifestent leur intention de reconnaître le caractère obliga-
toire des conclusions de la Commission de médiation de l'Organisation de
l'unité africaine par la voie normale : celle d’un accord formel fondé sur
une condition de réciprocité. Aucun accord de ce genre n’ayant été conclu
entre les Parties, la Chambre estime qu’il n’y a pas lieu d’interpréter la
déclaration faite par le chef de l'Etat malien le 11 avril 1975 comme un acte
unilatéral comportant des effets juridiques au regard du présent diffé-
rend.

41. Le deuxième volet de l’argumentation développée par le Burkina
Faso à Peffet d'établir un acquiescement malien a trait aux principes de
délimitation retenus par la sous-commission juridique de la Commission
de médiation de l'Organisation de l'unité africaine. Dans son rapport, la
sous-commission n’a pas seulement fait état du principe de l’intangibilité
des frontiéres coloniales mais a aussi défini, aux fins de son application, la
façon dont il convient de peser la valeur respective des moyens de preuve
produits — en l’espéce, des textes d’une part et des cartes de l’autre — et de
les confronter ou de les concilier en cas de besoin. Le Burkina Faso
considère que la sous-commission a adopté dans ce domaine les principes
mêmes dont il préconise l’application à la délimitation de toute sa frontière
avec le Mali. Il prétend aussi que le Mali a accepté que ces principes soient
pris en considération aux fins de la délimitation de la plus grande partie
de la frontière commune. Il conclut que celui-ci serait dès lors mal fondé à
en refuser l'application à la détermination de la frontière dans la zone
contestée, en vertu du principe qu’un Etat ne peut récuser dans un cas
déterminé les règles et principes auxquels il a acquiescé dans des circons-

24
575 DIFFÉREND FRONTALIER (ARRÊT)

tances comparables, lorsque la mise en œuvre de ceux-ci lui devient défa-
vorable. Ce dernier principe doit être combiné, selon le Burkina Faso, avec
celui de l’unité du tracé frontalier. La délimitation de la frontière dans
la zone litigieuse devrait ainsi, pour cette Partie, être envisagée dans un
contexte global ; seules des raisons déterminantes pourraient à ses yeux
justifier que les principes de délimitation et les moyens de preuve recon-
nus par les Parties comme pertinents aux fins du tracé de leur frontière
commune sur environ 1000 kilomètres cessent de l'être pour délimiter les
300 kilomètres restants. Le Mali affirme pour sa part qu’il ne pouvait,
même à titre de compromis, accepter le rapport de la sous-commission ju-
ridique en tant qu’instrument contenant, quant au fond, les germes d’une
solution raisonnable, et il prétend qu'il ne l’a d’ailleurs jamais accepté.
Se référant aux principes imputés par le Burkina Faso à la sous-commis-
sion juridique, le Mali rejette la position de la Partie adverse concernant
notamment la valeur des cartes et les comportements d’effectivité.

42. A cet égard, il convient de rappeler que la Chambre, dont l'arrêt
« sera considéré comme rendu par la Cour » (Statut, art. 27), est tenue de
régler le présent différend «conformément au droit international »
(art. 38). C’est donc sur la base du droit international que la Chambre aura
à fixer le tracé de la frontière et, pour ce faire, à peser la valeur juridique des
divers moyens de preuve que les Parties ont soumis à son appréciation. Il
importe donc peu que le Mali ait ou non adopté une attitude particulière,
soit au cours de négociations sur des questions de frontière, soit à l’égard
des conclusions de la sous-commission juridique de la Commission de
médiation de l'Organisation de l’unité africaine, et que cette attitude puisse
ou non s’interpréter comme traduisant une prise de position déterminée,
voire un acquiescement, quant aux principes et règles — y compris ceux qui
définissent la valeur des divers moyens de preuve — applicables à la
solution du différend. Si ces principes et règles sont applicables en tant
qu’éléments de droit dans la présente affaire, ils le sont quelle qu’ait été
l'attitude du Mali ; dans le cas contraire, la Chambre ne pourrait en tenir
compte que si les deux Parties le lui avaient demandé, ou avaient réservé à
ces règles et principes une place spéciale dans le compromis, à titre de
« règles expressément reconnues par les Etats en litige » (Statut, art. 38,

par. 1 a)):

« [L]a Cour est tenue ... de s’inspirer de toutes les sources de droit
visées à l’article 38, paragraphe 1, de son Statut, dont l'alinéa a) lui
prescrit d’appliquer ies dispositions du compromis. » (C.Z.J. Recueil
1982, p. 37, par. 23.)

43. Si l'argument, fondé sur l’idée d’un acquiescement, qui vient d’être
exposé par la Chambre, a été traité par elle à un stade initial de son arrêt,
c'est du fait qu’il revêt le caractère d’une question préalable. En effet si la

25
576 DIFFÉREND FRONTALIER (ARRÊT)

Chambre avait retenu la thèse selon laquelle le rapport de la sous-com-
mission juridique de la Commission de médiation était devenu obliga-
toire, elle n’aurait eu qu’à l’entériner. Les Parties ont cependant toutes
deux, dans d’autres contextes encore, eu recours à des arguments fondés
sur l’acquiescement, l’estoppel ou le comportement des Parties. Le Mali a
fait état de « Pincohérence de l'attitude de la Haute-Volta, puis du Bur-
kina Faso » vis-à-vis d’une disposition réglementaire (l'arrêté 2728 AP du
27 novembre 1935) sur laquelle, comme on le verra par la suite, il fonde ses
prétentions dans la partie occidentale de la zone contestée. Pour sa part le
Burkina Faso prétend, à propos d’un projet de définition d’une limite entre
les colonies du Soudan français et du Niger en 1935, qui aurait êté accepté
par le gouverneur du Soudan comme constituant une description de la
limite existante, que « ce que le Soudan français a accepté s'impose ... à la
Partie malienne au titre de la succession d’Etats ». La Chambre estime
devoir réserver ces questions pour les aborder, le cas échéant, lorsqu'elle
procédera à l’examen des textes considérés.

* *

44. Avant de se pencher sur les divers moyens de preuve invoqués par les
Parties à l’appui du tracé de la frontière qu’elles revendiquent, la Chambre
doit régler une autre question préalable, celle de savoir de quels pouvoirs
elle dispose au regard de la fixation du point triple qui constitue le point
terminal de la frontière entre les Parties. Dans son mémoire, le Mali fait
observer que la détermination du point triple Niger/Mali/ Burkina Faso ne
peut être opérée par les deux Parties sans l’accord du Niger et ne peut pas
non plus être effectuée par la Chambre, qui ne saurait affecter les droits
d'un Etat tiers non présent à l’instance. L’extrémité orientale de la fron-
tière dans la zone contestée doit être déterminée, aux termes du même
mémoire, de manière telle qu’il ne soit pas porté atteinte à ces droits ; il ne
pourrait en être ainsi, de l’avis du Gouvernement malien, que si la déli-
mitation s’arrête en un point donné ne constituant pas le point terminal. Le
Burkina Faso, en revanche, considère que la Chambre doit s'acquitter
pleinement de la mission qui lui est confiée par le compromis et qu’elle doit
à cet effet se prononcer sur la situation du point triple. En remplissant ainsi
sa mission, la Chambre ne porterait nullement atteinte, selon lui, aux droits
du Niger puisque sa décision aurait pour seul objet de déterminer le tracé
de la frontière entre les Parties. Pour le Burkina Faso, s’il se trouve que
le point de rencontre entre cette frontière et celle du Niger constitue un
point triple, sa détermination ne sera que la conséquence de l'arrêt de la
Chambre, non son objet. Le Mali repousse l’argument selon lequel le com-
promis obligerait la Chambre à déterminer le point triple et fait remar-
quer que le compromis vise une « zone contestée » constituée par « une
bande de territoire qui s’étend du secteur Koro (Mali) Djibo (Haute-
Volta) jusques et y compris la région du Béli ». Rien n’est dit dans ce
texte, soutient le Mali, sur le point exact où la Chambre doit commencer
ou arrêter son tracé. La Chambre ne pourrait déterminer le point triple

26
577 DIFFÉREND FRONTALIER (ARRÊT)

sans trancher en même temps la question des droits du Niger dans ses rap-
ports avec chacune des Parties. Le Burkina Faso réplique notamment
en attirant l'attention de la Chambre sur le préambule du compromis,
aux termes duquel les Parties recherchent « la délimitation et ... la démar-
cation définitives de leur frontière commune ». Tout en maintenant sa
conclusion formelle qui fait mention du « point triple », le Burkina Faso
admet cependant qu'il vaudrait peut-être mieux que l'arrêt se réfère à
« l'extrémité orientale de la frontière commune » entre les Parties plutôt
qu’au point triple.

45. De l’avis de la Chambre, il faut d’abord rappeler la distinction
existant entre, d’une part, la question de la compétence qui lui est conférée
par le compromis conclu entre les Parties et, d’autre part, la question de
savoir « si le jugement sollicité par le demandeur est de ceux que la Cour
peut rendre dans le cadre de sa fonction judiciaire », question examinée par
la Cour, notamment en l'affaire du Cameroun septentrional (C.LJ. Recueil
1963, p. 31). Comme elle l’a aussi indiqué dans cette affaire, « même si,
une fois saisie, elle estime avoir compétence, la Cour n’est pas toujours
contrainte d'exercer cette compétence » (ibid, p. 29). Mais en l'absence
de «considérations qui [peuvent] l’amener à ne pas statuer » (C.LJ.
Recueil 1974, p. 271, par. 58), la Cour a le devoir d’exercer les fonctions
que lui confère son Statut. Par ailleurs la Cour a encore confirmé récem-
ment le principe suivant lequel elle « ne doit pas excéder la compétence que
lui ont reconnue les Parties, mais ... doit exercer toute cette compétence »
(Plateau continental (Jamahiriya arabe libyenne/ Malte), C.I.J. Recueil 1985,
p. 23). En la présente espèce, la Chambre considère qu'il ressort claire-
ment des termes du compromis — préambule compris — que l’inten-
tion commune des Parties était d’obtenir de la Chambre lindication du
tracé de la frontière entre leurs territoires respectifs dans toute la « zone
contestée » et que cette zone représentait pour elles la totalité de la fron-
tière non encore délimitée d’un commun accord.

46. La Chambre estime en outre qu’une telle compétence ne se trouve
pas limitée du seul fait que le point terminal de la frontière se situe sur la
frontière d’un Etat tiers non partie à l'instance. En effet les droits de Etat
voisin, le Niger, sont sauvegardés en tout état de cause par le jeu de l’ar-
ticle 59 du Statut de la Cour, lequel dispose que : « La décision de la Cour
n'est obligatoire que pour les parties en litige et dans le cas qui a été
décidé. » Les Parties auraient pu à tout moment conclure un accord por-
tant délimitation de leur frontière selon la conception commune qu’elles
auraient pu avoir de son tracé, et un tel accord, tout en les liant juridique-
ment en vertu du principe pacta sunt servanda, ne serait pas opposable au
Niger. Une décision judiciaire, qui « n'est qu'un succédané au règlement
direct et amiable » d’un différend entre les parties (C.P.J.I. série À n° 22,
p. 13), ne fait que substituer à la solution résultant directement de leur
volonté commune la solution dégagée par le juge en vertu du mandat
qu'elles lui ont confié. Dans les deux cas, la solution n’a de valeur juridique
et obligatoire qu’entre les Etats qui l'ont acceptée, soit directement, soit du
fait de l’acceptation de la compétence du juge pour régler l’affaire. A

27
578 DIFFÉREND FRONTALIER (ARRÊT)

supposer donc que la Chambre, dans son arrêt, identifie un point qui
représente pour elle la limite extrême vers l’est de la frontière entre les
Parties, rien ne s’opposerait à ce que le Niger fasse valoir des droits, à l’en-
contre de l’une ou l’autre des Parties, sur des territoires situés à l’ouest du
point identifié par la Chambre.

47. Certes, en l’affaire du Plateau continental (Jamahiriya arabe li-
byenne/ Malte), la Cour a limité sa décision à une zone géographique déter-
minée et s’en est expliquée comme suit :

« aucune compétence n’a été conférée à la Cour pour déterminer les
principes et les règles régissant les délimitations avec les Etats tiers, ni
pour décider si les prétentions des Parties en dehors de la zone en
question l’emportent sur les prétentions des Etats tiers de la région »
(C.IJ. Recueil 1985, p. 26, par. 21).

Mais le processus par lequel le juge détermine le tracé d’une frontière
terrestre entre deux Etats se distingue nettement de celui par lequel il
identifie les principes et règles applicables à la délimitation du plateau
continental. Les considérations juridiques dont il faut tenir compte pour
déterminer l’emplacement d’une frontière terrestre entre des parties ne
dépendent aucunement de la situation de la frontière qui sépare le terri-
toire de l’une ou l’autre de ces parties de celui d’un Etat tiers, même si,
comme dans la présente espèce, les droits en cause, pour les trois Etats,
proviennent d’un seul et même Etat prédécesseur. En revanche, en matière
de délimitation du plateau continental, un accord entre les parties, par-
faitement valable et obligatoire pour elles sur le plan conventionnel, peut,
dès qu’on prend en considération les rapports entre les parties et un Etat
tiers, s'avérer contraire aux règles du droit international régissant le pla-
teau continental (voir Plateau continental de la mer du Nord, C.1.J. Recueil
1969, p. 20, par. 14 ; p. 27-28, par. 35-36). Il s’ensuit que le juge saisi d’une
demande portant sur la délimitation d’un plateau continental doit se
garder de statuer, même si les parties en litige l'y autorisent, sur des droits
afférents à des zones où s'expriment des prétentions d’Etats tiers, préten-
tions qui risquent de fausser les considérations de droit — et surtout celles
ayant trait aux principes équitables — ayant servi de base à sa décision.

48. Tout au plus convient-il que la Chambre examine si, en l’espèce, des
considérations liées à la sauvegarde des intérêts de l'Etat tiers concerné
devraient l’amener à s'abstenir d’exercer sa compétence pour identifier le
tracé de la ligne jusqu’au bout. A cet égard la Chambre ne perd pas de vue
le fait que le Niger et le Burkina Faso sont convenus, par le protocole
d'accord de Niamey du 23 juin 1964, de « considérer comme documents de
base pour la détermination de la frontière » entre eux un arrêté général pris
par le gouverneur général de l'Afrique occidentale française le 31 août
1927, un erratum audit arrêté, en date du 5 octobre 1927, et une carte de
1960 au 1/200 000 de l’Institut géographique national français, qui cons-
tituent précisément les documents que le Burkina Faso invoque à l'appui
de sa thèse concernant Pemplacement du point terminal de sa frontière
avec le Mali. Le Burkina Faso, relevant ce fait, en déduit que, si la fixation

28
579 DIFFÉREND FRONTALIER (ARRÊT)

de ce point devait être effectuée d’après les indications fournies par ces
documents, aucune atteinte ne serait portée aux droits du Niger. La
Chambre ne peut partager ce point de vue. En effet du seul fait que les
mêmes documents servent de point de départ au raisonnement de la
Chambre et aux négociations entre le Burkina Faso et le Niger on ne
saurait inférer que la conclusion pratique à laquelle l’une et les autres
aboutiraient quant à l'emplacement du point terminal de la frontière entre
le Burkina Faso et le Mali serait nécessairement la même. Il est évident que
l'interprétation que la Chambre devra donner, aux fins de la présente
affaire, de l'arrêté général de 1927 et de son erratum ne sera pas opposable
au Niger, qui n’a pas participé à l'instance et n’a en conséquence pas pu
exprimer ses vues. Par ailleurs, le Mali prétend, pour des raisons qui seront
examinées plus loin, que l’arrêté général de 1927 était vicié par une erreur
de fait et dès lors inapplicable. Cet argument, dont le bien-fondé est ainsi
soumis au jugement de la Chambre dans la présente espèce, paraît à
première vue ne pas avoir été retenu dans le contexte du protocole d'accord
de Niamey ; mais c’est là encore une question qui échappe à la compétence
de la Chambre, laquelle n’a pas reçu mandat des parties à ce protocole pour
Pinterpréter.

49. En réalité, comme les Parties semblent s’en être aperçues vers la fin
de la procédure, la question est mal posée. II s’agit en effet pour la Chambre
non pas de fixer un point triple, ce qui exigerait le consentement de tous les
Etats concernés, mais de constater, au vu des moyens de preuve que les
Parties ont mis à sa disposition, jusqu'où s'étend la frontière héritée de
l'Etat colonisateur. Certes une telle constatation implique, comme corol-
laire logique, à la fois la présence du territoire d’un Etat tiers au-delà du
point terminal et l’exclusivité des droits souverains des Parties jusqu’à ce
point. Toutefois ce n’est là qu’une double présomption, fondamentale dans
tout litige territorial. Cette présomption demeure en principe irréfragable
dans le contexte judiciaire d’une affaire déterminée, en ce sens que ni l’une
ni l’autre des parties en litige ne pourrait, après avoir déclaré posséder une
frontière commune avec l’autre jusqu’à un point déterminé, se raviser pour
exciper de l'existence de la souveraineté d’un Etat tiers ; mais ladite pré-
somption ne constitue pas pour autant une cause d’opposabilité, en dehors
de ce contexte, à l'encontre de l'Etat tiers. C’est d’ailleurs là tout le sens de
l’article 59 du Statut déjà cité. Il est vrai que dans une affaire déterminée il
peut ressortir du dossier que les intérêts juridiques d’un Etat tiers « seraient
non seulement touchés par une décision, mais constitueraient l’objet même
de ladite décision » (Or monétaire pris à Rome en 1943, C.I.J. Recueil 1954,
p. 32), de sorte que la Cour devrait exercer le pouvoir qu’elle possède de
« refuser d’exercer sa juridiction » (C.1.J. Recueil 1984, p. 431, par. 88). Tel
n’est cependant pas le cas en l’espèce.

50. La Chambre arrive donc à la conclusion qu’il est de son devoir de
statuer sur tout le peritum qui lui a été confié, c’est-à-dire d'indiquer le tracé
de la frontière entre les Parties sur toute l’étendue de la zone contestée. Ce
faisant elle indiquera l’emplacement du point terminal de la frontière à
Pest, point où cette frontière cesse de séparer les territoires du Burkina

29
580 DIFFÉREND FRONTALIER (ARRÊT)

Faso et du Mali ; mais, ainsi qu’il a été précisé ci-dessus, la Chambre n’en
décidera pas pour autant que ce point est un point triple intéressant le
Niger. Conformément à l’article 59 précité, le présent arrêt ne sera pas non
plus opposable au Niger en ce qui concerne le tracé de ses propres fron-
tières.

51. Parmi les éléments de preuve cités par les Parties en la présente
affaire, le document fondamental est la joi française 47-1707 du 4 sep-
tembre 1947 « tendant au rétablissement du territoire de la Haute-Volta ».
La décision de supprimer la colonie de la Haute-Volta avait été prise sous
forme de décret. S'il a fallu une loi pour revenir sur cette décision, c’est
qu’en vertu de l’article 86 de la Constitution de la République française de
1946 seul le Parlement français pouvait désormais déterminer l’étendue et
en conséquence les limites d’un territoire d'outre-mer. Comme il a déjà été
indiqué, la loi de 1947 disposait (art. 2) que les limites du territoire rétabli
de la Haute-Volta seraient « celles de l’ancienne colonie de la Haute-Volta
à la date du 5 septembre 1932 » ; l’article 3 prévoyait en outre que « des
modifications pourr[aient] être ultérieurement apportées aux limites ter-
ritoriales fixées à l’article 2, après consultation des assemblées locales
intéressées ». Pour ce qui est de la zone contestée, aucune modification n’a
été effectuée en vertu de cette disposition, de sorte que les limites de la
Haute-Volta dans cette zone étaient toujours, au moment de son accession
à l’indépendance en 1960, celles qui existaient à la date du 5 septembre
1932. On ne trouve cependant ni dans les textes législatifs et réglementaires
ni dans les documents administratifs pertinents de description complète
du tracé de la limite entre le Soudan français et la Haute-Volta pendant les
deux périodes où ces colonies ont coexisté, c’est-à-dire entre 1919 et 1932 et
entre 1947 et 1960. Les principaux textes de cette nature que les Parties ont
produits devant la Chambre sont d’une portée limitée et la valeur juridique
ou l'interprétation de la plupart d’entre eux font l’objet de controverses
entre les Parties.

52. Outre la loi susvisée du 4 septembre 1947, les documents essentiels
sont les suivants (par ordre chronologique) :

— le décret du 7 mars 1919, déjà mentionné, ayant créé la colonie de la
Haute-Volta ;

~ un arrêté pris par le gouverneur général de l'Afrique occidentale
française le 31 décembre 1922, « portant réorganisation de la région de
Tombouctou » (Soudan français). Cet arrêté disposait :

« Le cercle de Gao ... est délimité. A l’ouest, par une ligne partant
de Saleah sur le Niger … et passant par En Amaka, Tinamassarori, les
mares de Oussodia Mersi, Inabao et, à partir de ce point, la limite
septentrionale de la Haute-Volta. »

30
581 DIFFÉREND FRONTALIER (ARRÊT)

Les Parties sont d’accord pour conclure de ce texte que la limite existant
entre le Soudan et la Haute-Volta en 1932 passait par la mare d’In Abao
mais elles sont en désaccord sur la question de savoir si la ligne divisait la
mare ou y était seulement tangente ;

— un arrêté général pris par le gouverneur général par interim de l’Afri-
que occidentale française le 37 août 1927, « fixant les limites des colonies
de la Haute-Volta et du Niger », modifié par un « erratum » du 5 octobre
1927, publié au Journal officiel de l'Afrique occidentale française du
15 octobre 1927. Certes, cet arrêté concernait, ainsi que son texte le précise,
la frontière entre la Haute-Volta et le Niger, et non la frontière entre la
Haute-Volta et le Soudan français. Mais les deux Parties reconnaissent
que, sauf à établir s’il était vicié par l'erreur, comme le soutient le Mali, ce
texte est pertinent aux fins de la présente affaire étant donné que le point
de départ de la ligne frontière entre la Haute-Volta et le Niger constituait
en même temps le point terminal de la frontière entre la Haute-Volta et le
Soudan français et celui de la frontière entre le Soudan français et le Niger,
c’est-à-dire le point triple susindiqué ;

— le décret du 5 septembre 1932, déjà mentionné, portant suppression de
la colonie de la Haute-Voita ;

— unéchange de lettres intervenu en 1935 entre le gouverneur général de
l'Afrique occidentale française et les lieutenants-gouverneurs du Soudan
français et du Niger (lettre 191 CM2 du 79 février 1935 du gouverneur
général aux lieutenants-gouverneurs ; réponse du lieutenant-gouverneur
du Soudan du 3 juin 1935). On notera en passant que la lettre 191 CM2
est le seul texte disponible qui mentionne un point défini en termes de
coordonnées de latitude et de longitude: le point 1° 24’ 15” ouest et
14° 43’ 45” nord. Pour faciliter la compréhension des développements qui
suivent ce point sera dorénavant dénommé « point P » ;

— un arrêté (2728 AP) « portant délimitation des cercles de Bafoulabé,
Bamako et Mopti (Soudan français) » pris le 27 novembre 1935 par le
gouverneur général par intérim de l'Afrique occidentale française. On se
rappellera qu’à cette date la Haute-Volta n'existait plus, les territoires qui
avaient antérieurement constituée ayant été partagés entre le Soudan
français, le Niger et la Côte d’Ivoire. Le cercle de Mopti, circonscription
alors soudanaise et aujourd’hui malienne, était limitrophe du cercle de
Ouahigouya, circonscription également soudanaise à l’époque, mais en-
suite redevenue voltaïque (à partir de 1947) et aujourd’hui burkinabée. La
limite entre ces deux cercles était destinée à constituer à nouveau, dans sa
plus grande partie, la limite entre les territoires d’outre-mer de la Haute-
Volta et du Soudan. Aux termes de l’article premier de l'arrêté du 27 no-
vembre 1935, le cercle de Mopti était limité à l’est par « une ligne sen-
siblement nord-est, laissant au cercle de Mopti les villages de Yoro,
Dioulouna, Oukoulou, Agoulourou, Koubo... » Une formule analogue est
utilisée par un arrêté du 2 août 1945, portant réorganisation du cercle
de Mopti, dont on ignore s’il a jamais été publié. Les Parties ne s’enten-
dent pas sur leffet juridique qu'il faut reconnaître à cette disposition.
Elles s’opposent sur le point de savoir si a ligne indiquée par le texte, en

31
582 DIFFÉREND FRONTALIER (ARRÊT)

« laissant » au cercle de Mopti les villages en question, avait pour effet
d'attribuer à ce cercle des villages qui auparavant faisaient partie d’un
autre cercle ou si, au contraire, la définition de cette ligne impliquait que
ces villages appartenaient déjà au cercle de Mopti.

*

53. Outre les textes réglementaires ou administratifs précités, les Parties
ont produit un matériau cartographique à la fois volumineux et diversifié
consistant en une série de cartes et de croquis dont la date, l’origine, l’objet,
la qualité technique et le degré de précision sont autant d’éléments de
différenciation ; elles ont aussi consacré des développements approfondis,
tant dans leurs écritures que dans leurs plaidoiries, à la question théorique
de la force probante de la cartographie. Au cours de la procédure, la
question de savoir quelle est la valeur juridique de ces divers éléments et de
leur hiérarchie a été abondamment discutée. Pour les deux Parties, le titre
qui a prééminence dans le système colonial est le titre législatif et régle-
mentaire, Le Mali considère que « les autres preuves », y compris les cartes
et les comportements d’autorités administratives, doivent être appréciés
quant à leur fiabilité à l’aune d’une série de critères. Le Burkina Faso, pour
sa part, accepte la primauté des textes sur les cartes, mais considère que le
titre peut être écrit ou cartographique.

54. La Chambre peut se borner au stade actuel de son raisonnement à
formuler un principe. En matière de délimitation de frontières ou de conflit
territorial international, les cartes ne sont que de simples indications, plus
ou moins exactes selon les cas ; elles ne constituent jamais — à elles seules et
du seul fait de leur existence — un titre territorial, c’est-à-dire un document
auquel le droit international confère une valeur juridique intrinsèque aux
fins de l'établissement des droits territoriaux. Certes, dans quelques cas, les
cartes peuvent acquérir une telle valeur juridique mais cette valeur ne
découle pas alors de leurs seules qualités intrinsèques : elle résulte de ce
que ces cartes ont été intégrées parmi les éléments qui constituent l’ex-
pression de la volonté de l’Etat ou des Etats concernés. Ainsi en va-t-il, par
exemple, lorsque des cartes sont annexées à un texte officiel dont elles font
partie intégrante. En dehors de cette hypothèse clairement définie, les
cartes ne sont que des éléments de preuve extrinsèques, plus ou moins
fiables, plus ou moins suspects, auxquels il peut être fait appel, parmi
d’autres éléments de preuve de nature circonstancielle, pour établir ou
reconstituer la matérialité des faits.

55. Le poids des cartes en tant qu’éléments de preuve dépend de di-
verses considérations. Les unes ont trait à la fiabilité technique des cartes.
Cette fiabilité s’est beaucoup accrue, notamment avec les progrès qu'ont
connus la photographie aérienne et la photographie par satellite depuis les
années cinquante. Mais seules en sont résultées une fidélité plus grande
dans la représentation cartographique de la nature et une correspondance
de plus en plus exacte entre l’une et l’autre. Les indications relevant de
l'intervention humaine que sont la dénomination des localités et des

32
583 DIFFÉREND FRONTALIER (ARRÊT)

caractéristiques géographiques (la toponymie) ainsi que la figuration des
frontières et autres limites politiques n’en sont pas pour autant plus fiables.
Certes la fiabilité des indications toponymiques s’est également trouvée
accrue, quoique dans une mesure moindre, par des contrôles sur le terrain ;
mais pour ce qui est de la figuration des frontières, les erreurs sont, de l'avis
des cartographes, encore fréquentes, notamment lorsque cette figuration
se rapporte à des confins d’accès difficile.

56. Les autres considérations dont dépend le poids des cartes en tant
qu’éléments de preuve ont trait à la neutralité de leur source par rapport au
différend considéré et aux parties à ce différend. La jurisprudence relati-
vement ancienne avait montré à l’égard des cartes une réticence marquée
qui s’est estompée quelque peu dans les décisions plus récentes, du moins
quant à la fiabilité technique des cartes. Mais même là où les garanties
ci-dessus décrites sont réunies, la valeur juridique des cartes reste limitée à
celle d’une preuve concordante qui conforte une conclusion à laquelle le
juge est parvenu par d’autres moyens, indépendants des cartes. En con-
séquence, hormis l’hypothèse où elles ont été intégrées parmi les éléments
qui constituent expression de la volonté de l'Etat les cartes ne peuvent à
elles seules être considérées comme des preuves d’une frontière car elles
constitueraient dans ce cas une présomption irréfragable, équivalant en
réalité à un titre juridique. Elles n’ont de valeur que comme preuves à
caractère auxiliaire ou confirmatif, ce qui exclut également la possibilité de
leur conférer la qualité de présomptions juris tantum ou réfragables, ayant
pour effet de renverser le fardeau de la preuve.

* *

57. La Chambre en vient maintenant à considérer les cartes produites
dans l’espèce. Elle ne dispose d’aucune dont on puisse dire avec certitude
qu’elle traduit les intentions de l'administration coloniale exprimées dans
les textes pertinents relatifs à ia frontière en litige. La loi du 4 septembre
1947 «tendant au rétablissement du territoire de la Haute-Volta » ne
faisait référence à aucune carte ; elle contenait seulement un renvoi, en
termes généraux, aux limites « de l’ancienne colonie à la date du 5 sep-
tembre 1932 ». Aucune des deux Parties n’a pu identifier la carte, s’il y en a
eu une, que le législateur français aurait utilisée en 1947 afin d’avoir une
image plus claire de ces limites. Pour ce qui est de l’arrêté de 1927 et de son
erratum, le Mali a produit une carte intitulée « Nouvelle frontière de la
Haute-Volta et du Niger (Suivant erratum du 5 octobre 1927 à l'arrêté en
date du 31 août 1927) », mais ce document ne donne aucun renseignement
sur l’organisme officiel qui l'aurait établie ou l'autorité administrative qui
aurait approuvé le tracé y figuré. Une carte était jointe à la lettre 191 CM2
du gouverneur général de l’Afrique occidentale française en date du 19 fé-
vrier 1935 mais cette carte n’a pas été retrouvée. Enfin l'arrêté 2728 AP du
27 novembre 1935 précisait les limites du cercle de Mopti « telles [que]
transcrites sur les cartes [y] annexées » mais les Parties n’ont pas non plus
réussi à retrouver ces cartes et l’une d’elles a douté qu'elles aient jamais

33
584 DIFFÉREND FRONTALIER (ARRÊT)

existé. La Chambre se trouve ainsi confrontée à une situation peu com-
mune qui n’est pas de nature à lui faciliter la tâche : elle n’a à sa disposition
aucune carte qui illustrerait d’une manière officielle et directe le libellé des
quatre textes susvisés, essentiels en l’espèce, alors même que, selon la
volonté de leurs auteurs, deux de ces textes devaient être accompagnés de
telles cartes.

58. La documentation cartographique a pris dans cette affaire des pro-
portions assez inusitées au point de créer un double paradoxe : d’une part
la Chambre a devant elle une masse considérable de cartes, croquis et
dessins pour une région dite pourtant en partie inconnue et d’autre part
aucun tracé frontalier indiscutable ne peut être dégagé de cet abondant
matériau cartographique. À cela s’ajoute le fait assez curieux que, commeil
vient d’être indiqué, chaque fois qu’il est question d’une carte annexée à un
acte réglementaire ou jointe à un document administratif que la Chambre
doit interpréter, c’est précisément cette carte-là, parmi toutes les autres que
les Parties ont pu assembler, qui fait défaut. Ces circonstances dictent
d'emblée une vigilance particulière dans l'examen du dossier cartogra-
phique.

59. Parmi toutes les cartes qui ont été produites, deux paraissent, glo-
balement, avoir une importance toute particulière aux fins de l'affaire.
Elles ont longuement retenu l’attention des Parties, et le Burkina Faso s’y
est référé expressément dans ses conclusions. Il s’agit de la carte des
colonies de l’Afrique occidentale française au 1/500 000, édition 1925,
dressée par le service géographique de l’Afrique occidentale française à
Dakar et imprimée à Paris par Blondel la Rougery (carte de reconnais-
sance ; assemblage des feuilles de Hombori D 30 et Ansongo D 31) et de
la carte de Afrique de l'Ouest au 1/200 000, publiée par l’Institut géo-
graphique national français et originairement éditée entre 1958 et 1960
(feuilles d’Ansongo, In Tillit, Dori, Tera et Djibo).

60. La première de ces deux cartes, dénommée ci-après « carte Blondel
la Rougery », revêt pour le Burkina Faso une importance particulière du
fait qu’elle est restée jusqu’en 1960 la carte à la plus grande échelle publiée
par le service géographique du gouvernement général de l’Afrique occi-
dentale française. Se fondant sur une circulaire administrative 93 CM2 du
4 février 1930, le Burkina Faso prétend que les autorités territoriales
devaient s’y référer pour fixer ou modifier les limites administratives et que
les fonctionnaires coloniaux s’estimaient liés par cette carte. Le texte de la
circulaire 93 CM2 du 4 février 1930 n’a pas été déposé et la Chambre ne
dispose à son sujet d’autres informations que celles contenues dans une
lettre du 11 juillet 1935 adressée par le service géographique de l’Afrique
occidentale française au directeur des affaires politiques et administratives
du gouvernement général de l’Afrique occidentale française. Se référant à
un projet de texte définissant des limites de circonscription, le service
géographique indiquait :

« Il y aurait lieu de provoquer des précisions supplémentaires et de
demander au lieutenant-gouverneur du Soudan de vouloir bien se

34
585 DIFFÉREND FRONTALIER (ARRÊT)

conformer aux directives de la circulaire générale n° 93 CM2 du
4 février 1930 qui stipule que « l’arrêté doit se borner à donner des
indications générales et à spécifier dans un article spécial que la limite
est celle qui est tracée sur la carte ... (échelle et nom de la feuille) jointe
au présent arrêté. »

La carte à utiliser doit être celle qui est publiée par le service
géographique du gouvernement général — à la plus grande échelle qui
existe (cf. même circulaire). »

La Chambre ne peut interpréter ce texte comme signifiant qu’il étii: du
devoir des administrateurs de se référer à la carte publiée « à la plus grande
échelle qui existait] » lorsque ceux-ci s’informaient de l'emplacement de
limites administratives ; elle estime que ce texte prescrivait simplement
l'utilisation de cette carte comme fond cartographique lorsqu'il était
nécessaire de reporter des limites existantes sur une carte quelle qu’elle
soit. Le Burkina Faso a d’ailleurs finalement expliqué que, si les adminis-
trateurs s’estimaient liés par une carte du service géographique de l'Afrique
occidentale française pour ce qui était des limites indiquées, c'était parce
qu'ils avaient eux-mêmes modifié cette carte, et que celle-ci était devenue,
du fait de la correspondance administrative échangée à son sujet, un
document administratif. Il s'ensuit, de l'avis de la Chambre, que même
pour le Burkina Faso les limites administratives figurant sur la carte
Blondel la Rougery telle qu’elle a été dressée par le service géographique ne
jouissent d’aucune autorité particulière en elles-mêmes.

61. En ce qui concerne la carte IGN de 1958-1960, la Chambre relève
qu’elle comporte un tracé frontalier dont un segment, indiqué par des
croisillons continus dans l'édition originale, est figuré par des croisillons
discontinus dans des éditions postérieures. En général, cette carte a reçu
l'approbation des deux Parties pour ce qui est de la représentation de la
topographie. En revanche, pour ce qui est des toponymes, le Burkina Faso
émet des réserves quant à la désignation du mont N’Gouma sur cette carte.
De son côté le Mali n’accepte point la limite frontalière indiquée sur ladite
carte par une ligne en croisillons. Cela mis à part, cette carte, de l'avis du
Mali, « est la fiabilité même pour la topographie et la toponymie », tandis
que, pour le Burkina Faso, les cartes de l'IGN offrent les garanties de la
précision technique ainsi que de l'autorité officielle, puisqu'elles ont été
dressées par un organisme officiel impartial directement lié aux autorités
administratives de l’époque. Parmi les documents soumis à la Chambre
figure une note en date du 27 janvier 1975, établie par l'IGN, concernant la
mise en place des frontières sur les cartes. Selon cette note, des cartes au
1/200 000 de la frontière Mali/ Haute-Volta avaient été levées avant l’in-
dépendance de ces deux Etats. La note fournit les précisions suivantes
quant aux procédés utilisés pour la mise en place des frontières sur ces
cartes :

« Puis, à l’aide des textes, les opérateurs ont essayé de mettre en
place la frontière par rapport au fond de carte. Malheureusement
limprécision des textes a empêché de tracer une limite suffisamment

35
586 DIFFÉREND FRONTALIER (ARRÊT)

sûre dans certaines parties : en effet certains noms cités dans les textes
n’ont pas été retrouvés, d’autres correspondaient à des villages dis-
parus ou déplacés, ou bien encore la configuration réelle du terrain
(tracé des rivières, position des montagnes) apparaissait comme dif-
férente de celle décrite par les anciens levés d'itinéraires.

La frontière réelle était alors mise en place d’après les renseigne-
ments fournis par les chefs des circonscriptions frontalières et d’après
les renseignements recueillis sur le terrain auprès des chefs de villages
et de populations. »

62. On peut conclure de ce texte que la carte établie en 1958-1960 par
l'IGN — organisme neutre par rapport aux Parties au présent différend —,
tout en n’ayant pas valeur de titre juridique, constitue une représentation
visuelle à la fois des textes disponibles et des renseignements recueillis sur
le terrain. Cela ne suffit pas pour que la Chambre puisse en déduire, sans
plus, que le tracé frontalier figuré par des croisillons continus ou discon-
tinus dans les éditions successives de la carte de PIGN correspond par-
faitement à la limite héritée de l’administration coloniale. Il lui faut con-
sidérer dans quelle mesure les éléments de preuve apportés par cette carte,
ou par n'importe quelle carte, corroborent les autres preuves produites : la
Chambre ne saurait retenir les indications fournies par la carte quand elles
sont contredites par d’autres indications dignes de foi sur les intentions de
la puissance coloniale. Cependant, en tenant compte de la date à laquelle
les levés ont été effectués et de la neutralité de la source, la Chambre
considère que, si toutes les autres preuves font défaut ou ne suffisent pas
pour faire apparaître un tracé précis, la valeur probante de la carte de
l'IGN devient déterminante.

63. Outre les textes et les cartes énumérés ci-dessus, Îles Parties ont
invoqué à l’appui de leurs thèses respectives les « effectivités coloniales »,
autrement dit le comportement des autorités administratives en tant que
preuve de l’exercice effectif de compétences territoriales dans la région
pendant la période coloniale. Pour le Burkina Faso, les « effectivités »
peuvent conforter un titre existant, écrit ou cartographique, mais lorsqu’il
s’agit d’en peser la valeur probante, elles doivent être constamment rap-
portées au titre considéré et ne peuvent en aucun cas se substituer à lui. Le
Mali, pour sa part admet qu’on ne peut en principe invoquer des « effec-
tivités » à l'encontre d’un texte, mais maintient qu’en l’absence de des-
cription conventionnelle ou législative d’une limite il faut bien faire appel
à d’autres moyens pour établir cette limite, la recherche des « effectivités »
devenant alors essentielle. Le rôle joué en la présente affaire par ces
« effectivités » est complexe et la Chambre aura à peser soigneusement leur
valeur juridique dans chaque cas d'espèce. Elle doit cependant indiquer dès
à présent, en termes généraux, la relation juridique qui existe entre les
« effectivités » et les titres servant de base à la mise en œuvre du principe de
Puti possidetis. A cet effet plusieurs éventualités doivent être distinguées.
Dans le cas où le fait correspond exactement au droit, où une adminis-
tration effective s’ajoute à l’uri possidetis juris, l’« effectivité » n’intervient

36
587 DIFFÉREND FRONTALIER (ARRÊT)

en réalité que pour confirmer l’exercice du droit né d’un titre juridique.
Dans le cas où le fait ne correspond pas au droit, où le territoire objet du
différend est administré effectivement par un Etat autre que celui qui
possède le titre juridique, il y a lieu de préférer le titulaire du titre. Dans
l'éventualité où l’« effectivité » ne coexiste avec aucun titre juridique, elle
doit inévitablement être prise en considération. Il est enfin des cas où le
titre juridique n’est pas de nature à faire apparaître de façon précise
l'étendue territoriale sur laquelle il porte. Les « effectivités » peuvent alors
jouer un rôle essentiel pour indiquer comment le titre est interprété dans la
pratique.

64. A ce stade de son raisonnement la Chambre tient à relever le
caractère très particulier de la présente affaire en ce qui concerne les faits
qu’il s’agit de démontrer et les preuves qui ont été produites, ou qui
auraient pu l’être. Elle doit rechercher quelle était la situation frontalière
en 1932, dans une région d’Afrique à l’époque mal connue et peuplée en
grande partie de nomades, où les moyens de transport et de communica-
tion n'étaient que très limités. Afin d'identifier cette situation, la Chambre
doit se reporter aux textes législatifs et réglementaires, qui n’ont même pas
tous été publiés, aux cartes et croquis dressés à l’époque, dont la précision
et la fiabilité sont parfois douteuses et qui se contredisent, ainsi qu’à des
documents administratifs établis pour un système de gouvernement qui
n'existe plus depuis près de trente ans, documents qu’il a fallu recueillir
dans divers dépôts d’archives. Bien que les Parties aient fourni un dossier
aussi complet que possible, la Chambre ne peut pas avoir la certitude de
statuer en pleine connaissance de cause. Le dossier présente des incohé-
rences et des lacunes, dont quelques-unes sont connues : les Parties ont
informé la Chambre qu’elles n’ont pas pu retrouver certains documents,
comme par exemple les documents cartographiques mentionnés au para-
graphe 57 ci-dessus. Mais même si ces documents avaient été retrouvés, la
Chambre ne saurait exclure que, dans la masse d’archives de l’adminis-
tration de l'Afrique occidentale française, aujourd’hui dispersées dans
plusieurs pays, il puisse encore exister d’autres documents précieux.

65. Dans ces conditions, il est évident qu’aucun des pouvoirs en matière
de preuve conférés à la Cour par les articles 48, 49 et 50 de son Statut ne
pourrait permettre à la Chambre de résoudre le problème. D’autre part, la
solution ne peut être cherchée dans une application systématique de la
règle relative à la charge de la preuve. Par exemple, à propos de certains
villages dont il y a lieu de déterminer la situation administrative entre 1927
et 1935, le Mali prétend qu'il appartient au Burkina Faso d’établir le
caractère voltaïque des villages à l’époque. Or, s’il est vrai que « c’est en
définitive au plaideur qui cherche à établir un fait qu’incombe la charge de
la preuve » (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, C.J. Recueil 1984, p. 437, par. 101), le Mali aussi doit établir les

37
588 DIFFÉREND FRONTALIER (ARRÊT)

faits servant de base à ses prétentions, c’est-à-dire en l’espèce démontrer le
caractère soudanais de ces villages pendant la période susmentionnée. Le
compromis du 20 octobre 1983 par lequel la Cour a été saisie ne traite de la
question de la charge de la preuve que pour souligner que la procédure
écrite qu'il prévoit ne la préjuge pas (art. III, par. 2). Quoi qu’il en soit, dans
un différend comme celui-ci, le rejet éventuel de tel ou tel argument, motif
pris de ce que les allégations de fait sur lesquelles il repose n’ont pas été
prouvées, ne suffit pas en lui-même pour que la thèse contraire puisse être
retenue. La Chambre doit indiquer le tracé de la frontière litigieuse sur la
base des documents et autres preuves que lui ont présentés les Parties : les
doutes qu’elle a exprimés ci-dessus sur le caractère suffisant de ces preuves
ne font que rendre cette tâche plus difficile.

*
* *

66. Dans son mémoire, le Burkina Faso a divisé la frontiére contestée en
deux secteurs, le secteur ouest dit des « quatre villages » et le secteur est
allant du point de coordonnées 14° 43’ 45” nord et 1° 24’ 15” ouest jus-
qu’aux hauteurs de N'Gouma. Dans les conclusions qu’il a présentées tout
au long de la procédure, le Burkina Faso a divisé la ligne qu’il propose en
deux secteurs définis par rapport 4 un tout autre point, celui de coordon-
nées géographiques 0° 40’ 47” ouest et 15° 00’ 03” nord : la Chambre
examinera plus loin la signification qu’il y aurait lieu d’attribuer à ce point.
Selon le Mali, la région contestée peut étre divisée en deux secteurs aussi :
Pun allant du village de Yoro à la mare de Kétiouaire, à propos duquel il
existe, de l’avis de cette Partie, une délimitation assez précise, et l’autre
partant de la mare de Kétiouaire pour aboutir aux hauteurs de N'Gouma et
au gué de Kabia. Dans son contre-mémoire, le Burkina Faso a préféré avoir
recours a une division de la frontiére en trois secteurs : le premier allant de
Dionouga au point de coordonnées 14° 43’ 45” nord et 1° 24’ 15” ouest
(région des quatre villages), le deuxième allant dudit point au mont Taba-
karach (région de Soum) et le troisième allant du mont Tabakarach au
point triple. C’est à cette même division que les conseils du Burkina Faso
ont fait appel au cours de la procédure orale. Ces divers systèmes de
division de la frontière reposent cependant sur des considérations étroite-
ment liées aux conclusions des Parties relativement aux titres ou preuves à
prendre en considération pour la détermination du tracé de la frontière
dans chaque secteur. La Chambre ne saurait partant entériner d'emblée
Pune quelconque de ces divisions sans courir le risque de préjuger sa
décision sur les thèses en présence quant au fond. Il convient donc qu’elle
examine d’abord de plus près les titres législatifs et réglementaires ainsi
que les documents administratifs invoqués par les Parties, et énumérés
ci-dessus, et qu’elle apprécie la valeur de chacun d’eux afin d’être en
mesure de les utiliser, le cas échéant, pour indiquer le tracé de la ligne dans
le secteur auquel ils sont censés se rapporter.

*

38
589 DIFFÉREND FRONTALIER (ARRÊT)

67. Dans l’ordre chronologique, et après le décret du 1° mars 1919
ayant créé la colonie de la Haute-Volta — qui ne donnait aucune précision
quant aux limites de cette colonie ~ le premier de ces textes est l'arrêté,
du 31 décembre 1922 portant réorganisation de la région de Tombouctou.
Les Parties s’accordent pour reconnaître tant la validité que la pertinence
de ce texte : la Chambre peut dès lors réserver la question de son inter-
prétation pour le stade auquel elle procédera à l'examen du tracé de la
ligne.

68. Vient ensuite un arrêté en date du 31 août 1927 pris par le gouver-
neur général par intérim de l'Afrique occidentale française, aux termes
duquel :

« Les limites des colonies du Niger et de la Haute-Volta sont
déterminées désormais comme suit :

1) Limites entre le cercle de Tillabéry et la Haute-Volta ;

Cette limite est déterminée au nord par la limite actuelle avec le
Soudan (cercle de Gao) jusqu’à la hauteur de N’Gourma, à l’ouest par
une ligne passant au gué de Kabia, mont de Darouskoy, mont de
Balébanguia, a l’ouest des ruines du village de Tokébangou, mont de
Doumafondé, qui s’infléchit ensuite vers le sud-est laissant a l’est les
ruines Tong-Tong... »

Le 5 octobre 1927 un erratum audit arrêté a été adopté, qui a substitué au
texte précité le texte suivant :

« Les limites des colonies du Niger et de la Haute-Volta sont
déterminées comme suit :

Une ligne partant des hauteurs de N’Gouma, passant au gué de
Kabia (point astronomique), au mont d’Arounskoye, au mont de
Balébanguia, à l’ouest des ruines du village de Tokebangou, au mont
de Doumafende et à la borne astronomique de Tong-Tong ; cette
ligne s’infléchit ensuite vers le sud-est. »

Il existe également une carte au 1/1 000 000, déjà mentionnée, intitulée
« Afrique occidentale française, nouvelle frontière de la Haute-Volta et du
Niger (Suivant erratum du 5 octobre 1927 à l'arrêté en date du 31 août
1927) », mais le Mali, tout en présentant cette carte à la Chambre, fait
observer qu’elle ne donne aucun renseignement sur l'organisme officiel qui
l'aurait établie ou Pautorité administrative qui aurait approuvé le tracé y
figuré. Ici encore, les deux Parties s’accordent pour reconnaître que l’arrêté
et son erratum ont été adoptés régulièrement par l’autorité administrative
compétente et que ces textes sont pertinents aux fins de la présente espèce.
Elles avancent néanmoins des interprétations opposées de ces textes. La
Chambre pourrait en principe réserver cette question pour le stade auquel
elle examinera le tracé de la ligne à la lumière des textes et autres moyens de
preuve produits par les Parties. Cependant le Mali, se fondant sur ce qu’il
considère être l'interprétation correcte des textes eu égard à la réalité

39
590 DIFFÉREND FRONTALIER (ARRÊT)

géographique dans la région, soutient que l’arrêté et l’erratum sont viciés
par une erreur de fait, de telle sorte que le Burkina Faso ne serait pas fondé
à s’en prévaloir utilement. C’est pourquoi la Chambre se penchera dès
maintenant sur la question de l'interprétation de l’arrêté.

69. Les deux Parties ont avancé diverses explications de la nécessité
éprouvée par l'administration coloniale d’édicter Perratum à l'arrêté de
1927 et elles ont présenté à la Chambre des documents à caractère de
travaux préparatoires. Il convient de noter d’emblée que, si la tâche de la
Chambre était d’interpréter et d'appliquer, en tant que texte réglementaire,
cet arrêté modifié du 5 octobre 1927 afin d’établir les limites de la Haute-
Volta en 1932, elle devrait examiner sa portée et apprécier la pertinence du
texte initial du 31 août 1927 ainsi que des travaux préparatoires éventuels à
la lumière des règles propres à l’ordre juridique dans lequel l'arrêté puise sa
valeur réglementaire, c'est-à-dire le droit colonial français. Or la Chambre
rappelle que l’arrêté de 1927 ne concerne pas directement la limite sou-
dano-voltaïque, mais bien la limite entre la Haute-Volta et le Niger, et
qu’aux fins de la présente espèce elle ne s’y réfère que comme à un élément
de preuve susceptible d'apporter quelque lumière sur les intentions de la
puissance coloniale quant au tracé de la limite entre le Soudan français et la
Haute-Volta. Sur un plan plus général d’ailleurs, la Chambre a déjà eu
l'occasion de souligner (paragraphe 30) que si le droit colonial intervient
dans cette affaire, ce n’est pas comme tel, du fait d’un renvoi que le droit
international ferait à ce droit, mais seulement à titre d’élément de preuve
de la situation existant au moment de Paccession à l'indépendance des
deux Etats parties. La Chambre est donc libre d'examiner sous cet angle les
deux versions successives de l’arrêté de 1927, en attribuant néanmoins plus
de poids au texte modifié par l’erratum en tant que reflet de l'intention
définitivement arrêtée des autorités coloniales, et de prendre en considé-
ration les travaux préparatoires si le besoin s’en fait sentir.

70. Il ressort des termes du texte de l'arrêté modifié que le point de
départ de la limite entre le Niger et la Haute-Volta, qui était en même
temps le point terminal de la limite entre le Soudan français et la Haute-
Volta, était constitué, dans l’esprit des auteurs de ce texte, par les « hau-
teurs de N’Gouma », qui se situaient dans la région du « gué de Kabia ».
L'emplacement de ce gué ne fait pas de doute et ne soulève aucune con-
troverse entre les Parties. Tel n’est pas le cas pour les « hauteurs de
N’Gouma ». On signalera qu’un comité technique neutre, composé de trois
cartographes nommés par la sous-commission juridique de la Commission
de médiation de l'Organisation de l'unité africaine, s’est rendu sur les lieux
en mai 1975 avec mission « de déterminer la position réelle des monts
N’Gouma ». Ce comité a constaté l’existence, d’une part, d’un ensemble de
pitons rocheux s’élevant au nord du gué de Kabia et, d’autre part, d’un
mont ou colline situé au sud-est du gué. Ces deux éléments topographiques
correspondent aux deux situations possibles d’un « mont N’Gouma » sui-
vant les différentes cartes produites par les Parties. Pour le Burkina Faso,
les « hauteurs de N’Gouma » se situent au nord du gué de Kabia et, selon le

40
591 DIFFEREND FRONTALIER (ARRET)

Mali, le « mont N’Gouma » se situe au sud-est du gué ; chaque Partie
développe des arguments à l’effet de démontrer le manque de crédibi-
lité des données cartographiques ou autres qui lui donneraient tort. Le
comité technique de cartographes de 1975 pour sa part est parvenu en la
matiére 4 une conclusion qui sera examinée plus loin (paragraphe 170
ci-après).

71. De l’avis du Mali, le gouverneur général, en adoptant l’arrêté de
1927 et son erratum, a cru retenir un point mais s’est trompé sur l’objet
même de sa décision. L’acte juridique en question, fondé sur des motifs de
fait matériellement erronés et inexacts, manquerait donc de validité dans la
stricte mesure de cette erreur. En effet, pour le Mali, il est possible que la
carte de 1925 (feuille d’Ansongo) au 1/500 000 ait servi de référence
cartographique à l’élaboration de l’arrété de 1927 et de son erratum. Or,
toujours selon le Mali, cette carte comporte une erreur quant à l’emplace-
ment du mont N’Gouma puisqu'elle le situe au nord du gué de Kabia, la
position exacte de N’Gouma, au sud-est de ce gué, étant celle indiquée sur
la carte au 1/200 000, éditée par ’ IGN en 1960. La thèse malienne revient
donc à écarter l'arrêté de 1927, corrigé par son erratum, en tant qu’élément
permettant de localiser les « hauteurs de N’Gouma » et, partant, le point
terminal de la frontière, au motif que ce texte serait vicié par une erreur de
fait. Cette erreur consisterait à avoir pris en considération un emplacement
des hauteurs de N’Gouma qui serait erroné en fait. Après avoir analysé les
règles du droit des contrats et du droit administratif français qui régissent
la matière, le Mali conclut que, au regard de l’ensemble du droit interne
français, l’arrêté de 1927 ne peut, parce que comportant une erreur sur
l’objet de la décision, être considéré comme un titre valable et pertinent.
Pour ce qui est du droit international, le Mali soutient que la novation des
limites territoriales du Soudan français et de la Haute-Volta en frontières
internationales du Mali et du Burkina Faso exclut toute confirmation
internationale de plein droit d’un acte déjà nul en droit interne.

72. Au stade actuel de son arrêt, la Chambre se contentera d'examiner si
elle peut ou doit prendre en considération l'arrêté de 1927, ou si elle doit
l’écarter comme nul et non avenu. Pour démontrer l’invalidité de l'arrêté il
faudrait établir, par des preuves ou des arguments qui ne dépendraient pas
eux-mêmes de la validité ou de l’invalidité de l'arrêté et de son erratum et
qui dépasseraient la simple constatation d’une divergence entre cartes, que
les mots « les hauteurs de N’Gouma » désignaient en 1927 des élévations
autres que celles qu’envisageait le gouverneur général au moment de la
rédaction de l’arrêté ou de l’erratum. Or si cela pouvait être établi, il serait
par la même occasion démontré que l’emplacement du point terminal de la
ligne se situait à un endroit autre que celui indiqué par l’arrêté : dans ce cas,
la validité ou la non-validité en droit administratif français de l'arrêté ne
présenteraient plus aucun intérêt. En tout état de cause, cette question est
étrangère au problème dont la Chambre est saisie. En la présente espèce,
Parrété et son erratum n’ont d’autre valeur que celle d’un élément de
preuve. Si l’arrêté avait été vicié par une erreur de fait, des conséquences
auraient pu en découler au niveau de la validité juridique d’une partie de la

al
592 DIFFÉREND FRONTALIER (ARRÊT)

limite entre la Haute-Volta et le Niger. La valeur de l’arrêté comme preuve
de l'emplacement du point terminal de la limite entre le Soudan français et
la Haute-Volta est une question indépendante. La conclusion sur la vali-
dité de l'arrêté peut dépendre de la conclusion sur la position des « hau-
teurs de N’Gouma » mais cette seconde conclusion ne saurait dépendre de
la première. Même le Mali, pour qui l’arrêté manque de validité juridique,
s’en sert à titre d’élément de preuve à l’appui de la thèse qu’il défend quant
à l'emplacement réel du point terminal de la ligne. Il n’est donc pas
nécessaire que la Chambre poursuive l'étude de l'interprétation de l’arrété
de 1927 afin d'établir sa validité juridique : il lui suffira d'examiner à un
stade ultérieur de son arrêt quelle est la valeur probante de l’arrêté, de
erratum et des travaux préparatoires en ce qui concerne l'emplacement du
point terminal de la limite soudano-voltaïque.

* *

73. Dans l’ordre chronologique, le texte réglementaire qu’il faut men-
tionner ensuite est le décret du 5 septembre 1932. Un des effets de ce décret
a été d’abroger purement et simplement le décret du 1e" mars 1919 créant la
colonie de la Haute-Volta et de supprimer ainsi cette colonie. On lit en
outre dans ce décret, entré en vigueur le 1er janvier 1933 :

« Art. 2 — Les cercles de Fada et de Dori (le canton d’Aribinda
excepté) sont rattachés 4 la colonie du Niger.

Le cercle de Ouahigouya, le canton d’Aribinda du cercle de Dori et
la partie du cercle de Dedougou située sur la rive gauche de la Volta-
Noire, sont rattachés à la colonie du Soudan français... » (Voir ci-
après croquis n° 2.)

Par un arrêté du gouverneur général de l’Afrique occidentale française
en date du 17 novembre 1932, les territoires de la colonie de la Haute-Volta
rattachés au Soudan français par le décret susvisé ont été réorganisés
comme suit :

« 1. Le cercle de Ouahigouya, faisant actuellement partie de la
Haute-Volta, et le canton de lAribinda, détaché du cercle de Dori,
forment une seule circonscription dénommée : cercle de Ouahigouya
et ayant son chef-lieu à Ouahigouya... »

Cet arrêté est également entré en vigueur le 1er janvier 1933. C’est dans ce
contexte administratif qu'est intervenu, entre le gouverneur général de
l'Afrique occidentale française et les lieutenants-gouverneurs du Niger et
du Soudan français, un échange de lettres que le Burkina Faso invoque à
l'appui de ses prétentions.

74. Pour apprécier la signification que le Burkina Faso attribue à cet
échange de lettres, survenu en 1935, il convient de le replacer dans les
circonstances de l’époque. Par l'effet du décret du 5 septembre 1932, la
Haute-Volta avait cessé d'exister à partir du 1er janvier 1933 et les cercles

42
CROQUIS N° 2

 

 

 

 

 

 

 

 

 
 

+ +

SOUDAN _ FRANCAIS

 

Hombori
.

Contest ee

 
 
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Ouagadougou

7,
ae
—/
Sy
a |

+

_Fada W'Gourma

+

 

 

suppression de la

 

 

 

yO
+

HAUTE -VOLTA + -6
(1932)
+ -s
+ NIGER + x
+ + -2
OU Cercle voltaique transtere’
au Soudan français
— Cercle voltaique transféré
au Niger
+ + -e
o er: 200 1m
594 DIFFÉREND FRONTALIER (ARRÊT)

qui l'avaient composée avaient été rattachés, dans la région considérée, soit
au Soudan français, soit au Niger. Là où des territoires voltaïques limi-
trophes du Soudan français étaient devenus nigériens, l’ancienne limite
entre le Soudan français et la Haute-Volta a continué de séparer deux
colonies distinctes, le Soudan français et le Niger ; là où des territoires
voltaïques avaient été rattachés au Soudan français, l’ancienne limite entre
les deux colonies s’est transformée en limite entre deux cercles, désormais
soudanais. II ressort des textes réglementaires cités que le démembrement
de la Haute-Volta a été effectué sur la base de l’état des cercles et des
cantons tels qu’ils existaient en 1932. La Chambre croit donc pouvoir
conclure à l'identité entre les limites qui séparaient le Soudan français et la
Haute-Volta en 1932 et celles qui séparaient le Niger et le Soudan français
en 1935, mais uniquement pour ce qui est des zones auxquelles se réfère la
première hypothèse envisagée ci-dessus. Ainsi que le montre le croquis
n° 2, la limite soudano-nigérienne de 1935 se confondait avec l’ancienne
limite soudano-voltaïque depuis l'extrémité orientale de cette dernière, qui
avait constitué, avant 1932, le point triple (point X sur le croquis) entre les
colonies du Soudan français, du Niger et de la Haute-Volta jusqu’à un
autre point triple (point Y), où avaient convergé, avant 1932, la limite entre
les cercles voltaiques de Dori et Ouahigouya et la limite entre le Soudan
français et la Haute-Volta. Ainsi qu'il a été indiqué, le cercle de Dori, par
l'effet du décret du 5 septembre 1932, fut amputé de son canton d’Ari-
binda, désormais rattaché au Soudan français, pour être, dans cette éten-
due réduite, attribué au Niger. La Chambre doit en conséquence tenir
compte de tout élément de preuve pouvant servir à démontrer quel était le
tracé de la frontière entre le Soudan français et le Niger à cette époque,
mais seulement pour ce qui est de la partie de ladite frontière qui s’étendait
entre ces deux points. Au sud (entre le point Y et le point Z), ce qui était
en 1935 la frontière soudano-nigérienne s’est vu transformé en 1947, par
le jeu de la réintégration du canton d’Aribinda et du cercle nigérien de
Dori dans la Haute-Volta ressuscitée, en simple limite administrative vol-
taique entre deux cantons du cercle de Dori. A l’ouest, entre le point Y et le
point W, ce qui n’était en 1935 qu’une limite administrative entre deux
cercles soudanais (Mopti — englobant Bandiagara — et Ouahigouya) est
redevenu frontière entre le Soudan français et la Haute-Volta.

75. Dans une lettre 191 CM2 du 19 février 1935, adressée simultané-
ment aux lieutenants-gouverneurs du Niger et du Soudan français, le
gouverneur général de l’Afrique occidentale française s’est exprimé comme
suit :

«La limite entre votre colonie et celle du Niger [Soudan] n’a
actuellement qu’une valeur de fait résultant de textes ne comportant
pas la description géographique de cette limite. Il m’apparait néces-
saire pour assurer dans des conditions satisfaisantes le règlement des
diverses questions administratives concernant la région frontalière
soudano-nigérienne ainsi que pour son report précis sur la carte, de
fixer par un texte, la limite dont il s’agit. Pour me permettre d’adresser

44
595 DIFFÉREND FRONTALIER (ARRÊT)

au Département les propositions réglementaires, je vous serais recon-
naissant de vouloir bien me communiquer d’urgence votre avis sur le
projet ci-dessous :

« D’un point situé à la frontière algérienne ... des hauteurs de
Gorontondi, des monts Tin Garan, Ngouma, Trontikato, par la
pointe nord du mont Ouagou, la pointe nord de la mare d’In Abao,
le sommet des monts Tin Eoult et Tabakarach et s’infléchit vers le
sud-ouest jusqu’au point de latitude 14° 43’ 45” et de longitude
1° 24’ 15” (ouest de Greenwich). » ... »

Aux termes du dernier alinéa de cette lettre, une carte était jointe, « sur
laquelle a été reportée la situation des divers points précités, telle qu’elle
découle des travaux géographiques les plus récents ». Cette carte n’a pas
été retrouvée.

76. Dans sa réponse du 3 juin 1935 le lieutenant-gouverneur du Soudan
français, après avoir constaté que les propositions du gouverneur général
intéressaient quatre cercles soudanais, dont seul le cercle de Mopti doit être
considéré aux fins de la présente affaire, s’est exprimé ainsi :

« Le projet de limite tel qu’il est indiqué dans la lettre 191 CM2
ci-dessus visée ne semble pas devoir être modifié sauf en ce qui
concerne : 1) la partie intéressant le cercle de Mopti dont l’adminis-
trateur propose que la mare de Kébanaire située presque à la limite
des cercles de Mopti, Gourma-Rharous, et Dori (ce dernier faisant
partie de la colonie du Niger) soit mentionnée dans la description
géographique de la limite qui, dès lors, serait modifiée comme suit
(lettre 191 CM2 précitée, page 2, lignes 4 et 5 avant-dernières) : ... « le
sommet des monts Tin Eoult et Tabakarech et la mare de Kéba-
naire...»

On notera que, d’après les diverses copies de ces lettres produites par les
Parties, le gouverneur général mentionnait le mont « Tabakarach » (ou
même « Tabanarach »), nom que, dans sa réponse, le lieutenant-gouver-
neur orthographiait « Tabakarech ». Il ressort également de cette réponse
que l’administrateur du cercle de Gao avait proposé qu’un levé soit effec-
tué entre Labézanga et Anderamboukane, région qui n’intéresse pas le
présent différend. Pour des raisons administratives, il n’a pas été procédé à
ce levé. Le projet du gouverneur général n’a connu aucune suite.

77. L'interprétation qui pourrait être donnée de cet échange de lettres
fait l’objet d’une controverse entre les Parties. Pour le Burkina Faso, ces
lettres,

« si elles n’ont pas l'autorité formelle d’un acte administratif en bonne
et due forme, n’en constituent pas moins l'expression authentique par
l'autorité compétente à l’époque ... de sa conviction quant au tracé de
la délimitation »,

c’est-à-dire quant au tracé d’une limite existant à l’époque. En revanche, de
Pavis du Mali, la lettre du gouverneur général n’est qu’un acte préparatoire

45
596 DIFFÉREND FRONTALIER (ARRÊT)

d’un projet de décision administrative de délimitation entre le Soudan
français et le Niger et elle est en conséquence dépourvue de tout effet de
droit. Le Mali conteste en outre que la lettre puisse avoir quelque valeur de
preuve en tant que description de la frontière dans la région envisagée et
soutient que l'attribution d’une telle valeur à la lettre ne serait guère
conciliable avec son texte même, la réaction des chefs de circonscription
administrative et le fait que le projet de délimitation qui y était annoncé a
finalement avorté, si bien qu’aucun acte juridique n’a pris forme.

78. Sil s’avérait que lintention du gouverneur général avait été de
définir une limite 14 où il n’en existait pas, ou de modifier la limite existante
pour mieux répondre aux besoins de l'administration coloniale, il faudrait
évidemment retenir l’objection du Mali selon laquelle la proposition à
l'examen n’a jamais été transformée en acte réglementaire et n’a donc
aucune valeur légale. Tout dépend donc de savoir si, comme le prétend le
Burkina Faso, la lettre 191 CM2 se bornait à décrire une limite existante.
Le Mali ne soutient pas qu’il n’y avait point de limite entre le Soudan
français et le Niger, mais il estime que la lettre du gouverneur général doit
être interprétée comme traduisant l'intention de définir de novo la limite de
droit, c’est-à-dire de considérer comme dépourvue d’intérêt la situation
telle qu’elle existait et de s’orienter vers la définition d’une situation nou-
velle.

79. Avant de rechercher quelle était l'intention du gouverneur général
en ce qui concerne la limite dans cette région, il convient de noter l’argu-
ment avancé par le Burkina Faso, selon lequel l'absence de protestation de
la part du lieutenant-souverneur du Soudan français contre le tracé de la
limite indiquée par la lettre 191 CM2 valait et vaut acceptation de ce tracé,
ce que le Soudan français a accepté s'imposant au Mali au titre de la
succession d'Etats. Le Burkina Faso soutient également que l'acceptation
du tracé de la ligne par le Soudan français a eu pour effet de couvrir toute
erreur qu’aurait pu commettre le gouverneur général quant à l’emplace-
ment de la limite administrative. Le Burkina Faso ne renonce pas pour
autant à sa thèse selon laquelle la lettre 191 CM2 a valeur de description
de la limite de fait existant en 1935, thèse à laquelle vient s'ajouter l’argu-
ment fondé sur l’acquiescement. La Chambre examinera d’abord ce der-
nier argument ; elle recherchera ensuite l'interprétation qu’il convient de
donner à la lettre 191 CM2 eu égard à la situation en 1935. II lui appa-
raitra alors, selon que ladite lettre se sera avérée avoir eu une portée inno-
vatrice ou seulement descriptive, si l’argument avancé par le Burkina
Faso et fondé sur un prétendu acquiescement malien doit être examiné
au titre d’argument principal ou seulement complémentaire à l'appui de
sa thèse.

80. La Chambre estime ne pas pouvoir retenir l’argument fondé sur la
prétendue acceptation, par le lieutenant-gouverneur du Soudan français,
du tracé indiqué dans la lettre du gouverneur général, pour les raisons
suivantes. Tout d’abord, les auteurs des lettres considérées ne se trouvaient
pas sur un pied d'égalité et leur compétence territoriale n’était pas la
même : le lieutenant-gouverneur répondait à une communication émanant

46
597 DIFFÉREND FRONTALIER (ARRÊT)

de son supérieur hiérarchique. Dans ces circonstances, on voit mal com-
ment un acquiescement, qui suppose le libre exercice de la volonté, aurait
pu intervenir. Mais il y a plus : l'hypothèse de base que ledit argument
suppose est que la description figurant dans la lettre 191 CM2 ne corres-
pondait pas à la limite existante, si limite il y avait, entre les colonies du
Soudan français et du Niger. Les recherches de la Chambre portent sur les
limites de la Haute-Volta à la veille de son indépendance, limites assignées
par l'effet de la loi de 1947. La question qui se pose est donc celle de savoir
si, en 1947, la Haute-Volta rétablie a hérité de la nouvelle limite qui aurait
vu le jour en 1935 à la suite de l’acceptation, par les autorités soudanaises,
de la lettre 191 CM2. La réponse à cette question est négative. D’une part la
loi de 1947 a reconstitué la Haute-Volta dans ses limites de 1932 et si, en
1935, une de ces limites, devenue limite entre le Soudan français et le Niger,
avait été modifiée, cette modification aurait été inopérante dès l'entrée en
vigueur de la loi de 1947. D'autre part il ne faut pas perdre de vue que le
gouverneur général de l’ Afrique occidentale française n’a jamais pris d’ar-
rêté pour donner suite à sa proposition de 1935. Quelle que soit sa valeur
comme moyen de preuve ou comme simple élément d’information quant
aux vues ou aux intentions du gouverneur général, l'échange de lettres de
1935 n’aurait pu avoir pour effet, aux fins du droit administratif colonial,
seul applicable à l’époque, d'instaurer entre les deux colonies une limite
dont aurait pu hériter la Haute-Volta.

81. La Chambre en arrive à présent au problème de l'interprétation et
de la portée de l’échange de lettres de 1935. Le Mali souligne que la lettre
191 CM2 commence par les mots : « La limite … n’a actuellement qu’une
valeur de fait » et en déduit que ladite lettre constate en réalité l'absence
d’une limite légale entre les deux colonies. Il explique pourtant que, selon
son interprétation de la lettre, il existait bel et bien une limite entre le
Soudan français et le Niger, que cette limite était fournie par des textes
existant à l’époque, mais que l’on ignore aujourd’hui quels étaient ces
textes, et que si le gouverneur général a éprouvé le besoin de proposer une
définition, c’est que la représentation cartographique de la limite n’était
pas satisfaisante. Réservant pour l'instant la question du sens à attribuer à
l'expression « valeur de fait », la Chambre est d’avis que, si une limite
possédant au moins cette valeur existait en 1935, il n’y a pas de raison de
supposer que la même limite n’existait pas en 1932, date critique pour la
mise en œuvre de la disposition de la loi de 1947 fixant les limites de la
Haute-Volta. Ce serait alors cette limite de facto qui aurait défini le legs
colonial de 1960, auquel la Chambre doit à présent s’attacher. Dans cette
optique, il importe peu que le gouverneur général de l’Afrique occidentale
française n’ait pu mener à bien son projet de « fixer par un texte, la limite
dont il s’agit ». Ce qui compte, en l’espèce, c’est de déterminer quelle était
cette limite en prenant en considération tous les indices disponibles, y
inclus la lettre 191 CM2.

82. Pour le Mali, il est clair que le texte de la lettre 191 CM2 constituait
la traduction « en mots » de la ligne tracée sur la carte au 1/500 000 de
1925, c’est-à-dire sur la carte Blondel la Rougery, mentionnée au para-

47
598 DIFFEREND FRONTALIER (ARRÊT)

graphe 59 ci-dessus, dont un extrait est joint au présent arrêt (voir ci-après
croquis n° 3). Sans entrer à ce stade dans le détail de la correspondance
entre les indications figurant dans le texte de la lettre et les toponymes
apparaissant sur cette carte à proximité de la ligne y indiquée, la Chambre
pense qu’il est hautement probable que le rédacteur de la lettre ait eu ladite
carte sous les yeux. Le Mali a également souligné les insuffisances de cette
carte et soutenu qu'aucune valeur probante ou de description ne peut être
attribuée à des mesures prises sur la foi de renseignements « soit erronés,
soit fantaisistes ». Pour l'instant cependant, la Chambre n’examine que la
question du caractère prétendument modificateur ou déclaratoire de la
lettre 191 CM2. Il s’agit d’abord de rechercher quelle a pu être l'intention
du gouverneur général à cet égard ; et la conformité du texte de la lettre
avec la limite administrative présentée par la carte de 1925 tend plutôt à
renforcer l’idée que la lettre était censée donner une description d’une
limite existante. En effet, si le but recherché était de modifier une limite
existante ayant « valeur de fait », il aurait fallu que le gouverneur général
ait eu connaissance d’une telle limite, qui ne correspondait pas à celle
indiquée sur la carte Blondel la Rougery, et qu’il ait choisi de lui substituer
cette limite cartographique. Une telle interprétation des faits n’est guère
conciliable avec le texte de la lettre 191 CM2. Le problème de savoir, d’une
part, si la carte considérée donnait une représentation exacte de la topo-
graphie ou si par contre elle avait induit le gouverneur général en erreur et,
d’autre part, quelles auraient été les conséquences juridiques éventuelles
d’une telle erreur sera examiné plus loin.

83. Le Mali présente un autre argument, tiré de ce que la lettre du
gouverneur général qualifie elle-même de « projet » les indications qu’elle
contient. Selon le Mali, l’idée même de projet semble exclure des mesures
rétroactives car un projet consiste en un travail et une rédaction prépara-
toires qui décrivent ce que l’on pense faire ou atteindre. La Chambre
reconnaît que c’est bien en cela que consiste un projet. Mais elle relève que
la lettre considérée contenait un projet de texte qui aurait pu prendre par la
suite la forme d’un arrêté — texte réglementaire dont on envisageait
l'adoption — et qu’un tel « projet » pouvait très bien entériner et définir
une limite qui existait, fût-ce seulement avec une « valeur de fait », sans
pour autant perdre le caractère prospectif d’un projet. Le Mali observe en
outre que rien n’établit que l’autorité compétente pour fixer une limite
coloniale se soit engagée à ce que la ligne proposée soit une « ligne de fait
d’une manière définitive »: le gouverneur général ne pouvait être lié par
des avis émanant des chefs de colonie ou d’autres organes sans que la loi
ne le prévoie expressément. La Chambre admet que le gouverneur général
aurait très bien pu changer d’avis et prendre un arrêté définissant d’une
autre manière la limite soudano-nigérienne. Mais pour la Chambre il ne
s'ensuit pas qu’il ne faille pas tenir compte en droit du fait décrit par la
lettre.

84. Le Mali voit également dans les réactions manifestées par les chefs
de circonscription à l'égard de la lettre 191 CM2 une indication tendant à
prouver que cette lettre ne constituait qu’une proposition sans rapport avec

48
CROQUIS N° 3

SS peer

        

    

 

 

 

WA)
q
z ,, 1
1
4
k
LS Mt TABAKARACH rs,
DS T'ETDS À A
ù +— MARE
\ ee nt, mi FIN EQUUT  DJOMLI
et er See aS yt
Meow mene “he. a
Ae ta, i € i FATILI
i $ MARE
1 {* de
~ IN-ABAO i '
5° N . mS à J gif ME D os od !
—— D
È FRERE TIN TABAI à Nee
Fe RS UT a | TIN AKOF Ve =
> Ma Face 1PM} J- 4." 1 =, à TT
. met H 4, , TANGOUN à
ao Far - \ “ele, . tiers
al 7 FADAR ‘ + be vA
Pal L 4 tft Tenge,
a” 7 \ ré nés
wo ” MY \ Lf
AT in om C \ ra °
. — À
a - ‘ A Faster
a Meg / A) \ . , —--*
on ( AN d
id yy eg
” 7 A
a ~ yD
Pa {
a |_/
-
. ro iy A 4
“oy ler \ ouns! M4ne
Qt à A
_* \
- \
S—

 

 

 

 

 

; \ PE ES Croquis établi sur la base
- — \ / x
cONGUROU's, ‘, de la Carte ,Blondel la Rougery”

\ ‘,
Vous \

&°30\N 1 \

‘ a \ o 10 20 30 40 50 km

— i \ ARIBINDA

Ostet | \
Lt ! \
/ ' \
130 W rw o0w

O Greenwich)
600 DIFFÉREND FRONTALIER (ARRÊT)

la situation existante. Le lieutenant-gouverneur général du Soudan, par
télégramme-lettre du 11 mars 1935, avait transmis copie de la lettre du
gouverneur général et du croquis y annexé aux chefs des cercles soudanais
intéressés, en leur demandant leur avis sur le projet de texte qu'elle con-
tenait. C’est sur la réponse des commandants de cercle de Mopti et de Gao
à son télégramme-lettre que le gouverneur du Soudan s’est fondé pour
répondre à son tour, le 3 juin 1935, à la lettre du gouverneur général. De
l'avis du Mali, « c'était la vocation prospective de l'opération envisagée qui
expliquait cette consultation large » ; il y allait d’« une technique pour ne
pas avoir à répondre à un problème ou à une difficulté qui brûlait les doigts
de tout un chacun ».

85. La Chambre ne partage pas cette manière de voir. Elle considère au
contraire qu’un indice précieux de la nature de l'opération à laquelle se
sont livrés le gouverneur général et les lieutenants-gouverneurs du Soudan
français et du Niger est fourni par les réponses de ces derniers. Le lieu-
tenant-gouverneur du Soudan a consulté les commandants des cercles
soudanais intéressés et a fait part de leurs observations dans sa réponse au
gouverneur général du 3 juin 1935. Or, de l’avis de la Chambre, il ressort
clairement de ces observations que les commandants de cercle sont partis
de l’idée que le texte qui leur avait été soumis était destiné à définir la limite
existante et qu’ils devaient attirer l'attention de leur supérieur hiérarchique
sur tout aspect de la définition proposée qui semblait soit s’en écarter, soit
trancher une situation de fait qui n'était pas claire (limite Labézanga/
Anderamboukane), soit encore négliger un détail qui aurait pu contribuer
à rendre la définition plus précise (mare de Kébanaire). Tenant compte de
cette considération, ainsi que de tous les autres éléments dont les Parties
ont fait état pendant la procédure, la Chambre arrive à la conclusion que
la définition de la limite entre le Soudan et le Niger, pour la partie de
cette limite qui intéresse la présente affaire, telle qu’elle figure dans la
lettre 191 CM2 du gouverneur général de l’Afrique occidentale française
en date du 19 février 1935, correspondait, dans l’esprit aussi bien du
gouverneur général que de tous les administrateurs qui ont été consultés, a
la situation existante. Reste la question de savoir si les insuffisances ou
erreurs que le Mali attribue 4 Ja carte Blondel la Rougery, vu les liens
étroits entre cette carte et la lettre 191 CM2, étaient de nature à priver
d’effet intention du gouverneur général de définir par un texte la situation
existante. La Chambre réserve cette question pour l’examiner au moment
où elle aura à appliquer ladite lettre afin de définir le tracé de la frontière
dans la zone contestée.

86. Cependant une dernière observation s'impose. La description pré-
citée de la limite indiquée par la lettre 191 CM2 (paragraphe 75 ci-dessus)
ne concernait que le segment de cette limite qui se rapporte à la frontière
contestée en la présente affaire. Mais le texte de cette lettre se poursuit en
ces termes :

« de là [le point P] elle [la limite] rejoint le Gorobol au point de latitude
14° 27’ 30” et de longitude 1° 14’ 45” (ouest de Greenwich) ; elle suit

50
601 DIFFÉREND FRONTALIER (ARRÊT)

ce marigot jusqu’en un point situé à environ 3 kilomètres à l’ouest de
Tin Abalak... »

Il s’agit ici de la limite orientale du cercle de Ouahigouya, laquelle tient
compte du rattachement du canton d’Aribinda à ce cercle par l'effet du
décret du 5 septembre 1932. Cette limite ne correspond donc plus 4 celle
représentée sur la carte Blondel la Rougery, qui date de 1925. Le croquis de
l'Afrique française au 1/1 000 000, feuille ND 30, figure une limite orien-
tale du cercle de Ouahigouya, dans son édition de 1926, qui est identique a
celle reproduite sur la carte Blondel la Rougery. Mais dans son édition de
1946 apparait une limite qui correspond 4 la description que contient la
lettre 191 CM2 et qui vient d’étre citée. Aucun texte réglementaire n’avait
entre-temps été pris sur la base de la lettre 191 CM2. La Chambre considère
donc que la modification apportée au croquis entre 1926 et 1946 constitue
un élément de preuve qui tend à démontrer le caractère déclaratoire de la
lettre 191 CM2.

* *

87. Le 27 novembre 1935, le gouverneur général par intérim del’ Afrique
occidentale française a pris un arrêté (2728 AP) « portant délimitation des
cercles de Bafoulabé, Bamako et Mopti (Soudan français) ». Le cercle de
Mopti, circonscription alors soudanaise et aujourd’hui malienne, était
limitrophe du cercle de Ouahigouya, qui, par l'effet du décret du 5 sep-
tembre 1932, avait été rattaché à la colonie du Soudan français et auquel le
canton d’Aribinda avait été incorporé en vertu d’un arrêté du 17 novembre
1932 (paragraphe 73 ci-dessus). Aux termes de la disposition liminaire de
Particle premier de l'arrêté du 27 novembre 1935, « les limites des cercles
de Bafoulabé, Bamako et de Mopti sont précisées comme suit et telles
qu’elles sont transcrites sur les cartes annexées au présent arrêté ». On se
rappellera que les cartes auxquelles cette disposition se réfère n’ont jamais
été retrouvées, si bien que la Chambre ne peut s’en tenir qu’au seul texte de
l'arrêté. L’article premier, sous-titre 3, de cet arrêté décrit la limite orientale
du cercle soudanais de Mopti de la manière suivante :

« De ce dernier point une ligne méridienne rejoignant au nord le
parallèle 13° 30’, puis une ligne sensiblement nord-est, laissant au
cercle de Mopti les villages de Yoro, Dioulouna, Oukoulou, Agou-
lourou, Koubo, passant au sud de la mare de Toussougou pour
aboutir en un point situé à l’est de la mare de Kétiouaire. »

88. Pour apprécier la pertinence de l’arrêté 2728 AP, il convient de
rappeler de nouveau le contexte dans lequel cet arrêté a été pris (voir
paragraphe 74 ci-dessus). Par l'effet du décret du 5 septembre 1932, la
Haute-Volta avait cessé d’exister et les cercles qui l’avaient composée
avaient été rattachés, dans la région en question, soit au Soudan français,
soit au Niger. Là où des territoires voltaïques limitrophes du Soudan
français étaient devenus nigériens, l’ancienne limite entre le Soudan fran-

51
602 DIFFÉREND FRONTALIER (ARRÊT)

çais et la Haute-Volta a continué de séparer deux colonies distinctes, le
Soudan français et le Niger ; là où des territoires voltaïques avaient été
rattachés au Soudan français, l’ancienne limite entre les deux colonies
s’est transformée en limite entre deux cercles, désormais soudanais. L’ar-
rêté 2728 AP a eu pour résultat de définir la limite administrative qui sépa-
rait le cercle de Mopti d’une part du cercle de Ouahigouya et d’autre part
du cercle de Dori. Ainsi qu’il a déjà été indiqué, les cercles de Mopti et
de Ouahigouya faisaient partie du Soudan français en 1935 mais le cercle
de Ouahigouya avait, avant 1932, appartenu à la colonie de la Haute-Volta,
de telle sorte que, par l'effet de la loi du 4 septembre 1947, il fut réintégré
à la Haute-Volta. Le cercle de Dori, qui en 1935 faisait partie du Niger,
avait également appartenu à la Haute-Volta avant 1932, et a ainsi subi le
même sort en 1947.

89. Pour le Mali, l'arrêté 2728 AP, en définissant cette limite, ne faisait
que confirmer l’état de fait existant en 1932 tandis que, pour le Burkina
Faso, la limite ainsi définie modifiait la situation telle qu’elle se présentait
jusque-là. Les deux Parties s'accordent toutefois pour reconnaître qu’au-
cune modification de cette limite n’est intervenue entre 1932 et 1935, année
au cours de laquelle l’arrêté 2728 AP a été pris. Dès lors, dans la mesure où
cet arrêté apporterait la preuve de l’emplacement de la limite entre les
cercles de Mopti et de Ouahigouya à la veille de son adoption en 1935, il
apporterait en même temps la preuve de l’emplacement de la limite sépa-
rant le Soudan français et la Haute-Volta en 1932, limite confirmée par la
loi du 4 septembre 1947 ayant rétabli cette dernière colonie. Le Burkina
Faso a soutenu que l'arrêté 2728 AP ne constitue plus un titre juridique
valable, puisqu'il a été implicitement abrogé par la loi du 4 septembre 1947,
mais uniquement en raison du caractère modificatif que cette Partie attri-
bue à l'arrêté. Cette abrogation ne constitue donc pas un obstacle à
l'examen par la Chambre de l'effet de l’arrêté : tout au contraire, il lui
faudra d’abord établir le caractère ou déclaratoire ou modificatif de l’ar-
rêté avant de pouvoir ensuite déterminer si la loi de 1947 l’a effectivement
abrogé.

90. La Chambre commencera par rechercher si elle peut tirer de l’exa-
men du texte même de l’arrêté 2728 AP et du contexte administratif dans
lequel celui-ci a été pris des indications quant à la portée que le gouverneur
général par intérim de l'Afrique occidentale française avait entendu lui
attribuer. Le préambule de l’arrêté se réfère à un certain nombre de textes,
tant antérieurs que postérieurs au décret du 5 septembre 1932 portant
suppression de la colonie de la Haute-Volta, mais ne mentionne aucune-
ment ce dernier. Parmi ces textes figurent l'arrêté 2790 du 5 décembre
1925 modifié par l'arrêté 1111 AP du 30 avril 1928 et portant suppression
du cercle de Hombori et, entre autres, rattachement des cantons de Mon-
doro, Boni, Sarniéré et Hombori au cercle de Bandiagara (subdivision de
Douentza) et l'arrêté 2862 AP en date du 15 décembre 1934 portant notam-
ment suppression du cercle de Bandiagara et rattachement de son terri-
toire au cercle de Mopti. Le premier de ces arrêtés constituait la base
réglementaire de la limite existant en 1932, au moment de la suppression de

52
603 DIFFÉREND FRONTALIER (ARRÊT)

la colonie de la Haute-Volta, entre le cercle de Bandiagara (Soudan fran-
çais) et cette dernière. Du texte du second arrêté, il ressort entre autres,
d’une part, que ladite limite, désormais limite du cercle de Mopti, de-
meurait inchangée (art. 1) et, d’autre part, qu’un arrêté général ultérieur
devait préciser les limites d'ensemble de ce cercle ainsi agrandi.

91. L’arrété 2728 AP, ayant ainsi énuméré les textes antérieurs à son
adoption jugés pertinents au regard de son objet, dispose ensuite, au para-
graphe liminaire de son article premier, que « les limites des cercles de ...
Mopti sont précisées comme suit... » Cette formule fait sans aucun doute
écho à la formule utilisée à l’article 2 de l'arrêté 2862 AP susvisé : il semble
dès lors évident, en l'absence de tout autre texte susceptible d’être pris en
considération à cet égard, que l’arrêté 2728 AP a bien constitué l'arrêté
général annoncé par l’arrêté 2862 AP. Il existe partant au moins une
présomption que l’arrêté 2728 AP n'a pas eu pour fin ni pour effet de
modifier les limites existant en 1935 entre les cercles soudanais de Mopti et
de Ouahigouya, limites qui séparaient les colonies du Soudan français et de
la Haute-Volta avant la suppression de cette dernière conformément aux
termes du décret du 5 septembre 1932. Il paraît en effet peu vraisemblable
qu’on ait eu l'intention d’aller au-delà du texte adopté l’année précédente.
Cette présomption se voit confortée par le fait que l’arrêté considéré est
intitulé « Arrêté portant délimitation des cercles de Bafoulabé, Bamako et
Mopti (Soudan français) » et non « Arrêté portant modification territo-
riale dans le cercle de... », comme par exemple un arrêté général du
17 novembre 1932 mentionné dans ses considérants. Mais jusqu’à présent
la Chambre n’a que constaté l’existence d’une présomption : elle doit main-
tenant rechercher si le contenu de l’arrêté 2728 AP — et en particuler
l’'énumération qui y est faite des villages bordant la limite entre les cercles
de Mopti et de Ouahigouya — a pour effet d’infirmer ou de confirmer cette
présomption. À cette fin elle doit examiner les éléments documentaires et
cartographiques qui permettent de localiser ces villages, ainsi que les
diverses communications administratives contemporaines de la prépara-
tion de l'arrêté.

92. Tout au long de la procédure, la première partie de la frontière que la
Chambre est appelée à définir, celle pour la détermination de laquelle il
faut précisément dégager la portée de l’arrêté 2728 AP, a été dénommée
«le secteur des quatre villages ». Or les termes « quatre villages » ne
paraissent pas avoir toujours revêtu la même signification pour les deux
Parties. Le texte réglementaire considéré vise cinq villages, dont le premier
(Yoro) se situe incontestablement en territoire malien et n’est pas en litige.
Les quatre autres sont Dioulouna, Oukoulou, Agoulourou et Koubo. Lors
de Ia session qu’elle a tenue les 7 et 8 octobre 1971, la commission paritaire
permanente créée par les Parties (voir paragraphe 35 ci-dessus) a chargé la
commission technique mixte de vérifier, aux fins de la délimitation de la
frontière, la position exacte des villages portant ces noms. Au cours de la
procédure devant la Chambre il est apparu que, de l’avis des deux Parties,
le village de Dioulouna pouvait être identifié avec celui de Dionouga. Aux
fins du présent arrêt, les termes « quatre villages » seront utilisés pour

53
604 DIFFÉREND FRONTALIER (ARRÊT)

désigner les villages de Dioulouna/ Dionouga, Oukoulou, Agoulourou et
Koubo que l'arrêté 2728 AP mentionne. La Chambre se réserve de revenir
sur la question de savoir si tous ces villages existent encore aujourd’hui,
s’ils ont changé de nom depuis 1935, et même s’ils existaient tous à cette
date. Elle note toutefois que le Mali s’est parfois référé aux « quatre
villages » de Dionouga, Kounia, Selba et Douna, que le mémoire malien
fait mention aussi de Orotougna ou Orotoungo ainsi que du village bur-
kinabé de Diguel et qu’à audience l’un de ses conseils a indiqué que,
pour le Mali, les « quatre villages » sont ceux de Dioulouna, Agoulourou,
Koubo et Douna. Sans chercher à déterminer à ce stade si ceux de ces
villages qui ne portent pas l’un ou l’autre des noms mentionnés dans
l'arrêté 2728 AP entrent en ligne de compte aux fins du présent litige, la
Chambre tient à souligner qu'ils ne sont pas couverts par l'expression
« quatre villages » au sens où l’entend le présent arrêt.

93. Selon le Burkina Faso, la portée modificatrice de l'arrêté de 1935
quant à la situation administrative des villages peut se déduire à la fois de la
divergence manifeste entre les dispositions de cet arrêté et les cartes offi-
cielles de l’époque, des travaux préparatoires de l’arrêté et de l’attitude
de l’administration après 1947. En ce qui concerne les cartes, le Burkina
Faso soutient que, sur toutes celles dont il dispose et qui sont suffisam-
ment détaillées pour indiquer l'emplacement des quatre villages, ces der-
niers sont « sans exception » figurés au sud de la délimitation adminis-
trative pertinente, donc en territoire actuellement burkinabé. Comme on
l’a déjà remarqué (paragraphe 59 ci-dessus), le Burkina Faso attache à cet
égard une importance toute particulière à la carte Blondel la Rougery au
1/500 000 qui laisse clairement les villages d’Oukoulou, d’Agoulourou et
de Koubo à la Haute-Volta. Le Burkina Faso fait aussi observer que, dans
son édition originale, la carte au 1/200 000 de l'IGN (également mention-
née au paragraphe 59 ci-dessus) figure en croisillons continus tout le secteur
occidental de la frontière en litige, c’est-à-dire celui des « quatre villages ».
La Chambre a cependant déjà indiqué qu’elle ne saurait accepter la thèse
du Burkina Faso selon laquelle les cartes dressées par le service géogra-
phique du gouvernement général de P’ Afrique occidentale française parti-
cipent en quelque sorte de la nature des actes administratifs et sont cons-
titutives de titre juridique en droit administratif et colonial frangais.

94. Le Mali attire attention de la Chambre sur le fait que le Burkina
Faso ne se fonde en l’espèce que sur des cartes générales et n’a déposé
aucun croquis détaillé établi par des administrateurs voltaïques. Pour sa
part, le Mali a présenté à la Chambre une carte du Gourma datant de
1901-1902 ou de 1909-1910 sur laquelle le village de Dioulouna est situé au
nord de la limite considérée. Il a aussi produit un croquis du canton de
Mondoro, dressé en 1923 par un administrateur colonial et signé par le
commandant de la région, qui était annexé à une liste des villages com-
posant ce canton ; ce croquis indique l'emplacement de Dioulouna ainsi
que de Douna et d’Ourotongo, villages apparemment non contestés. Deux
autres croquis, datant respectivement de 1948 et de 1953, ont été projetés
en audience.

54
605 DIFFÉREND FRONTALIER (ARRÊT)

95. La Chambre a déjà indiqué (paragraphe 65 ci-dessus) pourquoi elle
ne saurait se fonder sur l’argument du Mali selon lequel le fardeau de la
preuve repose sur le Burkina Faso, c’est-à-dire que ce serait à cette Partie
qu’il reviendrait d'établir le caractère voltaïque des villages entre 1927 et
1935. Elle prend comme point de départ de son raisonnement le fait, attesté
par l’arrêté général 2728 AP, qu’en 1935 les autorités administratives
connaissaient l’existence, près de la limite qui séparait alors les cercles de
Mopti et de Ouahigouya, de quatre villages portant les noms de Diou-
louna, Oukoulou, Agoulourou et Koubo. A ce stade la Chambre doit se
placer uniquement dans le contexte des années 1932 (date visée par la loi
de 1947 pour définir les limites de la Haute-Volta) et 1935 : elle n’a pas à
considérer si les villages dont il est question existent encore aujourd’hui
ou portent toujours le même nom. De même, en vue de rechercher quelle
était intention du gouverneur général en 1935, elle ne doit retenir que les
cartes et documents qui existaient à l’époque. Pour ce qui est des cartes,
l'emplacement des villages concernés peut être déduit des éléments géné-
ralement concordants que fournissent :

— Une carte, sans intitulé ni date (elle remonterait à 1900-1902
ou 1909-1910 selon le Mali), représentant le Gourma et portant la réfé-
rence 12 D/6, ainsi qu’un croquis annexé à un recensement des villages du
canton de Mondoro établi en 1923, sur lesquels Dioulouna est indiqué,
mais non les autres villages mentionnés dans l’arrêté 2728 AP. Ces autres
villages, d’après l'emplacement qui leur est donné sur les cartes ci-dessous
mentionnées, ne devaient apparemment pas figurer sur les cartes et cro-
quis précités parce que se trouvant en dehors de la région administrative
visée par ces cartes et croquis.

— Une carte du Niger moyen au 1/1 000 000, établie par le lieutenant
Desplagnes en 1905, sur laquelle chacun des cing villages cités par l'arrêté
est figuré : Yoro, Dioulouna (orthographié « Dioukouna »), Oukoulou,
Agoulourou et Koubo.

— Une carte de l’Afrique occidentale au 1/2 000 000, feuille n° 2:
Tombouctou, éditée par le service géographique des colonies en 1922, sur
laquelle apparaissent Yoro, Dioukouna, Oukoulou (orthographié « Oko-
lou ») et Koubo, mais pas Agoulourou. Une édition postérieure de cette
carte (1932) ne mentionne toutefois plus que Yoro et Koubo.

— La carte des colonies de l Afrique occidentale française au 1/500 000
{carte Blondel la Rougery) de 1925 qui indique Yoro, Oukoulou, Agou-
lourou et Koubo, mais pas Dioulouna.

— L'Atlas des cercles de l'Afrique occidentale française, fascicule IV, carte
n° 59, cercle de Ouahigouya (service géographique de l’Afrique occidentale
française, 1926) qui, lui aussi, indique Yoro, Oukoulou, Agoulourou et
Koubo, mais pas Dioulouna.

— Un croquis de l’Afrique française au 1/1 000 000, feuille ND-30 :
Ouagadougou, dressé en 1926, sur lequel sont figurés Yoro, Oukoulou et
Koubo mais pas Dioulouna et Agoulourou.

96. Pour ce qui est de l'appartenance à telle ou telle entité administra-

55
606 DIFFÉREND FRONTALIER (ARRÊT)

tive des quatre villages, il apparaît que toutes ces cartes, à l’exception de
celle qui a été établie par le lieutenant Desplagnes en 1905, figurent une
limite administrative définie par une ligne, laquelle ne suit cependant pas
un tracé identique sur chaque carte. Il apparaît en outre que :

— Yoro, quand il est figuré, se situe toujours au nord-ouest (côté sou-
danais/malien) de cette ligne.

— Dioulouna/Dioukouna, lorsqu'il est indiqué, se trouve toujours du
côté soudanais/malien de cette ligne ; toutefois la ligne reproduite sur la
carte Blondel la Rougery et dans l’Arlas des cercles (1926) passe au nord de
l'emplacement où les autres cartes situent Dioulouna.

— Agoulourou, Oukoulou et Koubo, quand ils sont représentés, sont
toujours localisés du côté voltaïque/burkinabé de cette ligne.

97. Entre autres preuves documentaires, le Mali a soumis à la Chambre
des extraits d’une publication officielle du gouvernement général de
l'Afrique occidentale française datant de 1927 et intitulée Répertoire géné-
ral des localités de l'Afrique occidentale française (fascicules IV et VHI). Il
ressort de cette publication qu’en 1927 le gouvernement général avait re-
censé les localités suivantes : au Soudan français, un village du nom de
Dioulouna dans le canton de Mondoro, cercle de Bandiagara, et un village
du nom de Koubo dans le canton de Hombori, également cercle de Ban-
diagara. Les extraits du Répertoire qui ont été soumis à la Chambre ne
permettent pas à celle-ci d’établir si les mêmes noms se retrouvent sur la
liste des localités voltaïques, ou si les noms de Oukoulou et Agoulourou
figurent soit sur la liste des localités soudanaises soit sur la liste des loca-
lités voltaïques. La Chambre croit cependant pouvoir tirer une con-
clusion négative sur tous ces points du silence des deux Parties à ce sujet.
Par un arrêté 2862 AP, en date du 15 décembre 1934, le cercle souda-
nais de Bandiagara a été supprimé et son territoire rattaché au cercle
de Mopti. Le même arrêté prévoyait que «les limites d’ensemble des
cercles de ... Mopti [seraient] précisées ultérieurement par arrêté géné-
ral ». Il s'ensuit que, à supposer que le village dénommé Koubo dans l’ar-
rêté 2728 AP soit identique au village dénommé Koubo dans le Répertoire,
les villages de Dioulouna et Koubo auraient appartenu au cercle de Mopti
aussi bien avant qu'après l’adoption de l'arrêté 2728 AP.

98. Si l’on devait se fonder sur les indications fournies par les cartes, et
en particulier par la carte Blondel la Rougery de 1925, pour en déduire
qu’au moins Agoulourou et Oukoulou ne faisaient pas partie du cercle de
Mopti avant l’arrêté 2728 AP de 1935, force serait de conclure que les
autorités coloniales auraient visé, dans le seul membre de phrase « laissant
au cercle de Mopti les villages de Yoro, Dioulouna, Oukoulou, Agoulou-
tou, Koubo... », à la fois un village (Yoro) qui sans aucun doute apparte-
nait déjà au cercle de Mopti, un village (Dioulouna) pour lequel il n’y a pas
concordance entre les cartes et les documents administratifs, et trois vil-
lages (Oukoulou, Agoulourou et Koubo) qui selon les cartes n’apparte-
naient pas à cette époque au cercle de Mopti. Tout bien pesé, la Chambre
estime peu vraisemblable que si telle avait été la situation le gouverneur

56
607 DIFFÉREND FRONTALIER (ARRÊT)

général aurait été si peu explicite. Pour ce qui est des cartes, la Chambre a
déjà indiqué (paragraphe 55) qu’elles peuvent avoir une valeur probante
considérable dans la mesure où elles reflètent des faits physiques — par
exemple, l’existence et l'emplacement d’un village —, tout en n'ayant
qu’une valeur limitée dans la mesure où elles indiquent une ligne purement
abstraite, une limite administrative qui ne concorde pas avec les autres
moyens de preuve produits. Constatant qu'il n’est guère possible de par-
venir en l’espèce à une solution qui concilierait tous les éléments en pré-
sence, la Chambre conclut que ces éléments ne renversent pas la pré-
somption, déjà établie, selon laquelle l’arrêté 2728 AP avait un caractère
déclaratoire.

99. En ce qui concerne les travaux préparatoires de l’arrêté 2728 AP, le
Burkina Faso a invoqué une note du 5 décembre 1934 portant en marge la
mention « modification territoriale au Soudan », dans laquelle le directeur
des affaires politiques et administratives du gouvernement de l’Afrique
occidentale française s’adressait en ces termes au chef du cabinet militaire
(service géographique) :

« Jai l'honneur de vous faire connaître que les contre-propositions
objet de votre note susvisée concernant les modifications 4 apporter
aux cercles de Bafoulabé, Bamako et Mopti par suite du rattachement
respectif des cercles de Satadougou, Baninko et Bandiagara ne sou-
lévent aucune objection de principe de ma part. »

Soulignant l’utilisation du terme « modifications » dans cette note, le
Burkina Faso y voit la confirmation du caractère modificatif de l’arrêté
2728 AP. La Chambre, eu égard au contexte particulier — celui de la
suppression du cercle de Bandiagara et de son rattachement consécutif au
cercle de Mopti par l’effet de l’arrêté 2862 AP du 15 décembre 1934
(paragraphe 90 ci-dessus) — dans lequel le texte précité s’inscrivait mani-
festement, estime ne pas pouvoir admettre que le mot « modifications » ait
pu viser dans ce texte autre chose que les effets de la réorganisation
envisagée. Cette conclusion est confirmée par un autre document de
Pépoque déposé par le Mali: un « Extrait du projet d’arrêté portant
suppression des cercles de Satadougou, Baninko et Bandiagara qui sont
érigés en subdivisions rattachées respectivement aux cercles de Bafoulabé,
Bamako et Mopti. » Ce texte n’est pas daté, mais comme il se réfère à un
« projet d’arrêté » ayant le même objet que l’arrêté du 15 décembre 1934 il
est évident qu’il est antérieur à cette date. Il ne jette aucune lumière sur
l'effet de l'arrêté 2728 AP car la limite orientale du cercle de Mopti qui y est
décrite correspond à celle de l’ancien cercle de Bandiagara telle qu’elle
existait avant le rattachement à ce dernier cercle d’une partie du cercle de
Hombori, en vertu de l'arrêté du 5 décembre 1925 modifié ensuite par
l'arrêté du 30 avril 1928.

100. Pour ce qui est des travaux préparatoires qui ont précédé l’adop-
tion par le gouverneur général de l’arrêté 2728 AP, il convient d'examiner
surtout, parmi les documents produits, ceux que le Mali a joints en annexe

57
608 DIFFÉREND FRONTALIER (ARRÊT)

à son contre-mémoire. Selon ces documents, le 2 janvier 1935, le gouver-
neur du Soudan français a transmis à l’administrateur du cercle de Mopti
réorganisé un « tracé géographique » des limites de ce cercle établi par le
gouverneur général à Dakar, en lui demandant s’il avait une objection à
soulever. En réponse à cette communication, l’administrateur du cercle de
Mopti, par un télégramme-lettre du 26 février 1935, dont copie n’a pas été
déposée, aurait transmis au gouverneur du Soudan des cartes indiquant les
limites des subdivisions du cercle de Mopti. Le gouverneur a répondu le
20 mars 1935 à ce télégramme-lettre en demandant à l’administrateur de
fournir « les indications générales susceptibles de déterminer les limites en
question (principaux points géographiques rencontrés : montagne, cours
d’eau, mares, etc., jalonnant les lignes limites) » et de les porter sur la carte.
Le dossier de l’affaire renferme aussi un document daté du 25 mai 1935,
intitulé « Délimitation des subdivisions du cercle de Mopti » et portant la
signature de l’administrateur de ce cercle. Il est à noter que, aux termes de
ce texte, la limite « au sud » de la subdivision de Douentza, après avoir
atteint le village de Yoro, « remonte ensuite au nord-est jusqu’à la mare de
Toussougou », et que sa limite « à l’est » part de « la mare de Toussougou »
suivant « une ligne sinueuse en direction du nord-ouest ». Ces deux limites
semblent correspondre respectivement aux limites « à l’est » et « au nord »
du cercle de Mopti indiquées dans l'arrêté 2728 AP. Par une lettre du 3 juin
1935, non produite à l’instance, le gouverneur du Soudan français aurait
transmis au gouverneur général de l’Afrique occidentale française une
description des limites du cercle de Mopti. On est en droit de supposer que
cette description se fondait sur le document élaboré par l’administrateur
du cercle de Mopti le 25 mai 1935. Le 15 juin 1935, ladite description a été
soumise par le directeur des affaires politiques au service géographique
« pour examen et avis technique ».

101. Il ne faut pas perdre de vue que, pendant ce temps, les adminis-
trateurs étudiaient les propositions faites par le gouverneur général dans sa
lettre 191 CM2 du 19 février 1935 au sujet de la limite entre les colonies du
Soudan français et du Niger. Le 11 mars 1935 le gouverneur du Soudan
français a demandé à l’administrateur du cercle de Mopti, entre autres, son
avis sur le projet de texte contenu dans la lettre 191 CM2 du gouverneur
général. Par télégramme-lettre du 19 mars 1935 l'administrateur a répondu
dans les termes suivants :

« Honneur faire connaître que ne trouve aucune modification à
apporter au projet de texte relatif à la frontière Soudan-Niger.

La mare de « Kébanaire » située presque à la limite des cercles de
Mopti-Gourma-Rharous et Dori pourrait être mentionnée ... comme
suit : « le sommet des monts Tin Eoult et Tabakarach et la mare de
Kébanaire, etc. »

102. En réponse à la communication du directeur des affaires politiques
en date du 15 juin 1935, le service géographique de Afrique occidentale
française lui a adressé une note le 11 juillet 1935. Cette note, intitulée

58
609 DIFFÉREND FRONTALIER (ARRÊT)

« Limites des cercles de Mopti, Bamako et Bafoulabé », contient le com-
mentaire suivant relativement aux limites du cercle de Mopti telles que les
avait envisagées le directeur des affaires politiques :

« Mais en ce qui concerne le texte concernant le cercle de Mopti
la description de la limite sud (à partir ... s’infléchissant au sud-est,
vers … jusqu’à la fin) et celle de la limite est ne semblent pas corres-
pondre à l’état de fait actuellement existant. Il m’a d’ailleurs été im-
possible de suivre cette description sur les cartes officielles du service
géographique, les points visés par le texte n’y figurant pas (mare
de Ouairé, village de Dioulouna, mare de Toussougou, puits d’Agouf,
mares de Fossa et de Dourgana). »

Le document, annexé à la communication du 15 juin 1935, sur lequel
portent les commentaires du service géographique, ne figure pas au dossier
fourni par les Parties. Rien ne permet évidemment à la Chambre de savoir
dans quelle mesure ce projet était conforme au texte finalement adopté. On
relèvera à ce propos que les mots « s’infléchissant au sud-est », cités par le
service géographique, ne se retrouvent pas dans la définition des limites du
cercle de Mopti contenue dans l’arrêté 2728 AP. Cet arrêté ne mentionne
pas non plus la mare de « Ouairé », mais il ressort du document du 25 mai
1935 intitulé « Délimitations des subdivisions du cercle de Mopti » que
cette mare se trouvait au nord-ouest de Yoro et que référence n’y avait été
faite qu’aux fins de la définition d’une limite de subdivision. D’autre part,
bien que la mare de Kétiouaire n’apparaisse sur aucune des cartes que les
Parties ont pu se procurer, le service géographique n’émet pas de réserves à
son sujet : on pourrait conclure que, si le projet commenté mentionnait
cette mare, le service géographique connaissait alors son emplacement.

103. Le 5 août 1935, le gouverneur du Soudan français a fait part à
l'administrateur du cercle de Mopti des difficultés éprouvées par le service
géographique et lui a demandé de préciser le tracé des limites de son cercle
sur la carte « à la plus grande échelle existante » publiée par ce service,
« (feuille Mopti et Hombori au 1/500 000) », c’est-à-dire la carte Blondel la
Rougery. L'administrateur du cercle a répondu le 9 août 1935 en deman-
dant qu’on lui fournisse un exemplaire de cette carte. Le 20 septembre
1935, l'administrateur du cercle a retourné au gouverneur du Soudan
français l’exemplaire qui lui avait été fourni par le service géographique,
après y avoir « tracé au crayon bleu les limites des subdivisions du cercle
mentionnées sur le projet d’arrété ci-joint ». L'administrateur a tenu par la
même occasion à préciser : « Ce tracé est très approximatif car ces cartes
établies depuis plus de quinze ans présentent des lacunes et beaucoup
d’inexactitudes. » Le gouverneur du Soudan a communiqué cette mise en
garde au gouverneur général en même temps que la description des limites
sud et est du cercle de Mopti ainsi que les cartes, qui n’ont d’ailleurs pas été
retrouvées. Le service géographique a alors mis au point, le 18 octobre
1935, une description des limites topographiques du cercle de Mopti cor-

59
610 DIFFÉREND FRONTALIER (ARRÊT)

respondant à celle que contient l'arrêté 2728 AP, tout en indiquant que les
limites des subdivisions de ce cercle devaient faire l’objet d’un arrêté
local.

104. Le Burkina Faso estime pouvoir déduire du libellé de la note
précitée du 11 juillet 1935, et en particulier de la phrase selon laquelle
certaines descriptions « ne semblent pas correspondre à l’état de fait
actuellement existant », que le projet d’arrêté 2728 AP impliquait bel et
bien une modification des limites du cercle de Mopti antérieurement
fixées. La Chambre ne pense pas pouvoir souscrire à cette opinion. Elle
croit au contraire, au vu de l’ensemble du texte de ce projet, que l’« état de
fait » auquel le service géographique se référait était celui qui apparaissait
sur les cartes et non celui qui existait sur le terrain. Il est évident que le
service géographique n’aurait pas pu déterminer, par exemple, si la cons-
tatation que la limite passait « au sud de la mare de Toussougou » était ou
non conforme à la situation qui existait sur le terrain, puisque ce service
ignorait l'emplacement de cette mare. La Chambre a déjà eu l’occasion de
relever que les cartes disponibles en 1935 ne concordent pas avec d’autres
documents administratifs. Dès lors, le fait que le service géographique a pu
constater que le projet d’arrêté qui lui était soumis ne correspondait pas,
quant aux points indiqués, aux cartes dont il disposait peut signifier que le
projet apportait des modifications aux cartes officielles existantes ; cela ne
permet pas d’affirmer que les limites juridiquement établies en étaient pour
autant également modifiées.

105. La Chambre estime devoir conclure que les travaux préparatoires
de l’arrêté 2728 AP, pris dans leur ensemble, sont de nature à confirmer la
présomption suivant laquelle cet arrêté n’avait ni pour objet ni pour effet
de modifier les limites du cercle de Mopti telles qu’elles existaient avant
son adoption.

*
* *

106. Ayant ainsi établi dans quelle mesure les divers textes réglemen-
taires ou administratifs invoqués par les Parties sont applicables pour la
détermination de la ligne frontiére, la Chambre en vient maintenant 4
la question de la mise en ceuvre de leurs termes. A cet égard, la tache
principale de la Chambre consiste à identifier les éléments topogra-
phiques utilisés comme points de repère dans ces documents et à les loca-
liser tant sur les cartes que sur le terrain, en les situant par rapport aux
toponymes modernes. Mais ce faisant, la Chambre doit revenir sur les sys-
tèmes de division de la ligne auxquels les Parties ont eu recours aux fins
de leur argumentation. La Chambre étant arrivée à la conclusion que
la lettre 191 CM2 du gouverneur général de l’Afrique occidentale française
en date du 19 février 1935 valait description de la limite existant à l’époque
entre le Soudan français et le Niger, il semblerait en résulter qu’un point
de la frontière, le point P (celui de coordonnées géographiques 1° 24’ 15”
ouest et 14° 43’ 45” nord) serait désormais identifié, et que la division en
deux secteurs proposée par le Burkina Faso pourrait dès lors être retenue,

60
611 DIFFÉREND FRONTALIER (ARRÊT)

le premier se situant à l’ouest de ce point et le second à l’est, jusqu’à
l'extrémité de la frontière entre le Burkina Faso et le Mali dans cette direc-
tion. Avant de se prononcer sur cette question, la Chambre examinera les
relations qui peuvent être établies entre les éléments d’information fournis
par les divers textes écrits qu’elle doit appliquer.

107. L'arrêté du 31 décembre 1922 « portant réorganisation de la région
de Tombouctou » et la lettre 191 CM2 du gouverneur général de l’Afrique
occidentale française en date du 19 février 1935 se renforcent mutuelle-
ment en ce qu’ils mentionnent la mare d’In Abao (arrêté de 1922) ou
Inabao (lettre de 1935) comme l’un des points de repère par lesquels passait
la limite séparant le Soudan et la colonie voisine, la Haute-Volta à partir de
1922 et le Niger à partir de 1935. De même la lettre 191 CM2 de 1935 se
trouve être en harmonie avec l'arrêté du 31 août 1927 « fixant les limites
des colonies de la Haute-Volta et du Niger », lequel impliquait que le point
terminal de la frontière entre la Haute-Volta et le Soudan français se situait
aux « hauteurs de N’Gouma ». En effet la limite décrite dans la lettre de
1935 ne se terminait plus à N’Gouma, étant donné le rattachement, entre-
temps intervenu, de certains cercles voltaïques au Niger, mais elle n’en
continuait pas moins à passer par (entre autres) les « monts Tin Garan,
N’Gouma, Trontikato... »

108. Le rapport qui existe entre la ligne décrite dans l’arrêté 2728 AP du
27 novembre 1935 et celle du projet de description de la lettre 191 CM2 du
19 février de la méme année est encore plus significatif, mais aussi plus
compliqué. L’arrété 2728 AP définit les limites orientale et septentrionale
du cercle de Mopti par référence à des éléments topographiques. Il ne
précise cependant pas de quelles entités administratives les limites consi-
dérées séparaient ce cercle. La Chambre constate que, pour ce qui est de la
région que la présente affaire concerne, la limite dite « à l’est » suivait un
tracé de sud-ouest en nord-est et séparait successivement le cercle de Mopti
de deux cercles situés au sud-est de la ligne : le cercle soudanais de Oua-
higouya et le cercle nigérien de Dori. La limite dite « au nord » séparait
quant à elle le cercle de Mopti du cercle soudanais de Gourma-Rharous.
Le point « situé à l’est de la mare de Kétiouaire » mentionné dans l’arrêté
était donc le point triple où se rencontraient les cercles de Mopti, Gour-
ma-Rharous et Dori. La limite « à l’est » passait cependant aussi par un
autre point triple, celui où cette limite rencontrait, plus à l’ouest, ia
limite séparant les cercles de Ouahigouya (Soudan) et de Dori (Niger). La
lettre 191 CM2 du 19 février 1935 avait pour but de définir la limite entre
les colonies du Soudan français et du Niger : entre les deux points triples,
Mopti/Ouahigouya/Dori et Mopti/Gourma-Rharous/ Dori (voir ci-après
croquis n° 4), cette limite se confondait avec celle que l’arrêté 2728 AP avait
pour objet de préciser. Les coordonnées géographiques qui, dans la lettre,
définissaient le point terminal de la limite soudano-nigérienne sont donc
celles du point triple Mopti/Ouahigouya/ Dori.

109. Au sujet de ce dernier point, il est à noter en premier lieu qu'il
correspond à l’extrémité nord-ouest du cercle de Dori telle qu’elle figure

61
CROQUIS N° 4

wm TABAKARACH
US

 

DOUNA

 

 

 

\ _Atibinda

.Diibo

por!

. ow O° iGrosawis )
roe w vw

 

 

 

 
613 DIFFÉREND FRONTALIER (ARRÊT)

sur les cartes de l’Atlas des cercles (fascicule IV, cartes 53 et 59) de 1926 et
sur la carte Blondel la Rougery de 1925, cartes qui ont été dressées avant la
suppression de la Haute-Volta et le transfert du canton d’Aribinda du
cercle de Dori au cercle de Ouahigouya. Les cartes mises à la disposition de
la Chambre n’indiquent pas les limites de ce canton. Il ressort toutefois des
éditions successives de 1926 et de 1933 du croquis de l’Afrique française au
1/1 000 000 (feuille ND-30 : Ouagadougou), cartes déposées par le Bur-
kina Faso, que la modification des limites du cercle de Dori qu'avait
entraîné le transfert du canton d’Aribinda n’a pas eu pour effet de modifier
l'emplacement du point triple Mopti/Ouahigouya/Dori. On peut en
second lieu s’étonner qu’au stade de la rédaction de l’arrêté 2728 AP, soit
en novembre 1935, le service géographique n’ait pas cru bon de proposer au
gouverneur général la mention du point P dans la définition de la limite du
cercle de Mopti ; c’est en effet ce point qui avait été utilisé aux fins de
définir, dans la lettre 191 CM2 de février 1935, l’extrémité ouest d’une
limite dont l'extension se confondait avec celle de la limite qu’allait déter-
miner l’arrêté 2728 AP, tout au moins dans la mesure où ces limites
devaient l’une et l’autre relier les deux points triples mentionnés ci-dessus.
Cela est d’autant plus curieux que l’administrateur du cercle de Mopti,
ayant reçu copie de la lettre 191 CM2, avait informé le lieutenant-gou-
verneur du Soudan, par télégramme-lettre du 19 mars 1935, qu’il ne trou-
vait « aucune modification à apporter au projet de texte relatif à la fron-
tière Soudan-Niger », sous réserve d’une suggestion tendant à ajouter une
référence à la mare de Kébanaire. L’administrateur du cercle de Mopti
avait donc de la sorte accepté que le point P, mentionné dans la lettre, se
trouvait bel et bien sur la limite de son cercle.

110. On aurait pu croire que la mention, dans la lettre 191 CM2 de 1935,
d’un point défini par des coordonnées de latitude et de longitude aurait eu
pour effet de simplifier la tâche de la Chambre qui aurait ainsi disposé d’un
repère solide et fiable aux fins de la détermination du tracé de la ligne. Tel
n’est cependant pas le cas. Il semble en. effet clairement résulter des
documents de l’époque que, si le point P a été défini avec cette précision, ce
n’est pas parce qu’il correspondait à un élément topographique caracté-
ristique dont il fallait calculer les coordonnées ou parce que l’on avait en
vue le placement ultérieur, à l’endroit concerné, d’une borne astrono-
mique. Le point déterminé par les coordonnées susvisées constituait le
point de rencontre de trois limites de cercles définies quant à elles en
termes topographiques ; or il n’y a guère de doute que c’est en se fondant
sur les données fournies par une ou plusieurs cartes que le rédacteur de
la lettre 191 CM2 a pu attribuer à ce point une position chiffrée. Il s’en-
suit que, dans le présent contexte, c’est le point établi de cette façon qui,
paradoxalement, fait le moins autorité. Là où les limites décrites dans la
lettre 191 CM2 ou l'arrêté 2728 AP se définissent en termes d’éléments
topographiques, c’est-à-dire là où elles passent par un mont ou une mare
déterminés, la Chambre ne peut, une fois ceux-ci identifiés sur le terrain,
qu’y faire passer la ligne qu’elle doit tracer. Mais il ne faut pas perdre de
vue que les cartes de base disponibles en 1935 étaient, selon l'IGN lui-

63
614 DIFFÉREND FRONTALIER (ARRÊT)

même, d’une précision graphique très faible, si bien que « la position de cer-
tains détails peut être erronée de plusieurs kilomètres » (note du 27 jan-
vier 1975 sur la mise en place des frontières). Si la définition d’une limite se
réfère à la fois à des détails de cette nature et à un point chiffré dont les
coordonnées ont été déduites d’une telle carte, il n’y a qu’un seul moyen
de respecter la cohérence des limites voulue par les administrateurs
coloniaux : en cas de conflit entre la topographie et les coordonnées,
il faut s’en tenir à la topographie. Dans le cas présent, si les coordonnées
mentionnées dans la lettre 191 CM2 devaient apparaître imprécises ou
inexactes au vu des points de repère topographiques révélés par des cartes
et d’autres données géographiques disponibles en 1986 — plus fiables que
celles établies avec les moyens techniques auxquels il pouvait être fait
appel en 1935 — la Chambre devrait, pour interpréter correctement la
lettre considérée, les corriger, voire les écarter.

111. Pour établir quel est le rapport entre l’arrêté 2728 AP et la lettre
191 CM2, il y a lieu de tenir compte tout particulièrement de l’attitude de
l'administrateur du cercle de Mopti. Celui-ci avait sans aucun doute des
cartes à sa disposition mais ne possédait pas la carte Blondel la Rougery
(feuille Hombori de la série au 1/500 000), comme en témoigne sa com-
munication au gouverneur du Soudan français du 9 août 1935. Or le
19 mars 1935 cet administrateur a approuvé, pour la limite de son cercle, le
projet de description figurant dans la lettre 191 CM2, description qui
n'était que la « traduction en mots » de la ligne qui figurait sur la carte
Blondel la Rougery. Si, compte tenu des éléments documentaires ou car-
tographiques dont il disposait, l'administrateur du cercle de Mopti n’a rien
trouvé à redire à cette description, il est permis de penser que, en ce qui
concerne la partie de la ligne qui constituait en même temps une limite du
cercle de Mopti, la description figurant dans la lettre correspondait à la
réalité administrative. On relévera aussi que l'administrateur de Mopti a
retourné au lieutenant-gouverneur du Soudan français les feuilles Hom-
bori et Mopti de la carte au 1/500 000, après y avoir tracé au crayon bleu les
limites telles qu’il les connaissait et que c’est sur la base de ces feuilles et
non pas d’un exemplaire vierge de la feuille Hombori que le service géo-
graphique a mis au point la définition des limites du cercle destinée à être
inscrite dans l'arrêté 2728 AP. Cette constatation confirme la conclusion à
laquelle la Chambre est parvenue et qui consiste à rejeter l’argument selon
lequel la figuration, sur la feuille Hombori au 1/500 000, des villages de
Koubo, Agoulourou et Oukoulou au sud de la limite qu’elle comporte,
démontre que l'arrêté 2728 AP a eu pour effet de les transférer du cercle de
Ouahigouya au cercle de Mopti.

112. Au moment où la Chambre aborde la partie essentielle de sa tâche,
elle se trouve confrontée au problème suivant : les Parties ne lui ont pas
clairement indiqué quel est le point terminal de la frontière déjà établie

64
615 DIFFÉREND FRONTALIER (ARRÊT)

entre elles d’un commun accord, c’est-à-dire quelle est l’extrémité ouest de
la zone contestée. Dans ses conclusions, le Mali demande à la Chambre de
dire et juger que le tracé de la frontière dans la zone contestée passe par une
série de points qu’il cite successivement et dont le premier est « Lofou ».
Par ailleurs cette Partie a produit une carte, intitulée « Zone litigieuse —
Points de passage de la frontière », selon laquelle Lofou se trouverait à
29 kilomètres au sud de Dionouga, à l’ouest — côté malien — du « tracé
frontalier porté sur la carte à 1/200 000 » de l'IGN. Le Burkina Faso n’a
pas mis en cause l’exactitude de cette indication. A l’audience l’un des
conseils du Mali a affirmé que Lofou semblait être un point non contesté.
Cela paraît également ressortir du contre-mémoire du Burkina Faso dans
lequel il est précisé que Lofou est un « village malien cultivé par des
Burkinabés ». Sur la carte susmentionnée que le Mali a présentée à la
Chambre figure une ligne tracée à l’encre rouge, qui illustre les conclusions
de cette Partie. Cette ligne part de Lofou et suit le « tracé frontalier » de la
carte de l'IGN jusqu’à un point dont les coordonnées géographiques
semblent être les suivantes : 1° 59’ 01” ouest et 14° 24’ 40” nord. Le Bur-
kina Faso n’a pas, quant à lui, identifié dans ses conclusions le point de
départ de la ligne qu’il incombe à la Chambre de tracer ; il s’est borné à
soumettre à la Chambre une carte (consistant en un extrait d’un assem-
blage de cing feuilles de la carte de FIGN au 1/200 000) sur laquelle
figurent à la fois le tracé de la frontière qu’il demande à la Chambre
d’entériner et la représentation qu'il donne des prétentions successives du
Mali. Sur cette carte, les tracés proposés respectivement par les deux
Parties se coupent en un point situé sur le « tracé frontalier » mentionné
ci-dessus, mais à quelque 18 kilomètres au nord de Lofou. Le Burkina
Faso déclare également que, aux fins de la délimitation déjà établie par
accord, les Parties se sont fondées sur le tracé de la carte de l'IGN au
1/200 000.

113. La Chambre croit pouvoir conclure que les Parties reconnaissent
toutes deux le tracé frontalier indiqué sur la carte de l'IGN au sud du point
de coordonnées géographiques 1° 59’ 01” ouest et 14° 24’ 40” nord ; elle
estime que c’est donc à partir de ce point que les Parties lui demandent
d’indiquer le tracé de leur frontière commune vers l’est.

* *

114. Les textes réglementaires dont l’objet est de fixer les limites des
circonscriptions — l'arrêté 2728 AP est l’un d’eux — se contentent géné-
ralement, pour ce faire, de mentionner les villages qui composent un
canton ou qui sont attribués à un cercle déterminé, sans fournir d’autre
précision géographique. Il convient en conséquence d’examiner le sens à
donner au mot « village ». A cet égard le problème tient notamment au fait
que les habitants des villages de la région cultivent souvent des terrains
assez éloignés de ces villages, parfois séparés de ceux-ci par des terres
incultes ou incultivables, et qu’ils s'installent dans des « hameaux de cul-
ture » dépendant d’un village principal. Cette pratique complique d'autant

65
616 DIFFÉREND FRONTALIER (ARRÊT)

la tâche de la Chambre, chargée de tracer une ligne qui, en tant que limite
de tel ou tel village, constitue l’ancienne limite administrative d’une colo-
nie et, de ce fait, la frontière actuelle entre les territoires des Parties. La
Chambre doit décider si, au regard de la délimitation à laquelle elle est
priée de procéder, les hameaux de culture font partie des villages dont ils
dépendent. Dans une région où il n’est pas rare que des villages, au fil du
temps, changent d'emplacement ou de nom, voire disparaissent, il n’est
guère aisé de déterminer quelle était la localisation des hameaux de culture
en 1932, à supposer qu’une telle opération soit nécessaire aux fins de la
délimitation qu’il appartient à la Chambre d’effectuer.

115. Le Mali a souligné qu’il revendique les villages jadis administra-
tivement soudanais, dans toute leur extension légale, c’est-à-dire non pas
les terres cultivées par des Maliens, mais les terres relevant administrati-
vement des villages maliens. Il cite à ce propos un arrêté pris par le
lieutenant-gouverneur par intérim du Soudan le 30 mars 1935, « portant
réorganisation de l’administration indigène dans la colonie du Soudan
français », dont l’article 2 dispose que: « Le village représente l'unité
administrative indigène. Il comprend l’ensemble de la population y habi-
tant et tous les terrains qui en dépendent. » Pour le Mali, « les terrains
qui … dépendent » des villages comprennent en particulier les hameaux de
culture. Selon le Burkina Faso, en revanche, les administrateurs français de
l’époque connaissaient bien le phénomène de l’imbrication des villages de
culture et étaient conscients de l’impossibilité d'établir une carte adminis-
trative qui tint compte du rattachement « personnel » ou des activités de
culture. Cet état de choses appelait une certaine souplesse qui, de l’avis du
Burkina Faso, a précisément été apportée par l'arrêté du 30 mars 1935,
dont l’article 7 stipule en effet :

« Les chefs de plusieurs villages voisins pourront préparer entre eux
après avis des conseils de village intéressés des conventions collectives
relatives à la pêche, à la chasse, aux terrains de culture, aux terrains de
parcours, aux zones de transhumance. Ces contrats ne devront en
aucun cas modifier les lois ou règlements en vigueur et seront soumis à
l'approbation du chef de circonscription qui en fera assurer la pas-
sation dans les conditions prévues par le décret du 2 mai 1906 sur les
conventions indigènes. »

Le Burkina Faso a aussi attiré l’attention de la Chambre sur les distances
considérables existant entre les villages et les hameaux de culture qui en
dépendent, distances imposées par la pauvreté de la terre et le mode de
culture qu’elle impose. Il a en outre souligné que la ligne frontière déjà
arrêtée d’un commun accord entre les Parties sépare de nombreux villages
de leurs hameaux de culture. Il en conclut qu’une utilisation trop extensive
de la notion de hameaux de culture à des fins de délimitation peut avoir des
conséquences néfastes.

116. Dans le système colonial le village a pu, à certaines fins adminis-
tratives, comprendre tous les terrains qui en dépendaient, mais la Chambre
est loin d’être convaincue que, lorsqu'un village constituait un élément

66
617 DIFFÉREND FRONTALIER (ARRÊT)

servant à définir la composition ~ et partant l'extension géographique —
d’une entité administrative plus large, les hameaux de culture aient tou-
jours dû être pris en considération pour le tracé de la limite de cette entité.
En effet, à l’époque coloniale, le fait que les habitants d’un village se
trouvant dans une colonie française aillent cultiver des terres situées sur le
territoire d’une colonie française voisine, et à plus forte raison sur celui
d’un autre cercle relevant de la même colonie, n’était nullement en con-
tradiction avec la notion de limite bien déterminée entre les diverses
colonies ou cercles. C’est de cette situation que les Parties ont hérité au
moment de leur accession à l'indépendance et c’est la frontière, telle qu’elle
existait à ce moment-là, que la Chambre est appelée à identifier. Les Parties
n’ont pas prié la Chambre de régler le sort des droits fonciers ou autres qui
s’exerçaient, à la veille de l'indépendance des deux Etats, de part et d’autre
de la limite séparant les deux colonies préexistantes. Si de tels droits étaient
sans effets sur l'emplacement de cette limite, ils n’affectent pas non plus le
tracé de la frontière ; et ce n’est que ce tracé que les Parties ont demandé à
la Chambre d'indiquer. D’un point de vue pratique, l’existence de tels
droits n’a pas soulevé de questions graves, comme en témoignent les
accords conclus pour résoudre les problèmes administratifs qui se posent
dans les circonscriptions frontalières des deux Etats. A titre d'exemple, un
accord du 25 février 1964 vise entre autres les « problèmes des terres et du
maintien des droits d’usage de part et d’autre de la frontière » et prévoit
que « les droits d’usage des ressortissants des deux Etats sur les terres de
culture, pâturage, pêcherie et points d’eau demeurent maintenus confor-
mément aux coutumes de la région ».

117. Il ne faut toutefois pas non plus systématiser à l’excès la distinction
ainsi faite entre le village considéré en tant qu’entité territoriale et les
terrains de culture qui en dépendent. Tout est, dans ce domaine, question
de circonstances. La Chambre estime que ce n’est qu’après avoir examiné
dans chaque cas les preuves et autres éléments d’information dont elle
dispose quant à extension d’un village donné qu’elle sera à même de juger
si un terrain déterminé doit être traité comme partie du village concerné, en
dépit de leur discontinuité, ou, au contraire, comme hameau satellite non
inclus dans les limites du village à proprement parler.

* *

118. L’arrété 2728 AP de 1935 définissant la limite entre les cercles de
Mopti et de Ouahigouya par référence aux villages « laissés » au premier
cercle, il convient d'identifier ces villages et d’en déterminer l’extension
territoriale. Le premier village mentionné dans l’arrêté est Yoro. Ainsi qu’il
a été précisé (paragraphe 92 ci-dessus), le Burkina Faso ne met pas en cause
le caractère malien de ce village, qui se situe à quelque 15 kilomètres à
l’ouest du tracé frontalier figurant sur la carte de l'IGN au 1/200 000, à la
hauteur de Lofou. Pour ce qui est des limites géographiques de ce village, la
Chambre constate que le Mali a indiqué n’avoir aucune difficulté à accep-
ter la ligne de la carte de l'IGN au 1/200 000 jusqu’à un certain point,

67
618 DIFFÉREND FRONTALIER (ARRÊT)

déterminé en fonction non pas de l’extension du village de Yoro mais de
celle du village de Dionouga. Etant donné que cette ligne est aussi celle que
le Burkina Faso propose, la Chambre conclut qu’il n’y a aucune contes-
tation quant à cette première partie de la frontière.

119. L'emplacement du village de Dionouga, que les Parties s'accordent
à assimiler au village de « Dioulouna » mentionné dans l’arrêté 2728 AP,
est défini, d’après un rapport du 14 avril 1972 d’une sous-commission
technique de la commission technique mixte Haute-Volta/Mali, par les
coordonnées géographiques 1° 57 00” ouest et 14° 32’ 12” nord. Sur la
carte de l'IGN, ce village est situé à proximité immédiate du tracé fron-
talier, du côté burkinabé, près de l’infléchissement de la ligne vers le
nord-est. Dans ce secteur, il est donc évident que cette ligne ne représente
aucunement la limite définie par l'arrêté 2728 AP, puisque celui-ci avait
laissé le village de Dioulouna/Dionouga au cercle de Mopti. La Chambre
ne peut en conséquence faire droit à la conclusion du Burkina Faso suivant
laquelle la frontière serait « celle qui résulte de la carte de l’Institut géo-
graphique national français au 1/200 000, édition 1960, les villages de
Dioulouna ... étant situés en territoire burkinabé ». Le Mali soutient quant
à lui que, dans les environs de Dioulouna/Dionouga, la frontière doit
passer par « l’enclos en forme de mosquée situé à 2 kilomètres au nord de
Diguel ».

120. À l'appui de cette conclusion, le Mali invoque le procès-verbal de la
réunion de la commission technique mixte Haute-Volta/Mali, tenue du
5 au 17 avril 1972, ainsi que des indications recueillies le 5 septembre 1985
auprès des « anciens » de Dioulouna, porteurs, selon lui, d’une vieille
tradition orale. Parmi ces éléments d’information, la Chambre retient
surtout ce qui suit : en ce qui concerne le village de Dioulouna, les popu-
lations locales ont déclaré à la commission technique mixte que

« sous le régime colonial, les travaux de piste, pour Dioulouna, s’ar-
rétaient à Tondigaria, à la hauteur de la pierre blanche (10 kilométres
environ au sud de Dioulouna)...

en ce qui concerne le village burkinabé de Diguel, elles lui ont rapporté
que

« sous le régime colonial les travaux de piste s’arrétaient 4 Sagarabane
(Gravillons Rouges) 4 sept (7) kilométres environ au nord [du village
de Diguel] ».

De l’avis de la Chambre, ces informations sur les travaux de piste entrepris
par ordre des administrateurs coloniaux concernés ont une certaine valeur
en tant que preuve. D’une part elles constituent un indice des limites que,
selon les témoignages précités, ces administrateurs considéraient comme
celles de leur circonscription : ce n’est qu’au stade de sa réplique orale que
le Burkina Faso a avancé que, à l’époque coloniale, le recrutement de la
main-d'œuvre sous contrainte était lié non pas aux limites des circons-

68
619 DIFFÉREND FRONTALIER (ARRÊT)

criptions mais à Pabondance de main-d'œuvre disponible, mais sans en
apporter aucune preuve. D’autre part ces informations révèlent l’impor-
tance que ces travaux revêtaient dans la vie des populations sous le régime
colonial ; c’est ainsi qu’elles en conservaient un souvenir précis et fiable.
Par ailleurs, il est permis de supposer que ces travaux ont continué, bien
qu’épisodiquement, jusqu’à une époque assez récente. En revanche la
tradition invoquée en faveur de l’enclos en forme de mosquée remonte à
une réunion qui se serait tenue vers 1913 entre un administrateur colonial
et des chefs indigènes ; toutefois aucun procès-verbal de cette réunion ou
autre preuve écrite y relative n’a été présenté à la Chambre.

121. Le Mali admet que les distances ci-dessus citées sont entachées
d’une erreur d'appréciation évaluée à 23,5 pour cent, la distance réelle
entre les villages de Dioulouna et de Diguel étant de 13 et non pas de
17 kilomètres. Il affirme qu’« en corrigeant les renseignements [recueillis
auprès des populations] en fonction de cette erreur moyenne, le point [de
rencontre entre les deux villages] se situe à 7,65 kilomètres de Dionouga et
à 5,35 kilomètres de Diguel ». La Chambre ne pense pas devoir aller aussi
loin dans la recherche de la précision mathématique ; elle estime pouvoir
conclure que ja limite administrative existant au moment considéré de
l’époque coloniale coupait la piste reliant Dioulouna/ Dionouga à Diguel
à une distance approximative de 7,5 kilomètres au sud de Dionouga et
que le tracé de la frontière entre le Burkina Faso et le Mali fait donc de
même.

122. Après Yoro et Dioulouna, l'arrêté 2728 AP mentionne les villages
d’Oukoulou et d’Agoulourou. Selon le Burkina Faso, Oukoulou pourrait
correspondre au village actuellement dénommé Oukoulourou. Se fondant
notamment sur une carte de 1905 (carte du Niger moyen établie par le
lieutenant Desplagnes), le Mali considére quant a lui que ce dernier village
serait celui que le texte de 1935 vise sous le nom d’Agoulourou, et qu’Ou-
koulou porterait aujourd’hui le nom de Kounia. La Chambre souligne qu’il
est absolument sans importance, aux fins de la présente affaire, que les
deux villages dont il s’agit existent ou non aujourd’hui : si, en se référant à
certains villages, le gouverneur général a défini en 1935 une limite appelée à
devenir une frontière internationale, le fait que ces villages aient disparu
par la suite n’a pas pour effet de modifier la limite ainsi définie. La
Chambre est également d’avis qu’il ne faut pas suivre le raisonnement
adopté par les Parties, lequel conduirait à rechercher quels sont les villages
qui, de nos jours, pourraient se situer à l’emplacement des villages cités
dans l’arrêté 2728 AP et à établir quelle est actuellement l’extension ter-
ritoriale de ces villages, pour en déduire le tracé de la frontière. La limite
que la Chambre doit identifier est celle qui existait en 1932. La pertinence
de l’arrêté de 1935 tient au fait que, comme la Chambre l’a constaté, il
définit par écrit la situation telle qu’elle était en 1932.

123. Ayant conclu à l'identité du village actuel d’Oukoulourou et du
village d’Agoulourou mentionné dans l'arrêté 2728 AP, le Mali excipe des
informations suivantes, recueillies par la commission technique mixte en
avril 1972 :

69
620 DIFFÉREND FRONTALIER (ARRÊT)

« Depuis cinquante-quatre (54) ans, les habitants de Douna (Ré-
publique du Mali) cultivent à Selba et à Okoulourou, sans autorisa-
tion préalable de qui que [ce] soit, pour la bonne raison que ces zones
leur appartiennent. Aucun Voltaïque n’exploite ces terres.

Présentement, une seule famille de Douna exploite les terres de
Selba. La raison en est :

a) l'appauvrissement des terres ;

b) l'abandon par les jeunes à la suite de la déportation de leurs vieux
parents opposés au rattachement de leur village au canton de
Hombori.

Sous le régime colonial les travaux de piste pour Douna s’arrêtaient
à la hauteur du baobab de Selba (non loin d’une borne astronomique
située au bord de la mare de Selba). Les mêmes travaux pour le village
de Sô (République de Haute-Volta) s’arrétaient à la hauteur de ce
même baobab. Ce baobab est donc la limite entre les deux villages. »

Il demande en conséquence à la Chambre de faire passer la ligne frontière
par le baobab de Selba.

124. D'une manière générale, comme la Chambre l’a déjà observé, les
travaux de piste constituent un élément significatif des « effectivités »
susceptibles de prouver les intentions des administrateurs coloniaux. Il n’y
a toutefois pas lieu d’établir l'extension géographique du village de Douna
compte tenu des terrains qui en dépendent et de ses hameaux de culture,
puisque celui-ci n’est ni mentionné dans l’arrêté 2728 AP ni situé au même
endroit que ceux des villages cités dans cet arrêté qui auraient entre-temps
disparu. Même si le village d’Agoulourou n’existe plus, la Chambre doit
rechercher quelles en étaient les limites en 1932-1935 ; le fait qu’à son
emplacement se trouve aujourd’hui un hameau de culture (Okoulourou)
qui porte presque le même nom mais dépend du village de Douna ne
permet pas de conclure que le village de Douna pourrait déterminer le tracé
de la ligne. Au stade actuel de son raisonnement, la Chambre se borne à
déclarer que le tracé qu’elle est chargée d’indiquer passe au sud des villages
de Kounia et d’Okoulourou, dont la situation correspond à celle des
villages d’Oukoulou et d’Agoulourou sur les cartes visées aux paragra-
phes 95 et 96 ci-dessus ; elle réserve pour l'instant la définition des limites
précises de ces deux derniers villages.

125. L'arrêté 2728 AP mentionne ensuite le village de Koubo, à propos
duquel il existe une certaine confusion de toponymes. Selon le procès-
verbal des réunions de la commission technique mixte des 8 et 9 avril
1972 :

« De Douna la commission s’est rendue au village de Kobou, situé
à vingt-sept (27) kilomètres environ à lest...

Les notables, interrogés, précisent qu’il y a lieu de ne pas confondre
Kobou, village, et Koubo, hameau de culture. Ce dernier est situé à
quatre (4) kilomètres environ au sud de Kobou.

70
621 DIFFÉREND FRONTALIER (ARRÊT)

Notons que, si sur la coupure IGN (feuille de Djibo) à l’échelle
1/200 000, édition 1960, figure le village de Kobou, le hameau de
Koubo n’existe pas. Par contre il existe, à quatre (4) kilomètres envi-
ron au sud, le hameau de Kobo. »

D’autres passages du procès-verbal sont ensuite consacrés au village de
Kobou et au hameau qui se trouve au sud de celui-ci, mais ce hameau y est
dénommé « Koubo » et non « Kobo » comme dans le dernier paragraphe
qui vient d’être cité et sur la carte de PIGN. Le procès-verbal donne les
précisions supplémentaires suivantes, fournies par les notables du village
de Kobou :

« Le village de Kobou existe depuis soixante-neuf (69) ans. Le
hameau de culture du nom de Koubo, situé 4 environ quatre (4)
kilométres au sud, est issu du village et aussi vieux que ce dernier ; il y
existe un puits foré par les habitants de Kobou, il y a quatorze (14) ans.
Aucun Voltaique n’y habite...

La limite avec la Haute-Volta est Tondegarian, au sud de Koun-
diri. »

Le Mali affirme que, d’après la tradition orale qui peut être recueillie dans
les villages et auprès des nomades de la région, la frontière dans cette
zone est constituée par le Tondigaria, affleurement discontinu de pierres
blanches très caractéristique. Cet affleurement passerait par les points
suivants, que le Mali cite dans ses conclusions comme devant déterminer
le tracé de la ligne : le Tondigaria (quelque 18 kilomètres au sud-sud-est
de Kobou), Fourfaré Tiaiga, Fourfaré Wandé, Gariol et Gountouré Kiri
(ce dernier se trouvant au sud-est de la mare de Soum).

126. La Chambre constate que, pour soutenir que le Tondigaria cons-
titue la frontière, le Mali ne se fonde sur aucune considération liée à
l'emplacement ou à l'extension du village connu en 1935 sous le nom de
Koubo, que ce village corresponde aujourd’hui au village de Kobou ou au
hameau de Kobo. Sa prétention repose uniquement sur une tradition orale
sans rapport avec le titre écrit que constitue l’arrêté 2728 AP. La Chambre
ne saurait interpréter le texte de cet arrêté, aux termes duquel la limite
« laiss[e] au cercle de Mopti le village de ... Koubo », comme visant un
élément géographique ou topographique, aussi caractéristique soit-il, qui
n’y est pas mentionné et dont, en outre, il n’a pas été prouvé qu’il définirait
la limite vers le sud des « terrains qui dépendent » du village de Koubo. Les
informations dont dispose la Chambre ne suffisent pas à établir avec
certitude si c’est le village de Kobou ou le hameau de Kobo qui correspond
au village de Koubo visé par l’arrêté 2728 AP ; mais étant donné que le
hameau n’est qu’à 4 kilomètres de distance du village elle estime qu’il y a
lieu de les considérer comme un tout et de tracer la ligne frontière de façon
à les laisser tous deux au Mali. Ici encore, la Chambre réserve pour l'instant
la question de l'emplacement précis de cette ligne.

71
622 DIFFÉREND FRONTALIER (ARRÊT)

127. La ligne décrite dans l’arrêté 2728 AP, après avoir laissé au cercle
de Mopti les cinq villages dont il vient d’être question, se prolonge dans une
direction « sensiblement nord-est », en « passant au sud de la mare de Tous-
sougou pour aboutir en un point situé à l’est de la mare de Kétiouaire ».
L'emplacement de ces mares pose un problème : aucune des cartes con-
temporaines de l’arrêté que les Parties ont présentées à la Chambre n’in-
dique de mares portant ces noms. Pour ce qui est de la mare de Tous-
sougou, il n’y a rien d'étonnant à cela, puisque le service géographique
de l'Afrique occidentale française avait déjà informé le directeur des
affaires politiques et administratives, par la note susmentionnée du 11 juil-
let 1935 (paragraphe 102), que cette mare était l’un des points visés par la
lettre 19] CM2 qui ne figuraient pas sur les cartes officielles. Ce n’est que
vers 1960 qu’un village de Toussougou apparait sur certaines cartes de
l'IGN en même temps qu’un détail hydrographique (mare ou «zone
inondable ») au sud-ouest de ce village, dénommé Féto Maraboulé. II s’agit
de la carte de l'Afrique de l’Ouest au 1/200 000, feuille ND-30-XVII, et
de la carte de l’Afrique de l'Ouest au 1/500 000, feuille ND-30-N.E.
Selon le Mali, ce détail doit être assimilé à la mare de Toussougou. Pour
le Burkina Faso, il existe deux mares distinctes, celle de Toussougou
et celle de Maraboulé. Le Burkina Faso a déposé une carte, établie en
1973 aux fins d’un inventaire des ressources hydrauliques en Haute-
Volta, qui révèle l’existence de deux mares. Le Mali explique qu’il s’agit
d’une seule mare, mais dont l’extension varie selon les saisons : elle serait
plus petite pendant la saison sèche et plus grande pendant la saison des
pluies.

128. La Chambre note qu’il existe au moins une mare dans la région du
village de Toussougou, selon les deux Parties, mais qu’elles n’ont offert que
des cartes comme éléments de preuve à ce sujet. Or les cartes sont loin
d’être claires et formelles sur ce point. Sur la carte de l'IGN deux symboles
signalent, au sud du village, l’existence de deux points d’eau, et le topo-
nyme « Féto Maraboulé » indique une « zone inondable » prolongée par
des « zones humides ». Une « Carte géologique de reconnaissance de la
Haute-Volta » déposée par le Burkina Faso montre deux détails, coloriés
en bleu, qui semblent être des mares, sans qu’il y ait correspondance quant
à leurs formes et à leur emplacement avec la carte de l'IGN. Le fond
cartographique de la carte hydraulique déposée également par le Burkina
Faso n’est autre que la carte de FIGN, sur laquelle des symboles ont été
ajoutés pour désigner les ressources hydrauliques. La Chambre se heurte
manifestement à de graves difficultés puisqu'elle ne dispose que de docu-
ments cartographiques contradictoires. Elle estime cependant que la carte
hydraulique de 1973, établie précisément aux fins d’un inventaire des
ressources hydrauliques, constitue un élément de preuve d’une valeur
particulière. Or sur cette carte apparaissent deux symboles distincts, dont
chacun représente une mare non pérenne ; il est précisé que la mare de
Féto Maraboulé est à sec pendant neuf mois de l’année mais aucune
précision n’est donnée à propos de la mare de Toussougou. La Chambre
croit pouvoir en déduire que même pendant la saison des pluies les deux

72
623 DIFFÉREND FRONTALIER (ARRÊT)

mares restent distinctes et constituent deux points d’eau indépendants du
point de vue du recensement des ressources hydrauliques. Il n’est dès lors
pas évident qu’on doive assimiler la mare de Féto Maraboulé à la mare de
Toussougou visée par l’arrêté 2728 AP.

129. D’autre part il convient de prendre en considération les effets
qu’une telle assimilation aurait sur le tracé de la ligne. Selon la carte des
ressources hydrauliques, la mare de Toussougou se situe à une latitude
approximative de 14° 45’ ; l'extension maximale vers le sud de la mare de
Féto Maraboulé se situe à une latitude approximative de 14° 41’. Le point
indiqué dans la lettre 191 CM2 a pour coordonnées géographiques
1° 24’ 15” ouest et 14° 43’ 45” nord ; il se situe donc à l’ouest des deux
mares, sur un parallèle qui passe entre la pointe sud de la mare de Tous-
sougou et la pointe sud de la mare de Féto Maraboulé. Une ligne droite
partant de la région des villages de Kounia et d’Oukoulou pour se diriger
au sud de la mare de Toussougou ne passerait pas par ce point mais à
quelque 6 kilomètres au sud de celui-ci ; une ligne ayant le même point de
départ pour se diriger au sud de Féto Maraboulé passerait à quelque
8,5 kilomètres au sud du point considéré. Comme la Chambre l’a indiqué,
il n’est pas certain que l’extrémité ouest de la limite entre le Soudan
français et la Haute-Volta, prévue par la lettre 191 CM2, se trouvait
précisément au point P défini par les coordonnées mentionnées dans cette
lettre. Il semble même que ce ne soit pas le cas puisque aucune des deux
lignes ici considérées ne passe par ce point. Néanmoins, s’agissant d’in-
terpréter la mention de la mare de Toussougou dans l’arrêté 2728 AP, la
Chambre croit devoir retenir, des deux interprétations possibles, celle qui
aurait pour effet de minimiser la marge d’erreur que comporterait la
définition du point triple donnée par la lettre 191 CM2, sauf raisons
prépondérantes pour adopter l'interprétation contraire. Il ne faut pas non
plus perdre de vue que le village de Kobou, « laissé » au cercle de Mopti par
l'arrêté 2728 AP, se situe aux environs du même parallèle que le point P. Si
la ligne envisagée par l’arrêté avait passé aussi loin au sud de ce village que
la ligne qui se dirigerait au sud de Féto Maraboulé, il serait peu vraisem-
blable qu’on eût éprouvé le besoin de mentionner ce village.

130. Avant de rechercher emplacement de la mare de Kétiouaire,
également mentionnée dans l’arrêté 2728 AP, la Chambre estime néces-
saire de faire le point en ce qui concerne le premier secteur du tracé de la
ligne. Partant du point de coordonnées géographiques 1° 59’ 01” ouest et
14° 24’ 40” nord, défini au paragraphe 112 ci-dessus, la ligne se dirige vers
le nord, en suivant sur 3,5 kilomètres approximativement la ligne qui figure
en croisillons discontinus sur la carte IGN de 1958-1960, jusqu’à un point
de coordonnées géographiques 1° 58’ 49” ouest et 14° 28’ 30” nord. A ce
point elle s’infléchit vers l’est, en coupant la piste qui relie Dionouga et
Diguel à quelque 7,5 kilomètres au sud de Dionouga, et se poursuit vers le
village de Kounia. La ligne doit ensuite « laisser » au Mali les villages de
Kounia, Oukoulourou et Koubo, avant de continuer tout droit vers la mare
de Toussougou. En « laissant » certains villages à l’une ou Pautre circons-
cription administrative, une limite peut suivre les limites précises de ces

73
624 DIFFÉREND FRONTALIER (ARRÊT)

villages, quelle qu’en soit la forme, ce qui aura comme résultat une ligne
assez sinueuse. Une limite peut aussi, pourvu qu’elle respecte l’apparte-
nance administrative des villages, suivre un tracé droit ou se composer
d’une série de lignes droites suivant une orientation générale, avec des
infléchissements peu marqués. Les cartes coloniales de l’époque, par
exemple l’Arlas des cercles de 1926, montrent à l'évidence que c'était plutôt
cette dernière forme qu’empruntaient les limites des cercles. I] n’est pas
sans intérêt de noter par ailleurs que la description, donnée par l’admi-
nistrateur du cercle de Mopti, de la limite de subdivision qui correspond à
la limite prévue par l’arrêté 2728 AP ne vise qu’une ligne partant du village
de Yoro et « [remontant] ensuite au nord-est jusqu’à la mare de Toussou-
gou ». La Chambre conclut qu’en ajoutant la précision selon laquelle la
ligne devait « laisser » au cercle de Mopti le village de Yoro et les « quatre
villages », le service géographique de l’Afrique occidentale française n’en-
tendait pas que la ligne devait de ce fait prendre une forme plus compli-
quée. A cela vient s’ajouter que rien ne permet de déterminer Pextension
précise en 1935 des villages d’Agoulourou et d’Oukoulou. La Chambre
estime dès lors qu’une ligne qui contourne vers le sud les villages actuels de
Kounia et d’Oukoulourou à une distance de 2 kilomètres correspond à la
limite décrite par l’arrêté 2728 AP, pour autant qu’il soit possible en 1986
de déterminer le tracé de cette limite.

131. Selon les termes de l’arrêté 2728 AP, la ligne doit ensuite passer
« au sud de la mare de Toussougou ». Pour les raisons déjà exposées, la
Chambre est d’avis que cette mare n’est pas la mare de Féto Maraboulé
mais celle, plus petite, qui se situe près du village de Toussougou. L’ex-
pression « au sud de la mare » n’a pas la même signification que d’autres
expressions telles que « passant par la pointe sud de la mare » ; l’espace
entre la ligne et la mare résulterait de ce que, pour le rédacteur de l’ar-
rêté 2728 AP, la ligne devait continuer jusqu’à un point « situé à l’est de la
mare de Kétiouaire ». Avant de définir le tracé de la ligne par rapport à la
mare de Toussougou, il faut que la Chambre cherche à localiser la mare
de Kétiouaire.

132. La limite du cercle de Mopti « à l’est », limite qui séparait ce cercle
de celui de Dori en 1935, se terminait, selon les termes de l’arrêté 2728 AP,
en « un point situé à l’est de la mare de Kétiouaire ». H convient de rappeler
de nouveau qu’au moment ou il rédigeait cet arrété le gouverneur général
avait regu du lieutenant-gouverneur du Soudan frangais une réponse datée
du 3 juin 1935 a sa lettre du 19 février 1935. Le lieutenant-gouverneur
indiquait dans sa réponse que l’administrateur du cercle de Mopti propo-
sait « que la mare de Kébanaire située presque à la limite des cercles de
Mopti, Gourma-Rharous, et Dori ... soit mentionnée dans la description
géographique de la limite... » Les deux Parties en ont d’abord conclu que la
mare de Kébanaire et la mare de Kétiouaire n’étaient qu’une seule et même
mare, dont le nom avait simplement été transcrit avec deux orthographes
différentes. Cependant au cours des plaidoiries l’un des conseils du Bur-
kina Faso a exprimé des doutes à ce sujet. La Chambre note que la
proposition de modification faite au lieutenant-gouverneur du Soudan

74
625 DIFFÉREND FRONTALIER (ARRÊT)

français par l'administrateur du cercle de Mopti (voir paragraphe 101
ci-dessus) renferme une certaine contradiction dès lors qu’on s'attache
exclusivement à ses termes. En effet, si l’on ajoute, comme le proposait
l'administrateur de cercle, les mots « et la mare de Kébanaire » entre la
référence au mont Tabakarach et les mots «et s’infléchit vers le sud-
ouest » figurant dans le texte de la lettre du gouverneur général, il apparaît
que la mare en question aurait dû se situer près du mont Tabakarach et à
proximité du coude formé par la rencontre du secteur est/ouest et du
secteur nord-est/sud-ouest de la ligne. Or, selon l'administrateur de cercle
lui-même, la mare était « située presque à la limite des cercles de Mopti-
Gourma-Rharous et Dori » et le point où les limites de ces cercles con-
vergeaient se trouvait, d’après toutes les cartes disponibles, sur le secteur
nord-est/sud-ouest de la ligne, bien au sud du mont Tabakarach.

133. La Chambre constate d’une part qu'aucune des cartes mises à sa
disposition n’indique de mare portant l’un ou l’autre de ces noms et d’autre
part que la commission technique mixte Haute-Volta/Mali, au cours des
séances de travail qu’elle a tenues du 5 au 17 avril 1972, n’a guère recueilli
que des informations négatives. En effet la plupart des populations inter-
rogées ignoraient l'existence d’une mare de Kétiouaire, et les populations
maliennes de Soum ont indiqué un emplacement que le Mali ne retient
plus. La Chambre constate par ailleurs que le comité technique de carto-
graphes nommé par la sous-commission juridique de la Commission de
médiation de l'Organisation de l’unité africaine n’a pas pu éclaircir davan-
tage la situation ; ce comité a néanmoins fait observer à la sous-commis-
sion juridique que la mare de Kébanaire n’aurait en aucun cas pu se situer à
l’ouest du point P, « puisque devant se trouver entre Tabakarach, déjà
repéré à l’est, et ce point géographique ».

134. On ne peut perdre de vue que la ligne décrite dans l’arrêté 2728 AP
de 1935 comme limite du cercle de Mopti « à l’est », avant d’atteindre son
point terminal qui était en même temps le point triple des cercles de Mopti,
Gourma-Rharous et Dori, devait passer par le point triple des cercles de
Mopti, Ouahigouya et Dori, bien que le texte de l’arrêté 2728 AP n’en fit
pas mention (voir ci-dessus croquis n° 2). Etant donné que la Chambre a
choisi d'indiquer le tracé de la frontière d’ouest en est, il serait logique
qu’elle définisse ce dernier point avant de déterminer la situation du
premier, plus à l’est. Mais la Chambre a déjà expliqué (paragraphe 110
ci-dessus) la raison pour laquelle elle ne peut tenir pour définitivement
acquis que le plus occidental de ces deux points était bien le point P, celui
défini par les coordonnées géographiques figurant dans la lettre 191 CM2
de 1935. Réservant cette question pour l’instant, elle poursuivra d’abord
Vexamen de emplacement de la mare de Kétiouaire.

135. Le Burkina Faso est d’avis, d’une part, que la mare de Kétiouaire/
Kébanaire, « décrite par des indications contradictoires dans une époque
où la région était mal connue, ne peut être localisée avec précision » et,
d’autre part, que sa localisation n’est pas nécessaire aux fins du tracé de la
ligne frontière. Il est vrai que la proposition, faite en 1935 par l’adminis-

75
626 DIFFÉREND FRONTALIER (ARRÊT)

trateur du cercle de Mopti et transmise par le lieutenant-gouverneur du
Soudan français au gouverneur général de l’Afrique occidentale française,
qui visait ’incorporation, dans la description de la limite entre le Soudan
français et le Niger, d’une mention de la mare de Kébanaire, ne paraît pas
avoir été considérée par son auteur comme un élément essentiel à la
définition de cette limite ; l'administrateur du cercle de Mopti semble en
effet avoir bien plutôt entendu formuler une précision destinée à clarifier la
description de la limite en cause et à en faciliter l'identification sur le
terrain. La Chambre estime dès lors que la détermination de l’emplace-
ment de la mare de Kébanaire n’est pas nécessaire aux fins de l’interpré-
tation de la lettre 191 CM2 de 1935. Mais il en va tout autrement à ses yeux
pour ce qui est de l'interprétation de l’arrêté 2728 AP, car la mare de
Kétiouaire constitue dans cet arrêté un élément important de la limite qu'il
définit. Le Burkina Faso n’a pas eu à tenir compte de cette constatation en
construisant son argumentation, puisqu'il soutient que Parrété 2728 AP, en
raison de son caractère modificateur, a été abrogé en 1947 et ne pourrait
par conséquent être pris en considération pour le tracé de la frontière. Le
Burkina Faso n’a toutefois pas apporté la preuve que cet arrêté, en men-
tionnant non seulement les « quatre villages » mais aussi la mare de
Kétiouaire, ne reflétait pas la situation antérieure à 1935. Quoi qu'il en soit,
la Chambre ne saurait se soustraire à son devoir, qui est d’interpréter
l'arrêté 2728 AP et de localiser à cette fin la mare de Kétiouaire, si faire se
peut.

136. Le Mali a tenté de situer la mare de Kébanaire/Kétiouaire à l’aide
d’un faisceau d'indices. Le premier de ces indices serait, de l’avis du Mali,
que, selon l’arrêté 2728 AP, cette mare aurait constitué l’aboutissement
dune «ligne sensiblement nord-est passant ... au sud de la mare de
Toussougou ». Le second et le troisième seraient que la lettre du lieutenant-
gouverneur du Soudan permettrait de situer la mare recherchée, d’une part,
au sud-ouest du mont Tabakarach et, d’autre part, presque à la limite
des trois cercles qui y sont mentionnés. Le quatrième indice serait que la
limite du cercle de Mopti « au nord », telle qu’elle est décrite dans l’ar-
rêté 2728 AP, aurait pris naissance en un point « situé à l’est de la mare de
Kétiouaire », si bien qu’en retournant la phrase qui définit cette limite on
pourrait utiliser les points de repère qu’elle comporte pour localiser la mare
de Kétiouaire. Le cinquième serait, toujours selon le Mali, qu’on ne pour-
rait pas rechercher une mare ou une mare fossile sur un plateau ou une
dune. Le sixième indice serait enfin que la mare dont il s’agit ne pouvait pas
être connue à l’époque sous une autre appellation, sinon c’est cette appel-
lation qui aurait été utilisée ; cela exclurait, de l’avis du Mali, toute pos-
sibilité d'identification de la mare de Kébanaire/Kétiouaire avec celle de
Tin Taboré ou celle d’Aféréré. Le Mali a soumis à la Chambre un croquis
pour indiquer la région à l’intérieur de laquelle la mare devrait nécessai-
rement, à ses yeux, se situer si l’on tenait compte de tous ces indices. Le
Mali en conclut, entre autres, que :

«la position la plus plausible de la mare de Kétiouaire est celle de la

76
627 DIFFÉREND FRONTALIER (ARRÊT)

mare fossile dont les coordonnées géographiques sont longitude
0° 46’ 09” ouest ; latitude 14° 56’ 41” nord. Cette mare qui est en-
core en partie pérenne est celle nommée Tin Arkachen en 1977 par
H. Barra de l’Orstom. C’est le site de Forage Christine. »

137. La Chambre n’estime pas devoir chercher à établir d’emblée si les
mares de Kébanaire et de Kétiouaire constituent une seule mare ou non. Il
lui faut procéder d’abord à l'interprétation de l’arrêté 2728 AP puis con-
sidérer, à la lumière des conclusions auxquelles elle sera parvenue, s’il
peut être démontré que les mares de Kébanaire et Kétiouaire étaient iden-
tiques. Si cela ne pouvait être prouvé, la Chambre devrait se borner à ne
prendre en considération que la description de la limite qui est donnée
dans la lettre 191 CM2 du gouverneur général de l'Afrique occidentale
française, sans tenir compte de la modification proposée par Padministra-
teur du cercle de Mopti, laquelle, ainsi qu’il a déjà été indiqué, ne visait
qu’à préciser cette description et comportait en outre une contradiction
interne.

138. Il importe donc de savoir s’il existe, ou plutôt s’il existait en 1935,
une mare se trouvant à la fois dans une direction « sensiblement nord-est »
par rapport à un point situé « au sud de la mare de Toussougou » et à
proximité du point triple des cercles de Mopti, Gourma-Rharous et Dori,
et à l’ouest de celui-ci. En effet, selon le texte de l’arrêté 2728 AP, le point
de rencontre des limites nord et est du cercle de Mopti était situé non pas
simplement près de la mare de Kétiouaire, mais « à l’est » de celle-ci. S’il
s’avérait que Kébanaire et Kétiouaire avaient constitué une seule et même
mare, il y aurait lieu de conclure que le gouverneur général avait eu à sa
disposition, au moment de prendre l’arrêté considéré, certaines informa-
tions complétant celles qui avaient été fournies par le commandant du
cercle de Mopti, aussi bien celles relatives à la mare de Kébanaire conte-
nues dans son télégramme-lettre du 19 mars 1935 (paragraphe 101 ci-
dessus) que dans sa description des limites des subdivisions de son cercle
en date du 25 mai 1935 (paragraphe 100 ci-dessus). Quoi qu'il en soit, il est
évident que la mare de Soum, située à quelque 24 kilomètres à l’est de la
mare de Toussougou, mérite un examen particulier. Cependant il ressort
du dossier que cette mare, mentionnée pour la première fois sous cenomen
1939, était censée se situer à proximité du point de rencontre, non pas des
trois cercles susvisés de Mopti, Gourma-Rharous et Dori, mais des cercles
de Mopti, Ouahigouya et Dori. Une communication adressée le 18 dé-
cembre 1939 par le commandant du cercle de Dori au gouverneur du Niger
mentionnait en effet « la mare de Sum » comme étant « située à la limite de
la subdivision de Douentza (cercle de Mopti) et du cercle de Ouahigouya à
qui elle [appartenait] ». Le 7 juillet 1943, l'administrateur du cercle de Dori
demanda au commandant du cercle de Mopti des informations quant à la
localisation de la mare de « Souhoum » et à « l'emplacement par rapport à
cette dernière ou par rapport au village de Kouna du point de rencontre
entre les cercles de Mopti, Ouahigouya et Dori ». Dans sa réponse, le
commandant du cercle de Mopti indiqua que, suivant les renseignements

77
628 DIFFÉREND FRONTALIER (ARRÊT)

qu’il avait recueillis lors d’une visite à la mare, celle-ci « se trouvait bien sur
[le] territoire [du] canton [d’]Aribinda ». Rien ne permet d’ailleurs de
savoir si, au moment de cette visite, le canton d’Aribinda faisait partie du
cercle de Dori (avant 1933) ou de celui de Ouahigouya (après 1932).

139. La distance entre les deux points triples, selon l’une des cartes
produites par le Burkina Faso (croquis de l’Afrique française au
1/1 000 000, feuille ND-30, Ouagadougou, édition de 1946, cartes dépo-
sées, n° 11 (C)), aurait été de 38 kilomètres approximativement. La dis-
tance entre le point P (à supposer pour l'instant que les coordonnées
géographiques de ce point définissent exactement le point triple Mopti/
Ouahigouya/Dori) et la mare de Soum telle qu’elle est située sur la carte
de PIGN au 1/200 000 de 1960 est de 36 kilomètres environ. On peut en
tirer deux conclusions : en premier lieu, le point triple Mopti/Gourma-
Rharous/ Dori n’était pas très éloigné de la mare de Soum et il semble
s'être situé à l’est de cette mare. En second lieu, il paraît douteux que le
point triple Mopti/Ouahigouya/ Dori ait pu se situer aussi loin à l’ouest
que la lettre 191 CM? le laisse supposer. On peut également penser que cette
lettre situait ce point trop au nord. Elle se basait en effet sur les cartes de
l’époque, suivant lesquelles la limite du cercle de Mopti « au nord » (qui ne
ressort cependant pas avec une grande précision de ces cartes) devait
couper la limite septentrionale du cercle de Dori aux environs du point de
coordonnées 1° 01’ 47” ouest et 14° 57’ ‘nord soit à 19,5 kilomètres au nord
de Soum. En tout état de cause la mare de Soum se trouve dans la bonne
direction au regard du tracé de la ligne indiqué par l'arrêté 2728 AP, pour
ce qui est du segment contournant le village d’Oukoulourou à 2 kilomètres
de distance pour ensuite passer « au sud de la mare de Toussougou ». Les
conclusions susmentionnées sont par ailleurs celles qui conduisent la
Chambre à ne pas accepter l’argument malien selon lequel la mare de
Kébanaire/Kétiouaire serait la mare fossile de Tin Arkachen, qui, de
Pavis de la Chambre, se situe trop loin à l’est.

140. Aux termes de l’arrêté 2728 AP, le point où se terminait la limite
orientale du cercle de Mopti et où commençait la limite septentrionale du
même cercle se situait « à l’est de la mare de Kétiouaire ». D’après ce texte,
ladite mare se trouvait donc à l’intérieur de l'angle aigu formé par la
rencontre des deux limites considérées ; en d’autres termes, elle apparte-
nait au cercle de Mopti. En revanche la mare de Kébanaire se situait,
suivant l’administrateur du cercle de Mopti, « presque à la limite des
cercles de Mopti, Gourma-Rharous, et Dori », c’est-à-dire à proximité du
point de rencontre des limites orientale (Mopti/Dori) et septentrionale
(Mopti/ Gourma-Rharous) du cercle de Mopti. La proposition faite par
administrateur du cercle de Mopti se lisait comme suit :

« La mare de « Kébanaire » située presque à la limite des cercles de
Mopti - Gourma-Rharous et Dori pourrait être mentionnée à la
page 2 (7e ligne) comme suit : « le sommet des monts Tin Eoult et
Tabakarach et la mare de Kébanaire, etc. »

Les termes « presque à la limite des cercles » utilisés par l'administrateur

78
629 DIFFÉREND FRONTALIER (ARRÊT)

de Mopti laisseraient supposer que la mare se situait à l’intérieur du cercle
de Mopti, mais « presque » à la limite de ce cercle. Or l'administrateur du
cercle de Mopti ne proposait pas d’apporter une précision à la description
de la limite du cercle placé sous son autorité. Comme on l’a déjà signalé
(paragraphe 132 ci-dessus), sa modification rédactionnelle n’avait de sens
que si la mare de Kébanaire se situait beaucoup plus au nord-est. Ce qu’il
proposait en réalité, c’était que la limite entre deux autres cercles, celui de
Gourma-Rharous et celui de Dori, soit décrite comme passant par la mare
de Kébanaire. Dès lors cette mare pouvait se situer dans le cercle de
Gourma-Rharous ou dans celui de Dori ; elle n’aurait pu appartenir au
cercle de Mopti que si elle avait été près du point terminal de la limite dont
traitait la lettre 191 CM2. Quant à la mare de Soum, elle relevait, selon les
documents administratifs cités ci-dessus, soit du cercle de Dori, soit de
celui de Ouahigouya.

141. Compte tenu de tous les éléments d’information dont elle dispose
au sujet de la mare de Kétiouaire et de la mare de Kébanaire, la Chambre
parvient à la conclusion suivante. La mare qui figure sur les cartes pos-
térieures à 1950 sous la dénomination « mare de Soum » et dont mention a
été faite dans des documents administratifs à partir de 1939 paraît être la
seule susceptible d’être identifiée avec celle qui est visée par l'arrêté
2728 AP sous le nom de « mare de Kétiouaire ». Cet arrêté se réfère à une
mare qui se situait à l’ouest du point triple où se rencontraient les cercles de
Mopti, Gourma-Rharous et Dori. La localisation de ce point est elle-même
loin d’être certaine mais d’après toutes les informations aujourd’hui dis-
ponibles seule la mare de Soum se serait trouvée près de son emplacement
probable et à l’ouest de celui-ci. En revanche la mare de Soum ne peut dans
le même temps être identifiée avec celle que la lettre 191 CM2 cite sous le
nom de « mare de Kébanaire ». Cela étant, la Chambre ne peut manquer de
relever que si la mare de Kébanaire ou celle de Kétiouaire s’était vu
attribuer entre 1935 et 1939 la nouvelle appellation de « mare de Soum », il
est vraisemblable qu’un document administratif en aurait fait état, surtout
si l’on tient compte du fait que la mare de Kétiouaire était un repère
topographique suffisamment connu en 1935 pour qu’un arrêté l’utilise aux
fins de définir le point terminal d’une limite de cercle. Dès lors de deux
choses l’une : ou la mare de Soum n’est autre que la mare dénommée
Kétiouaire en 1935 et l'emplacement de la mare de Kébanaire reste incon-
nu ; ou les informations dont la Chambre dispose ne permettent d’iden-
tifier et de localiser aucune de ces deux dernières mares. Tout bien pesé, la
Chambre n’estime pas pouvoir, aux fins de sa décision, conclure à Pidentité
de la mare de Kétiouaire avec la mare de Soum.

142. Il n’en reste pas moins qu’elle doit examiner la relation existant
entre la mare de Soum et la limite administrative des années trente dont il
s’agit de fixer le tracé à la lumière des documents produits par les Parties, y
compris ceux qui datent d’une époque plus récente, même postérieure à
l'indépendance des deux Etats. En appliquant le droit international — en
l'occurrence le principe de Puti possidetis — aux faits de l’espèce tels qu’ils
peuvent être dégagés des éléments de preuve produits par les Parties, la

79
630 DIFFÉREND FRONTALIER (ARRÊT)

Chambre constate que les éléments à sa disposition ne suffisent pas tou-
jours à établir lequel des tracés possibles coïncide avec celui qui existait
réellement en 1932. Ainsi la Chambre est-elle convaincue que la mare de
Soum est une mare frontalière ; mais elle ne voit pas d’indice datant de la
période coloniale qui permettrait d’affirmer que la ligne doit passer au
nord de la mare, au sud de celle-ci ou la diviser. Comme il a été expliqué
ci-dessus (paragraphe 94), la question n’est pas non plus de nature telle
qu’il serait possible, en l'absence d’autres bases de décision, de faire jouer
le principe de la charge de la preuve.

143. Avant d'examiner de plus près la situation dans la région de la
mare de Soum, la Chambre estime nécessaire de définir le secteur du tracé
de la ligne situé entre le village d’Oukoulourou et cette mare par rapport au
village de Kobou et à la mare de Toussougou. Comme on l’a vu, la ligne,
pour être conforme aux termes de l'arrêté 2728 AP, doit passer « au sud de
la mare de Toussougou », la distance entre la ligne et la mare devant résul-
ter de la prise en compte d’autres repères, à savoir les « quatre villages »
à l’ouest et la mare de Kétiouaire à l’est. La mare de Kétiouaire n’a pas pu
être identifiée, mais la ligne doit passer par la mare de Soum. Tenant compte
de ce qui a été dit ci-dessus à propos de la forme d’une limite de cercle
dans la pratique des administrateurs coloniaux, et pour éviter un coude
trop marqué dans la région de Toussougou, la Chambre considère que la
ligne doit relier le point situé 4 2 kilométres au sud d’Oukoulourou, men-
tionné au paragraphe 130 ci-dessus, à un point situé à 2,6 kilomètres au sud
de la mare de Toussougou, point dont les coordonnées géographiques sont
1° 19’ 05 ” ouest et 14° 43’ 45” nord. De là, la ligne continue vers la mare
de Soum. L’azimut de la ligne Oukoulourou-Toussougou est de 57° approxi-
mativement, celui de la ligne Toussougou-Soum de 76° approximative-
ment et celui d’une ligne hypothétique reliant Oukoulourou et la mare
de Soum de 63° approximativement. La ligne que la Chambre vient d’indi-
quer lui semble donc bien cadrer avec les termes de l’arrêté 2728 AP qui
vise une ligne se prolongeant dans une direction « sensiblement nord-est ».

144. La ligne ainsi définie ne passe pas par le point de coordonnées
géographiques 1° 24’ 15” ouest et 14° 43’ 45” nord mentionné dans la
lettre 191 CM2 du gouverneur général en date du 19 février 1935. Ces
coordonnées, qui donnent une impression de précision, sont empruntées
aux cartes de l’époque, en particulier à la carte Blondel la Rougery et à
l’Atlas des cercles ; elles ne trouvent de justification ni dans les méthodes
cartographiques utilisées ni dans la fiabilité des levés sur la base desquels
ces cartes ont été dressées. En effet, comme la Chambre l’a déjà observé
(paragraphe 109 ci-dessus), l’examen des données topographiques permet-
tant de définir les diverses limites de cercle qui concourent a la détermi-
nation du point triple occidental Mopti/Ouahigouya/Dori amène la
Chambre a conclure que ce point triple devait se trouver au sud-est du
point indiqué par les coordonnées géographiques précitées. Si le projet du
gouverneur général de l’Afrique occidentale française s’était transformé en
texte réglementaire, il est évident que l'exactitude de ces coordonnées

80
631 DIFFÉREND FRONTALIER (ARRÊT)

aurait constitué une présomption irréfragable. Mais tel n’est pas le cas. La
lettre 191 CM2 ne vaut en elle-même que comme preuve de la limite qui
avait « valeur de fait » à l’époque. Il apparaît à présent que les cartes
disponibles à l’époque n'étaient pas d’une fidélité justifiant la définition
d’après ces cartes d’un point par des coordonnées géographiques aussi
précises : par conséquent, que ces coordonnées se soient révélées moins
exactes que prévu n’a pas pour effet de remettre en cause les intentions du
gouverneur général ou d’ôter toute valeur probante à la lettre.

* *

145. La Chambre en vient maintenant à la détermination du tracé
frontalier dans la région de la mare de Soum. Selon un rapport d’hydrau-
lique pastorale en date du 7 janvier 1957 produit par le Burkina Faso, la
mare de Soum appartient à la catégorie des « mares temporaires impor-
tantes qui tarissent en saison sèche ». Un rapport de tournée daté du
31 décembre de la méme année mentionne par ailleurs une « grande mare
de Soum qui tarit ... au mois de mars ». I est ajouté que : « Vu l’importance
du cheptel, les éleveurs de Soum demandent la construction de deux puits
pastoraux », ouvrage recommandé en « première urgence » car « Soum
est le meilleur centre d’élevage de la subdivision de Djibo » du cercle de
Ouahigouya, en Haute-Volta. Dans une lettre transmettant le procès-
verbal d’une réunion du 15 janvier 1965, dont il sera question au para-
graphe suivant, le commandant du cercle de Djibo indique qu’« il faut
entendre par mare de Soum la cuvette mesurant 5 kilomètres de lon-
gueur ».

146. Pour ce qui est de la période postérieure à l’indépendance, il y a lieu
de citer, parmi les divers documents que les deux Parties ont soumis à la
Chambre, le procès-verbal d’une réunion tenue « à Soum, mare fronta-
lière », le 15 janvier 1965 entre une délégation voltaïque et une délé-
gation malienne — composées toutes deux de commandants de cercle et
autres administrateurs. D’après ce procès-verbal, le but de la réunion
était « de poursuivre à la rectification du tracé du reste de la frontière
partant du milieu de la mare de Toussougou au point de jonction des
cercles de Rharous et de Dori ». Le texte continue ainsi :

« Après un large échange de points de vue des deux délégations il a
été convenu ce qui suit :

Une ligne perpendiculaire divisant la mare de Soum en deux et
passant par le milieu laissant au territoire de la Haute-Volta le village
de Soum pour rejoindre la limite sur carte ND-30 XVII édition juillet
1961.

La portion nord comprise dans cette zone revient à la République
du Mali ; le reste à la République de Haute-Volta. »

Dans la lettre du 18 janvier 1965 par laquelle il transmettait le procès-
verbal dont il s’agit au ministre de l’intérieur de la Haute-Volta, le com-
mandant du cercle de Djibo expliquait comme suit la teneur de l’accord
intervenu :

81
632 DIFFÉREND FRONTALIER (ARRÊT)

« La délégation malienne a fini par accepter ... que la grande partie
de la zone de Soum appartient à la Haute-Volta sauf le point crucial :
la retenue d’eau mesurant environ 500 mètres de diamètre. Comme
rien ne permet à l’un ou à l’autre Etat de revendiquer en totalité cette
retenue d’eau, un partage a été opéré suivant les données du rapport
Goutal [c’est-à-dire un rapport de tournée du 26 février 1951, dont
copie n’a pas été versée au dossier de l’affaire]. »

Un croquis était joint au procès-verbal et le commandant de cercle pré-
cisait que la partie de la mare qui, d’après ce croquis, revenait au Mali,
formait « une poche de 250 mètres environ permettant uniquement au
bétail du Mali d’avoir accès à la retenue d’eau ».

147. Dans son mémoire, le Mali a souligné que la seule autorité com-
pétente à l’époque « pour régler définitivement les problèmes de fron-
tière » était la commission paritaire permanente, au sein de laquelle sié-
geaient les ministres de l’intérieur des deux pays. Il en déduit que tous les
accords conclus au niveau des commandants de cercle qui n’auraient pas
été ultérieurement confirmés par cette commission doivent être tenus pour
non réalisés. La Chambre admet que de tels accords, non approuvés par les
autorités compétentes des deux Parties, n’ont pas la force obligatoire d’une
convention. A cet égard elle n’entend par ailleurs pas s’écarter de la règle
bien établie selon laquelle :

« La Cour ne saurait faire état des déclarations, admissions ou
propositions qu’ont pu faire les Parties au cours des négociations
directes qui ont eu lieu entre elles, lorsque ces négociations n’ont pas
abouti à un accord complet. » (Usine de Chorzow, fond, C.P.J.I. série A
ne 17, p. 51.)

Toutefois la Chambre se croit autorisée à noter certains faits qui ressortent
d’un document que les Parties lui ont soumis en tant qu’annexe à une pièce
de procédure écrite, c’est-à-dire en tant que l’un des « documents perti-
nents produits à l’appui des thèses formulées dans cette pièce » (Règlement
de la Cour, art. 50, par. 1). Elle constate que les commandants des cercles
limitrophes de Douentza et de Djibo ont pu partager une certaine manière
de voir et, surtout, qu’ils se sont accordés pour reconnaître que la mare de
Soum était une « mare frontalière » qui devait être partagée entre les deux
cercles.

148. Il convient de rappeler encore que la tâche de la Chambre consiste
en l’espèce à indiquer le tracé de la frontière dont les deux Etats ont hérité
du colonisateur lors de leur accession à l'indépendance. Pour les raisons
exposées ci-dessus, cette tâche revient en l’occurrence à rechercher et à
établir les lignes qui constituaient les limites administratives de la colonie
de la Haute-Volta jusqu’au 31 décembre 1932. Certes les Parties auraient
pu modifier la frontière existant à la date critique par un accord postérieur.
Si donc les autorités compétentes avaient entériné l'accord du 15 janvier
1965, il aurait été inutile, aux fins de la présente affaire, de rechercher si cet
accord avait un caractère déclaratoire ou modificatif au regard de la limite

82
633 DIFFÉREND FRONTALIER (ARRÊT)

de 1932. Mais il n’en a pas été ainsi et la Chambre n’a reçu aucun mandat
des Parties pour se substituer à elles et choisir en toute liberté une frontière
appropriée. Cela étant, la Chambre ne peut perdre de vue ni la mission
confiée à la Cour — le règlement pacifique, conformément au droit inter-
national, des différends qui lui sont soumis — ni le fait que dans leur
compromis les Parties lui ont demandé non pas de donner des indications
susceptibles de les éclairer quant à la détermination de leur frontière
commune mais bien de tracer une ligne, et une ligne précise.

149. Comme elle l’a indiqué, la Chambre peut faire appel à l'équité infra
legem dont les Parties ont d’ailleurs toutes deux reconnu l’applicabilité en
l'espèce (voir paragraphe 27 ci-dessus). A cet égard l’idée qui la guide est
simplement celle-ci : « L’équité en tant que notion juridique procède
directement de l’idée de justice » (Plateau continental (Tunisie/ Jamahiriya
arabe libyenne), C.J. Recueil 1982, p. 60, par. 71). La Chambre tient
néanmoins à souligner que rien n’autorise un recours à la notion d'équité
pour modifier une frontière établie. Dans le contexte africain en particu-
lier, on ne saurait invoquer les insuffisances manifestes, du point de vue
ethnique, géographique ou administratif, de maintes frontières héritées de
la colonisation pour affirmer que leur modification s’impose ou se justifie
par des considérations d'équité. Ces frontières, aussi peu satisfaisantes
soient-elles, jouissent de l'autorité de l’uti possidetis et sont à ce titre
entièrement conformes au droit international contemporain. Hormis le cas
d’une décision rendue, avec l’assentiment des Parties, ex aequo et bono, « il
ne s’agit pas simplement d’arriver à une solution équitable, mais d’arriver à
une solution équitable qui repose sur le droit applicable » (Compétence en
matière de pêcheries, C.I.J. Recueil 1974, p. 33, par. 78). C’est en vue de
parvenir à une solution de ce genre que la Chambre doit prendre en compte
non pas l’accord du 15 janvier 1965, mais les circonstances dans lesquelles
cet accord est intervenu.

150. La Chambre conclut dès lors qu’il lui faut reconnaître le caractère
frontalier de la mare de Soum et qu’en l'absence d’indications précises
dans les textes quant à l'emplacement de la ligne frontière celle-ci doit
diviser la mare de Soum en deux, de façon équitable. Bien que « Péquité
n’implique pas nécessairement l'égalité » (Plateau continental de la mer du
Nord, C.I.J. Recueil 1969, p. 49, par. 91), il reste qu’en l’absence de cir-
constances spéciales c’est en général celle-ci qui traduit le mieux celle-là.
La ligne devrait donc partir du point situé au sud de la mare de Toussou-
gou, défini au paragraphe 143 ci-dessus, et continuer en ligne droite jusqu’à
un point situé sur le rivage ouest de la mare de Soum, de coordonnées
géographiques 1° 05’ 34” ouest et 14° 47’ 04” nord. Ensuite elle devrait la
traverser de façon à diviser en parts égales, entre les deux Etats, Pétendue
maximale de cette mare telle qu’elle figure sur la carte IGN de 1960.

* *

151. Ayant constaté l'impossibilité de localiser la mare de Kétiouaire, la
Chambre ne trouve plus d’indication dans l’arrêté 2728 AP de 1935 qui

83
634 DIFFÉREND FRONTALIER (ARRÊT)

lui permettrait de déterminer le tracé de la frontière à l’est de la mare de
Soum. Il lui faut donc désormais, pour ce faire, se reporter aux termes de la
lettre 191 CM2 du 19 février 1935 (paragraphe 75 ci-dessus). Le Burkina
Faso, ainsi qu’il a été signalé, soutient que la lettre 191 CM2 constitue l’ex-
pression authentique, par l’autorité compétente à l’époque, de la convic-
tion qu’elle avait quant au tracé de la limite (paragraphe 77 ci-dessus) ; ilen
infère que cette lettre est applicable aux fins de la détermination du tracé
de la frontière. La Chambre, pour sa part, a reconnu que cet argument était
fondé (paragraphe 85 ci-dessus). Elle relève toutefois que, dans ses con-
clusions, le Burkina Faso opère une distinction quant aux éléments de
référence servant à définir la ligne qu’il propose, selon qu’il s’agit de la zone
située à l’ouest du point de coordonnées géographiques 0° 40’ 47” ouest et
15° 00’ 03” nord ou de la zone située à l’est de ce point. Ces conclusions
précisent en effet qu’à l’ouest de ce point :

« la ligne est celle qui résulte de la carte de l’Institut géographique
national français au 1/200 000 (édition de 1960) les villages de Diou-
louna, Oukoulou, Agoulourou et Koubo étant situés en territoire
burkinabé »,

tandis qu’à lest dudit point :
« la ligne suit les indications de la lettre 191 CM2 du 15 février 1935 et

de la carte au 1/500 000, édition 1925, jusqu’à la pointe nord de la
mare d’In Abao ».

Une carte déposée en même temps que le mémoire burkinabé, consistant
en un assemblage de cinq feuilles de la carte de l'IGN au 1/200 000,
indique le tracé de la « frontière actuelle » selon le Burkina Faso. Ce tracé
est figuré par une bande jaune qui suit la ligne en croisillons discontinus de
cette carte pour ne s’en séparer que loin à l’est, la ligne IGN aboutissant à
Fitili, soit à 12 kilomètres au nord du gué de Kabia, et la bande jaune se
terminant en un point situé à quelque 2,5 kilomètres au nord de ce
gué.

152. Ce n’est qu’en audience que le Burkina Faso a expliqué le choix du
point de coordonnées 0° 40’ 47” ouest et 15° 00’ 03” nord comme point à
partir duquel il y aurait lieu, aux fins de la définition de sa ligne vers l’est,
de substituer la carte au‘1/500 000 de 1925 à celle au 1/200 000 de 1960 en
tant que carte de référence. D’une part ce point serait situé à peu près à la
latitude de Raf Naman, et c’est là où l’on a coutume d’admettre que
commence la région du Béli : d’autre part cette façon de diviser la frontière
en litige a été empruntée au rapport de la sous-commission juridique de la
Commission de médiation de Organisation de Punité africaine. Dans ce
rapport, en date du 14 juin 1975, la sous-commission indique qu’à l’ouest
de ce point :

« la frontiére est figurée par des croisillons continus indiquant de la
part des auteurs de la carte [de l'IGN] au 1/200 000 l’existence de
textes clairement interprétés ou la traduction de situations de fait non
ambigués... »

84
635 DIFFÉREND FRONTALIER (ARRÊT)

Cependant, si l’on se reporte à la carte de l’IGN au 1/200 000, on s'aperçoit
qu’une petite erreur de chiffres s’est glissée dans le texte du rapport de la
sous-commission juridique, erreur qui s’est répétée tout au long de la
procédure, dans les conclusions successives du Burkina Faso : la première
coordonnée aurait dû être 0° 50’ 47” ouest.

153. En ce qui concerne la détermination de la frontière dans la zone
comprise entre le point P et le mont Tabakarach, le contre-mémoire bur-
kinabé, après avoir souligné que la lettre 191 CM2 se borne à mentionner
ces repères comme points de départ et d’arrivée de la ligne, en conclut que
cette lettre ne pouvait avoir en vue qu’une ligne droite reliant ces deux
points. Or si la carte Blondel la Rougery et l'Atlas des cercles figurent bien
la limite en ligne droite, d’autres cartes, dont la carte de l'IGN au
1/200 000 de 1960, la représentent par une ligne brisée. Cette ligne brisée
suit, sur la carte de l'IGN, un cours rectiligne d'orientation sud-ouest
jusqu’à un point situé légèrement au nord-est de la mare de Soum ; elle
subit ensuite un infléchissement, dans une direction ouest-sud-ouest, jus-
qu’au point P. Le Mali a quant à lui attiré l’attention de la Chambre sur les
divergences qui ressortent de la comparaison entre ces deux types de lignes
et a déposé, pour en fournir une illustration visuelle, une carte où sont
représentés les tracés figurant à la fois sur la carte Blondel la Rougery et
sur la carte IGN de 1960.

154. Pour la Chambre, il est hors de doute que la lettre 191 CM2 de 1935
visait la définition par un texte de la limite qui figurait sur la carte Blondel
la Rougery de 1925, ce dont les Parties conviennent. Il lui paraît en outre
probable que l'Atlas des cercles a aussi été consulté à cette fin. Or le Mali a
souligné le caractère provisoire et inexact de ces cartes. Dans une étude
publiée en 1927, le commandant Edouard de Martonne, directeur du ser-
vice géographique de l'Afrique occidentale française, a observé, à propos
de la série de cartes dont la carte Blondel la Rougery faisait partie :

« ces feuilles, dessinées à l’aide des itinéraires, levés de reconnaissance
et travaux topographiques de tout ordre qui existent au gouvernement
général à Dakar, sont, comme l'indique le qualificatif de « carte de
reconnaissance », essentiellement sujettes à revision: rien n’était
plus propre que l'établissement d’une pareille carte à montrer l’insuf-
fisance de la documentation existante et la nécessité de partir sur de
nouvelles bases ».

Dans la même étude, il affirmait, au sujet des cartes des cercles :

«les fréquents remaniements territoriaux amènent dans les limites
des cercles des modifications qui sont rarement représentées de la
même manière par les circonscriptions voisines »,

puis il ajoutait :

« par suite des copies successives, on se trouve plus d’une fois en
présence de cartes des cercles voisins, où ceux-ci sont impossibles à
juxtaposer ».

85
636 DIFFÉREND FRONTALIER (ARRÊT)

La frontière entre la Haute-Volta et le Soudan français, telle qu’elle figure
sur la carte Blondel la Rougery, suit une ligne de faîte. Le Mali soutient que
les toponymes indiqués sur cette carte n’avaient, pour la plupart, encore
jamais été mentionnés jusque-là (Tabakarach, Tin Eoult, Ouagou, Taha-
souine) et que l’orographie que cette carte décrit apparaît aujourd’hui
« entièrement fantaisiste ». Il allègue même que la carte Blondel la Rou-
gery aurait, dans cette région, « inventé une série de montagnes qui n’ont
été retrouvées ni géographiquement ni au point de vue de la toponymie en
1960 ». Le Burkina Faso observe pour sa part que la carte considérée
représente les monts Tin Eoult et Tabakarach qui constituent à l’ouest
de la mare d’In Abao le prolongement de la ligne de dunes et de falaises
dominant la partie orientale du marigot du Béli. La Chambre note qu’il y
a très peu de continuité dans l’utilisation des toponymes afférents à cette
région et que l’orographie figurée sur la carte Blondel la Rougery n’est
que trés schématique ; néanmoins il existe, au nord du Béli, un relief assez
caractérisé qui permet de définir une frontiére en des termes orogra-
phiques.

155. La Chambre note également que parmi les documents fournis par
le Mali se trouve un rapport sur les « Patrouilles d’In Abao », établi le
28 novembre 1940 par le chef de la subdivision d’Ansongo (cercle de Gao,
Soudan français) et accompagné d’un croquis qui démontre que la carte
Blondel la Rougery servait toujours de base pour l'établissement de cro-
quis par les administrateurs. En effet, il est évident que le croquis considéré
avait été copié de la carte Blondel la Rougery ; en particulier, le tracé de la
« limite de colonies » figurant sur le croquis est conforme au tracé indiqué
sur la carte. Ce détail est d’autant plus intéressant que la représentation sur
le croquis du parcours suivi par la patrouille d’Ansongo prouve sans
ambiguïté que cette patrouille avait suivi le cours du Béli entre In Abao et
In Tangoun : elle est entrée dans le territoire du cercle de Dori, qui faisait
partie à l’époque de la colonie du Niger. Si, comme le Mali le prétend,
c'était le Béli qui constituait la frontière entre les deux colonies, ou s’il y
avait eu un doute quant au tracé de cette frontière, on voit mal pourquoi le
chef de la subdivision d’Ansongo aurait pris le soin d’indiquer sur son
croquis la limite qui figure sur la carte Blondel la Rougery et qui avait été
consacrée par la lettre 191 CM2 de 1935.

156. Pour les raisons déjà indiquées, la Chambre a écarté, aux fins du
tracé de la frontière, le point P dont les coordonnées géographiques sont
indiquées dans la lettre 191 CM2 et a constaté que la frontière passait par la
mare de Soum. Dans le secteur Soum-Tabakarach, plus aucun problème de
choix entre le tracé de la carte Blondel la Rougery et celui de la carte de
PIGN ne se pose ; en l’absence d’autres indications tendant à l’infirmer,
l'interprétation de la lettre 191 CM2 qui s'impose est que celle-ci visait une
ligne droite reliant le mont Tabakarach au point triple où convergeaient les
limites des cercles de Mopti, Ouahigouya et Dori. Ce point triple, identifié
dans la lettre 191 CM2 par rapport au quadrillage de parallèles et méri-
diens porté sur la carte Blondel la Rougery comme correspondant aux

86
637 DIFFEREND FRONTALIER (ARRÊT)

coordonnées géographiques du point P (1° 24’ 15” ouest et 14° 43’ 45”
nord), s'avère se situer en fait plus au sud-est, à proximité de la mare de
Soum. La Chambre en conclut que la frontière continue en ligne droite,
d’abord de la mare de Soum jusqu’au point mentionné dans les conclusions
du Burkina Faso (0° 50’ 47” ouest et 15° 00’ 03” nord), puis de ce point
jusqu’au mont Tabakarach. Quelles que soient les insuffisances de la carte
Blondel la Rougery en ce qui concerne lorographie de la région, la
Chambre ne voit pas d’obstacle 4 assimiler le mont Tabakarach (ou
Tabakarech, voir paragraphe 76 ci-dessus) à celui qui figure sur la carte
de l'IGN au 1/200 000 sous le toponyme de Tin Tabakat et dont les
coordonnées géographiques approximatives sont 0° 44’ ouest et 15° 05’
nord.

157. A ce stade de son raisonnement, la Chambre doit se reporter à
Parrété « portant réorganisation de la région de Tombouctou », pris par le
gouverneur général de l’Afrique occidentale française le 31 décembre 1922.
Aux termes de cet arrêté, la limite occidentale du cercle de Gao passait par
« les mares de Oussodia Mersi [et] Inabao » et, « à partir de ce point » (la
mare d’In Abao), suivait « la limite septentrionale de la Haute-Volta ».
Aucune des Parties n’ayant démontré que la « limite septentrionale de la
Haute-Volta » ait été modifiée entre 1922 et 1932, la ligne que la Chambre
doit établir passe par la mare d’In Abao. Il s’agit dès lors d’identifier la
mare d’In Abao et de déterminer le tracé de la frontière par rapport à
celle-ci. Pour le Mali, que cette mare est un point frontière est incontesté ;
en revanche, il lui paraît tout à fait contestable que, suivant les indications
fournies par certaines cartes, la frontière passe par la pointe nord de la
mare. On se rappellera que le Mali rejette la lettre 191 CM2, formelle à cet
égard : d’est en ouest, la limite qui y est décrite passe par les monts
Trontikato, « par la pointe nord du mont Ouagou, la pointe nord de la
mare d’In Abao... »

158. La sous-commission technique de la commission technique mixte,
au cours des recherches qu’elle a menées en 1972, a constaté que l’appel-
lation «In Abao » ne figurait pas sur la carte de l'IGN au 1/200 000,
utilisée comme document de base. Elle a considéré que, « selon les indi-
cations [relevées] sur le terrain, cette mare [était] située sur le cours du
Béli », marigot qui suit un cours d’ouest en est et sur lequel se trouve aussi,
plus à l’est, le gué de Kabia que le Mali estime constituer le point terminal
de la frontiére. La sous-commission a également conclu, toujours sur la
base des « indications [relevées] sur le terrain », que la mare d’In Abao se
situait « entre la mare d’In Kacham à l’est, la mare d’In Amanam à l’ouest
et la mare de Tin Abao au nord ». Elle a enfin établi des coordonnées
géographiques situant la mare « par détermination de sa direction et de sa
distance à partir d'un gros arbre repère sur la carte» de l'IGN au
1/200 000. Ces coordonnées sont les suivantes : 0° 20’ 40” ouest et

87
638 DIFFÉREND FRONTALIER (ARRÊT)

14° 59’ 27” nord. Il s’agit ici encore d’un point triple où se rencontraient en
1925 les limites de trois circonscriptions administratives : les cercles sou-
danais de Gao et de Hombori, et le cercle voltaïque de Dori. Le croquis
n° 5 ci-après fait ressortir la contradiction qui existe entre les diverses
cartes quant à la situation et à l'extension de la mare considérée, ainsi
qu’à l'emplacement précis des limites susmentionnées par rapport à
celle-ci.

159. Selon un document datant de 1954 et émanant du service de
Vhydraulique de l’Afrique occidentale française, qui constitue un inven-
taire des points d’eau dans le Nord-Dori (Haute-Volta), la mare d’In Abao,
située sur le Béli, avait une largeur maximale d’environ 200 à 250 mètres et
une longueur d’environ 2 kilomètres ; il n’y avait pas de puisards et la mare
s’asséchait en décembre-janvier. On notera à cet égard que lors de la visite
sur les lieux qu’effectuait la commission technique mixte en avril 1972, il a
été constaté que la mare était à sec. L’inventaire des points d’eau susvisé
n'indique pas l’orientation de la mare, mais une carte au 1/200 000 établie
en 1953 par la direction fédérale des mines et de la géologie montre qu’elle
fait partie du marigot du Béli dont le cours va d’ouest en est. Sur la carte
Blondel la Rougery de 1925, la mare revêtait la forme d’un triangle de base
est-ouest et la ligne frontière figurée sur cette carte semblait effleurer son
sommet, situé au nord. Il a été avancé que la carte de 1925 aurait été
confirmée en cela par le croquis annexé au rapport établi par le chef de
la subdivision d’Ansongo en 1940 sur les « Patrouilles d’In Abao » (para-
graphe 155 ci-dessus) ; or, comme le croquis est une copie de la carte,
ainsi qu’il a déjà été indiqué, il ne peut constituer une preuve indépen-
dante.

160. Les coordonnées de la mare localisée par la sous-commission
technique de la commission technique mixte en avril 1972 étaient, on
s’en souviendra, 0° 20’ 40” ouest et 14° 59’ 27” nord. La ligne en croisil-
lons discontinus qui est indiquée sur la carte IGN de 1960 épouse plus ou
moins la forme d’un angle droit pour effleurer le cours du Béli en un point
dont les coordonnées approximatives sont 0° 24’ ouest et 15° 00’ nord.
Sur cette carte, la mare de Tin Kacham, que la sous-commission tech-
nique avait située à l’est de la mare d’In Abao, est représentée comme
s'étendant sur plus de 2 kilomètres, entre approximativement 0° 17’ et
0° 19’ ouest. La carte au 1/200 000 de la direction fédérale des mines
et de la géologie (1953) figure In Abao au point de coordonnées 0° 28’
ouest et 15° 02’ nord et Tin Kacham au point de coordonnées 0° 23’ ouest
et 15° 00’ nord ; sur cette carte, trois lignes en pointillé, qui paraissent
représenter des limites administratives, se rencontrent juste au nord d’In
Abao. Enfin une carte intitulée « Hydrologie du Nord-Dori (Haute-
Volta), service de l’hydrologie de PAOF » et datée de 1954 figure In Abao
au point de coordonnées 0° 25’ ouest et 15° 02’ nord, et In Kacham au
point de coordonnées 0° 18’ ouest et 15° 00’ nord ; cette carte indique
une ligne de «frontière de territoires » qui coupe le marigot du Béli à
In Kacham.

161. Il est évident que la Chambre ne dispose pas des moyens néces-

88
639 DIFFÉREND FRONTALIER (ARRÊT)

LOCALISATION DE LA MARE D’IN ABAO POSITION OF THE POOL OF IN ABAO
SELON LES DIVERSES CARTES ACCORDING TO THE VARIOUS MAPS

 

 

 

 

 

 

   

  
 
  
   
   
 
 

 

 

 
   

 

 

 

 

    

     

 

ISN
SN
WATE
In Ads
@) += ISN
Ca es NE AE we à . .
Se —A — See ae aN ea ae SEP
ne 7 = © + + 8 0 Be 00 ni à en ee ee
me = t 77 se ais = oF see s/0 ee @ wet
= ry. = a ee se e47e eee eee 18N
E EE EE EE
: : oe e sf.
t NY

 

 

 

 

  

   

uit). In TéSordk +

      
 

MAMANMGNGN ss, os phe ty

Nerang ofg _
2 . deg?
OS Pe

vin Temerin =
- . , vate A
ay
“Med. tee

 

conn

  

 

 

 

CROQUIS N° 5 SKETCH-MapP No. 5
640 DIFFÉREND FRONTALIER (ARRÊT)

saires pour déterminer les coordonnées géographiques précises de l’em-
placement de la mare d’In Abao. Mais dans la mesure où le problème
réside dans la confusion qui pourrait exister entre la mare d’In Abao et la
mare d’In Kacham, la Chambre peut et doit contribuer à le résoudre. La
forme triangulaire que revêt la mare d’In Abao sur la carte Blondel la
Rougery de 1925 parait résulter du fait que cette mare se situe au confluent
de deux marigots, celui du Béli, dont le cours va d’ouest en est, et un autre
marigot, dont le cours va du nord au sud et qui, sur la carte de 1925, porte le
toponyme « (Djodel) ». Sur la carte de la direction fédérale des mines et de
la géologie, plusieurs cours d’eau ou marigots (In Avaroua, In Titoumane
et In Koliba) convergent vers la mare qui y porte le nom d’In Abao. Sur la
carte de l’IGN au 1/200 000 de 1960, la ligne en croisillons discontinus
touche le Béli au confluent de celui-ci et des marigots de cours nord-sud (In
Abalou et In Habakar). En conséquence, quels que soient les toponymes
actuels, il semble à la Chambre qu’aux fins de la détermination de la
frontière la mare d’In Abao est celle qui se situe au confluent des deux
marigots.

162. La Chambre ne pense pas pouvoir conclure de la seule utilisation,
dans la lettre 191 CM2, de l'expression « la pointe nord de la mare d’In
Abao » que le tracé de la frontière devrait laisser la mare tout entière au
Burkina Faso. Le texte de l'arrêté du 31 décembre 1922 prouve bien que la
mare d’In Abao se situait sur la limite septentrionale de la Haute-Volta,
mais il ne fait aucune allusion à la « pointe » de cette mare. Que ce texte,
après s'être référé à la mare, se poursuive par les mots « à partir de ce
point » n'implique par ailleurs nullement que la ligne qui y est décrite ne
touchait ladite mare qu’en un seul point. La limite du cercle de Gao passait
par la mare d’In Abao et y subissait un infléchissement assez marqué en un
« point » ; ce point se situait donc quelque part sur la mare mais rien
n'indique quel était son emplacement précis. La lettre 191 CM2 se bornait
en réalité à interpréter l’arrêté de 1922 à la lumière de la carte Blondel la
Rougery selon laquelle la mare était de forme triangulaire, ce qui paraît
être inexact ou du moins ne paraît plus être le cas. En dépit des indications
fournies par cette lettre, il semble qu’il y avait une certaine incertitude
quant à l'emplacement du point triple des cercles de Dori, Hombori et
Tombouctou. La carte Blondel la Rougery situe ce point au sommet du
triangle représentant la mare d’In Abao. Mais sur une carte administrative
et économique de la colonie du Soudan au 1/4 000 000, datée de 1927, les
limites de cercle indiquées dans la région n’atteignent pas la mare d’In
Abao. En outre, en 1939, le commandant du cercle de Dori a laissé
entendre que ce point triple se trouvait à Dodbango, à quelque 20 kilo-
mètres au nord de la mare d’In Abao. Tenant compte surtout de la forme
attribuée à la mare sur les cartes techniques de 1953-1954 et de son lien
avec la confluence des marigots, la Chambre considère que, en l’absence
d'indications plus précises et plus fiables sur la relation entre la ligne
frontière et la mare d’In Abao, elle doit conclure que la frontière traverse la
mare de façon à la diviser entre les deux Parties.

163. Cette incertitude quant à la forme et à emplacement de la mare

90
641 DIFFÉREND FRONTALIER (ARRÊT)

d’In Abao a également des incidences sur le tracé de la ligne frontière. La
ligne en croisillons discontinus figurée sur la carte de l'IGN dans la région
d’In Abao effleure le Béli simplement en un point, dont il n’est pas certain
d’ailleurs qu’il corresponde à emplacement de la mare qui marque la
confluence des deux marigots. La Chambre conclut que la frontière doit
suivre la ligne IGN jusqu’au point (point I, de coordonnées géographiques
0° 26’ 35” ouest et 15° 05’ 00” nord) où elle s’infléchit vers le sud-est pour
atteindre le Béli, et que, plus à l’est, elle doit rejoindre la ligne IGN au point
(point L, de coordonnées géographiques 0° 14’ 44” ouest et 15° 04’ 46”
nord) où celle-ci, après avoir quitté le Béli en direction nord-est, repart en
direction sud-est en tant que limite orographique. I] appartiendra aux
Parties, avec l’aide des experts désignés conformément à l’article IV du
compromis, de fixer l'emplacement de la mare d’In Abao et de définir deux
points (point J et point K) situés sur le même parallèle de latitude, de telle
manière qu’une ligne droite tracée entre ces deux points ait pour effet de
diviser l'étendue de la mare en parts égales entre les Parties. La ligne
frontière dans cette région sera ainsi composée de trois lignes droites
reliant successivement les points I-J, J-K et K-L. La ligne entre les points I
et L, indiquée sur la carte annexée au présent arrêt à titre purement
illustratif (voir paragraphe 175 ci-après), se fonde sur l'hypothèse que
le centre de la mare d’In Abao se situe au point de coordonnées géogra-
phiques 0° 23’ 35” ouest et 15° 00’ 15” nord et que la ligne de division
s'étend sur 1 kilomètre de chaque côté, à l’ouest et à l’est de ce point.

164. Pour toute la région du Béli, qui constitue le secteur oriental de la
zone contestée, le Mali, rejetant la lettre 191 CM2 de 1935, a plaidé en
faveur d’une frontière suivant le cours du marigot. Les deux Parties ont
longuement discuté du choix qui s’offrait à la puissance coloniale entre une
frontière hydrographique (suivant le Béli) et une frontière orographique
(suivant la ligne de faîte des élévations qui se dressent au nord du marigot).
Quelle qu’ait pu être la politique générale de l’administration coloniale
dans ce domaine, la lettre 191 CM2 constitue, de Pavis de la Chambre, la
preuve que c’est la limite orographique qui a été adoptée en l’espèce. Il
s’agit maintenant de fixer, à la lumière de toutes les cartes et documents
disponibles, le tracé précis de la ligne décrite dans la lettre de 1935, tracé
dont la carte Blondel la Rougery de 1925, vu ses insuffisances techniques,
ne pouvait donner qu’une indication approximative. La mare d’In Abao,
dont la situation par rapport à la frontière vient d’être indiquée par la
Chambre, est figurée à la fois sur la ligne que comporte la carte Blondel la
Rougery et sur celle qui est indiquée par des croisillons discontinus sur la
carte IGN de 1960. Comme la Chambre l’a déjà noté, cette dernière carte a
reçu l'approbation des deux Parties pour ce qui est de la représentation de
la topographie, mais le Mali n’accepte pas la validité de la limite frontalière
indiquée sur cette carte par une ligne en croisillons. Or, pour ce qui est du

91
642 DIFFÉREND FRONTALIER (ARRÊT)

secteur oriental de la zone contestée, la ligne en croisillons discontinus
tracée sur la carte de l'IGN semble être une adaptation topographique,
établie avec plus de précision en 1958-1959, de la limite indiquée sur la
carte Blondel la Rougery de 1925, et reprise par la lettre 191 CM2 de 1935.
Le Mali reconnaît que la ligne IGN « apparaît assez semblable à celle de la
carte de 1925 avec la différence qu'à la ligne courbe se substitue la ligne
brisée ». La Chambre ne voit pas de raison de s’écarter de la ligne en
croisillons discontinus qui lui semble représenter fidèlement la limite
décrite par la lettre 191 CM, sauf en ce qui concerne la partie la plus
orientale de la ligne, à propos de laquelle se pose le problème de la situation
du mont N’Gouma.

165. Pour ce qui est du dernier segment de la ligne, le problème essentiel
que la Chambre doit résoudre est donc celui de l'emplacement des « hau-
teurs de N’Gouma » mentionnées dans l’erratum à l’arrêté de 1927 « fixant
les limites des colonies de la Haute-Volta et du Niger ». La Chambre a
exposé ci-dessus (paragraphe 72) les critiques dont ce texte a fait l’objet
de la part du Mali. Elle a conclu qu’il ne convenait pas d’écarter d'emblée
ledit texte au motif que l’arrêté aurait été vicié par une erreur de fait,
précisant qu’il fallait en apprécier la valeur probante aux fins de la déter-
mination de emplacement du point terminal de la frontière. Pour le
Mali, le gué de Kabia était en 1927 un point frontière entre le Niger et
la Haute-Volta, mais la frontiére entre le Soudan frangais et la Haute-Volta
passait aussi au gué de Kabia, de sorte que c’est Kabia, et non le mont
N’Gouma, qui serait le véritable point triple entre le Niger, le Burkina
Faso et le Mali.

166. En 1927, la carte à laquelle on se référait surtout était la carte
Blondel la Rougery de 1925, qui, selon toute probabilité, avait été dressée
sur la base des indications fournies par la carte de la mission de Gironcourt
de 1908-1909. Ces deux cartes situent de façon très claire le gué de Kabia
sur le Béli et indiquent, au nord de celui-ci, des élévations portant le topo-
nyme « Mont Ngouma ». L’expression « hauteurs de Ngouma » qu’allait
utiliser erratum à l’arrêté de 1927 figure sur une carte de 1908, la carte du
territoire militaire du Niger établie par le lieutenant Petitperrin, laquelle
ne mentionne pas le gué de Kabia. Sur cette carte, 4 Pouest des « Hau-
teurs de N’Gouma », le mot « N’Gouma » est placé à côté de ce qui semble
étre une mare ; entre ces deux toponymes figure celui de « Mont Kabir ».
Ce n’est que sur un croquis cartographique établi par des administrateurs
en 1954 et sur la carte IGN de 1960 (voir paragraphe 172 ci-après) que le
toponyme « Ngouma » indique une élévation au sud-est du gué de Kabia.
Selon le Mali, cette derniére carte constitue la seule représentation exacte
de la réalité.

167. L’objet de l’arrêté de 1927 était de fixer les limites entre les colonies
de la Haute-Volta et du Niger. Dans la région considérée aux fins de la
présente affaire, les circonscriptions administratives concernées étaient le

92
643 DIFFÉREND FRONTALIER (ARRÊT)

cercle de Dori, du côté voltaique, et le cercle de Tillabéry, du côté nigérien.
Le point de départ de la limite entre ces deux cercles se situait en même
temps sur la limite les séparant l’un et l’autre du cercle soudanais de Gao au
nord. Le 27 août 1927, le commandant du cercle de Dori a adressé au
gouverneur de la Haute-Volta un rapport de tournée ainsi qu’un projet de
délimitation élaboré « de concert et d’accord avec le commandant du
cercle de Tillabéry ». L’arrété fixant les limites entre les deux colonies a été
adopté à Dakar quatre jours plus tard, le 31 août 1927, et les deux Parties
conviennent que, vu les moyens de communication de l’époque, il est
impossible que le rapport et le projet du commandant du cercle de Dori
aient pu être pris en considération lors de la rédaction de l'arrêté. Dans ces
conditions, la symétrie entre le texte proposé par le commandant de cercle
et celui adopté par le gouverneur général laisse supposer que les deux textes
avaient pour origine un avant-projet unique qui n’a pas été retrouvé.

168. Le projet de délimitation entre les deux cercles concernés, contenu
dans la lettre du 27 août 1927, commence en ces termes :

« Le[s] cercle[s] de Dori et Tillabéry seront dorénavant limités ainsi
que suit :

Au rord par la limite actuelle avec le Soudan (cercle de Gao)
jusqu a la hauteur de la montagne N’Gouma, puis à l’ouest par une
ligne partant du gué de Kabia et se dirigeant au sud vers la route de
Yatakala-Falagountou...

L’arrété pris le 31 août 1927 par le gouverneur général de l’Afrique occi-
dentale frangaise débute par les mots suivants :

« Les limites des colonies du Niger et de la Haute-Volta sont
déterminées désormais comme suit :

1. Limites entre le cercle de Tillabéry et la Haute-Volta ;

Cette limite est déterminée au nord par la limite actuelle avec le
Soudan (cercle de Gao) jusqu’à la hauteur de N’Gourma à l’ouest par
une ligne passant au gué de Kabia, mont de Darouskoy... »

Le 5 octobre 1927, un erratum à l’arrété a été adopté. Le Mali pense que
c’est l’arrivée à Dakar de la lettre du commandant du cercle de Dori qui l’a
suscité, mais le texte de Perratum s’écartant davantage de celui de la lettre
du 27 août 1927 que de celui de l’arrété lui-même, cette éventualité ne
paraît guère vraisemblable. L’erratum se lit comme suit :

« Les limites des colonies du Niger et de la Haute-Volta sont
déterminées comme suit :

Une ligne partant des hauteurs de N’Gourma, passant au gué de
Kabia (point astronomique) au mont d’Arounskaye... »

93
644 DIFFÉREND FRONTALIER (ARRÊT)

169. Comme le montrent les cartes, la colonie du Soudan français
s’étendait plus à Pest que la Haute-Volta, colonie voisine au sud, si bien que
la limite entre le Soudan et le Niger suivait dans cette région un tracé d’est
en ouest avant d'atteindre le point triple Niger/Soudan/Haute-Volta.
De 1a, la limite entre la Haute-Volta et le Niger se dirigeait vers le sud.
Comme on l’a vu, les cartes de l’époque situaient le mont N’Gouma au
nord du gué de Kabia. Les deux seuls éléments qui, dans les trois textes
précités, pourraient donner a penser que le point triple se situait au gué de
Kabia sont d’une part les mots « une ligne partant du gué de Kabia »,
figurant dans la lettre du 27 août 1927, et d’autre part le texte, pris
isolément, de cette lettre, qui implique que le gue se trouvait « à la hauteur
de » la montagne N’Gouma. Mais ce texte n’a aucune valeur juridique
intrinsèque : il ne peut servir qu’à élucider, le cas échéant, le sens de l'arrêté
et de son erratum. L’arrété utilise quant à lui l’expression « une ligne
passant au gué de Kabia », ce qui laisse supposer que la ligne avait son
origine plus au nord, « à la hauteur de N’Gourma ». L’erratum, enfin,
indique clairement que la ligne partait « des hauteurs de N’Gourma » et
passait au gué de Kabia.

170. Lorsque le comité technique de cartographes constitué par la sous-
commission juridique de la Commission de médiation de l'Organisation de
Punité africaine s’est penché sur le problème, en avril 1975, l'argument
ci-après a retenu en particulier son attention : si l’on prend pour point de
départ, comme le Mali le suggère, l’hypothèse d’après laquelle le mont
N’Gouma se situait à l’est du gué de Kabia, toute limite qui partirait du
mont N’Gouma et passerait par le gué pour se diriger ensuite vers le mont
Darouskoy (Arounskaye) subirait un infléchissement marqué (de l’ordre
de 90 degrés) à l'endroit du gué, étant donné que le mont Darouskoy se
situe au sud du gué. Or le texte de l'arrêté du 31 août 1927 constate que la
limite, aux environs de Tong-Tong, « s’infléchit ensuite vers le sud-est »,
infléchissement qui s’avère beaucoup moins brusque (155 degrés approxi-
mativement) que l’infléchissement hypothétique au gué de Kabia (voir
ci-après croquis n° 6). On ne peut dès lors guère concevoir que le rédacteur
de l’arrêté ait passé sous silence le fait que le gué de Kabia marquait un
point d’infléchissement aussi important, si tel avait bien été le cas. On peut
ajouter que, si N’Gouma s’était situé à l’est de Kabia, la ligne décrite par la
lettre 191 CM2 serait passée par Kabia, entre le mont N’Gouma et le mont
Trontikato. Il n’y a rien d'étonnant à ce que la lettre n’ait pas mentionné le
gué, vu que son texte était basé sur la carte Blondel la Rougery. Mais on se
rappellera que le projet de description de la limite entre les colonies du
Niger et du Soudan français contenu dans la lettre 191 CM2 de 1935 avait
été soumis aux commandants des cercles intéressés, y compris celui du
cercle de Gao, cercle dont la limite méridionale devait passer par le mont
N’Gouma ou le gué de Kabia. Or le commandant de ce cercle a répondu
par un télégramme-lettre du 14 avril 1935, dans lequel il fait état d’une
différence entre un texte et « la carte au 1/500 000 dressée par le service
géographique de l’armée de l’Afrique occidentale française », dans une

94
645

D tt + +

DIFFÉREND FRONTALIER (ARRÊT)

 

 

 

 

 

wn KACHAN a4 1s" wn
TIN AKOF a —
ao TX
- TANGOUN
+ 14°30"
es
i A TONG TONG
+
CERCLE DE NIGER
DORI
0 20 30 ker

95

Dori®

 

0° (Greenwich)

 

4
À
\
\
\
\
\
\

\.

\

0° 30'€

CROQUIS N° 6
646 DIFFÉREND FRONTALIER (ARRÊT)

région qui n’intéresse pas la présente affaire. Le commandant n’a pas
formulé d'observations sur la référence faite par la lettre 191 CM2 au
mont N’Gouma, et il n’a à aucun moment suggéré qu’une référence soit
faite au gué de Kabia, qui était pourtant un élément topographique im-
portant.

171. Le Mali a soumis à la Chambre une carte au 1/1 000 000 intitulée
« Afrique occidentale française, nouvelle frontière de la Haute-Volta et du
Niger (Suivant erratum du 5 octobre 1927 à l’arrêté en date du 31 août
1927) ». Cette carte, dont il a déjà été question, indique très clairement une
ligne frontière entre les deux colonies de direction générale ouest-est, qui
passe au nord du gué de Kabia ; le toponyme « Hauteur de Ngouma » est
inscrit sur cette ligne, également au nord du gué. La carte figure une autre
ligne frontière, de direction sud-nord, qui passe par le gué pour rencontrer
la première ligne au nord de celui-ci, au point marqué par le toponyme
« Hauteur de Ngouma ». La carte considérée est donc formelle ; si elle
s’avérait représenter, de façon autorisée, lintention de l’auteur de l’erra-
tum, la conclusion qu’il y aurait lieu de tirer quant à l'interprétation de ce
texte ne pourrait faire de doute. Or le Mali relève que cette carte ne donne
aucun renseignement sur l’organisme officiel qui l'aurait établie ou Pau-
torité administrative qui en aurait approuvé le tracé ; il attire en outre
l’attention sur le fait qu’en 1975 le bureau des frontières de l’Institut
géographique national français a déclaré que: « A [sa] connaissance, il
n’exist{ait] pas de carte spécifique ayant interprété l’arrêté général du
31 août 1927 et son erratum du 5 octobre 1927. » La Chambre n’attribue
pas à la carte soumise par le Mali l'autorité d’un document explicatif de
l'arrêté et de son erratum — document qui aurait été émis avec le visa des
autorités coloniales — mais elle considère que cette carte n’en constitue pas
moins un élément de preuve non négligeable. En effet, même s’il ne peut
être établi que ladite carte avait été éditée par l’administration coloniale, il
reste que l’auteur de cette carte avait acquis — après avoir lu les textes
réglementaires et éventuellement consulté les cartes qui lui étaient acces-
sibles — une compréhension très claire de l'intention sous-jacente aux
textes, ce qui lui avait permis de traduire ensuite lui-même cette intention
sur une carte. Cela ne signifie pas forcément que l'interprétation de l’er-
ratum donnée par cette carte était la bonne mais cela peut au moins
confirmer que les difficultés d’interprétation que le Mali croit apercevoir
dans le texte de l’arrêté n’existaient pas à l’époque et seraient nées de
l'examen de certaines cartes publiées ultérieurement.

172. Jusqu'ici tout concourt à conforter l'impression, tirée des cartes,
que la montagne N’Gouma ou les hauteurs de N’Gouma se situent au nord
du gué de Kabia. Cependant un croquis cartographique du cercle de
Tillabéry, datant de 1954, figure la limite du territoire du Niger par une
ligne en croisillons est-ouest qui coupe le Béli au gué de Kabia et s’infléchit
vers le sud ; qui plus est, le toponyme « Mts. N’Gouma » est attribué, sur ce
croquis, à des élévations situées à l’est et légèrement au sud du gué. Le

96
647 DIFFÉREND FRONTALIER (ARRÊT)

Burkina Faso avance que l’auteur du croquis aurait interverti les monts
N’Gouma et les monts Gorotondi. Quant à la carte de l'IGN au 1/200 000,
éditée en 1960, elle attribue le toponyme « Ngouma » à une élévation qui se
situe au sud-est du gué de Kabia ; la Chambre a déjà indiqué dans quelle
mesure les Parties s’accordent à reconnaître le sérieux du travail de l'IGN
(paragraphe 61 ci-dessus). Le Mali s’est pour sa part surtout attaché à
mettre en lumière les imperfections de la carte Blondel la Rougery en ce qui
concerne l’altimétrie ; il a aussi souligné le contraste que cette carte offre à
cet égard avec la carte IGN de 1960. Mais il ressort des constatations faites
sur le terrain en 1975 par le comité technique de cartographes qu’il existe
bel et bien, au nord du gué de Kabia, des éléments topographiques sus-
ceptibles d’être dénommés « hauteurs » de N’Gouma. Les indications
altimétriques figurant sur la carte de l'IGN permettent d’ailleurs de sup-
poser que des hauteurs en quart de cercle, commençant au nord du gué et se
terminant à lest-sud-est, entourent le gué de Kabia, et que ces hauteurs
constituent un seul ensemble auquel il serait permis d’attribuer le topo-
nyme « Ngouma ». Il s’agit non pas d’un problème de topographie mais de
toponymie.

173. De l’avis de la Chambre, la discussion qui a opposé les Parties sur la
valeur des indications fournies par la carte IGN de 1960 est sans intérêt au
regard du problème essentiel en l'espèce. Elle doit en effet interpréter un
texte qui date de 1927 et, à cette fin ou ce faisant, rechercher quelles étaient
les élévations dénommées « hauteurs de N’Gouma » à l’époque. Or quel
que soit le degré de fiabilité des méthodes cartographiques utilisées en 1960
et quelle qu’ait pu être l’étendue des recherches menées sur le terrain pour
établir, à ce moment-là, une toponymie exacte, le travail ainsi accompli
n’offrirait un intérêt aux fins de l’interprétation de l'arrêté et de l’erratum
de 1927 que si l’on avait à cette occasion constaté l’existence d’une tradi-
tion orale remontant au moins à 1927, qui aurait contredit les indications
fournies par les cartes et les documents de cette époque. Aucune preuve de
l'existence d’une telle tradition n’a été apportée. Dès lors la Chambre
parvient à la double conclusion que le gouverneur général, dans l’arrêté de
1927, tel que modifié par l’erratum, et dans la lettre 191 CM2 de 1935, a
décrit une limite existante qui passait par des hauteurs situées au nord du
gué de Kabia, et que les administrateurs considéraient, à tort ou à raison,
que ces hauteurs étaient appelées par les populations locales « hauteurs de
N’Gouma ». La Chambre n’a donc plus qu’à rechercher, dans l’ensemble
des hauteurs ci-dessus décrites qui entourent le gué, le point où la limite
définie par les textes cités se termine. Au terme d’un examen minutieux de
la topographie indiquée par la carte de IGN, la Chambre conclut qu’il y a
lieu de fixer ce point à 3 kilomètres au nord du gué, à l'endroit défini par les
coordonnées 0° 14’ 39” est et 14° 54’ 48” nord.

174. La Chambre a déjà noté que la ligne en croisillons figurant sur la
carte de PIGN au 1/200 000 se termine à l’est en un point situé trop haut
vers le nord pour que cette derniére partie de ligne puisse étre jugée
conforme aux termes de la lettre 191 CM2. II lui reste donc à déterminer le

97
648 DIFFÉREND FRONTALIER (ARRÊT)

point où la ligne IGN se sépare de celle décrite par cette lettre. Selon le
Burkina Faso, la « frontière actuelle » se sépare de la ligne IGN au point,
situé au nord d’In Tangoum, où la ligne IGN s’infléchit légèrement vers le
nord. La Chambre note qu’une ligne droite reliant le point de la ligne IGN
situé au nord-est d’In Abao (point L, paragraphe 163 ci-dessus) au point
terminal de la ligne frontière, identifié au paragraphe précédent, coïncide
presque exactement avec la ligne en croisillons figurant sur la carte de
l'IGN entre le point L et le point situé au nord d’In Tangoum. Elle conclut
que cette ligne droite doit constituer le segment final de la ligne qu’elle est
appelée à tracer.

175. Etant ainsi parvenue au terme de l'examen de l’affaire, la Chambre
est en mesure de fixer le tracé de la frontière entre les Parties dans la zone
contestée. Cette frontière est définie, autant que faire se peut, par des lignes
droites reliant des points déterminés par des coordonnées géographiques.
Son tracé est reproduit, à des fins purement illustratives, sur une carte qui
consiste en un assemblage des feuilles pertinentes de la carte de l’Institut
géographique national (Paris) au 1/200 000 (feuilles ND-30-XVIT (Djibo,
édition de 1970) ; ND-30-XXIV (In Tillit, édition de 1958) ; ND-31-XIX
(Ansongo, édition de 1959); ND-30-XVIII (Dori, édition de 1960) et
ND-31-XIII (Tera, édition de 1961)). Cette carte d’un seul tenant est jointe
en annexe aux exemplaires du présent arrêt revêtus du sceau de la
Cour !.

176. Aux termes du compromis (art. IV), les Parties se sont accordées
pour procéder, dans l’année suivant le prononcé du présent arrêt, à la
démarcation de leur frontière dans la zone contestée ; elles ont en outre
prié la Chambre de désigner dans son arrêt trois experts qui les assisteront
aux fins de cette opération de démarcation. Les deux Parties, dans les
conclusions finales qu’elles ont lues en audience, ont renouvelé cette
demande. La Chambre est prête à accepter la mission que les Parties lui ont
ainsi confiée. Toutefois, eu égard aux circonstances de la présente espèce,
la Chambre est d’avis qu’il n’y a pas lieu de procéder pour l’instant à la
désignation sollicitée par les Parties. Elle y procédera plus tard, par voie
d'ordonnance, après s’être informée des vues des Parties, notamment en ce
qui concerne les aspects pratiques de l’exercice par les experts de leurs
fonctions.

! On trouvera un exemplaire de cette carte, en format réduit, dans la pochette pla-
cée à la fin du présent fascicule ou du volume C.1J. Recueil 1986 selon le cas.
[Note du Greffe.]

98
649 DIFFÉREND FRONTALIER (ARRÊT)

177. Dans son ordonnance déjà mentionnée du 10 janvier 1986, la
Chambre a précisé que les mesures conservatoires y indiquées l’étaient « en
attendant son arrêt définitif dans l'instance introduite le 20 octobre 1983
par la notification du compromis » conclu entre les Parties. Cette ordon-
nance cesse donc de produire ses effets dès le prononcé du présent arrêt et
les mesures conservatoires qu’elle prescrit prennent simultanément fin.
Conformément à l’article 41 du Statut de la Cour, l'indication de mesures
conservatoires avait immédiatement été notifiée au Conseil de sécurité des
Nations Unies par l’intermédiaire du Secrétaire général ; la Chambre note
que celui-ci recevra également communication d’une copie du présent
arrêt, conformément à l’article 95 du Règlement de la Cour.

178. La Chambre n’en tient pas moins à relever avec satisfaction que le
communiqué final de la première conférence extraordinaire des chefs
d’Etat et de gouvernement des pays membres de l’accord de non-agression
et d'assistance en matière de défense (ANAD), diffusé le 18 janvier 1986,
fait notamment état de ce que les chefs d'Etat du Burkina Faso et de la
République du Mali ont accepté « de retirer toutes leurs forces armées de
part et d’autre de la zone contestée et de leur faire regagner leur territoire
respectif ». Par ailleurs la Chambre constate que les Parties, qui ont conclu
un compromis prévoyant le règlement de leur différend par une chambre
de la Cour, ne se sont pas contentées de s'engager de ce fait à se conformer
aux décisions de la Cour en application de l’article 94, paragraphe 1, de la
Charte des Nations Unies, mais ont en outre expressément déclaré dans
ledit compromis qu’elles « acceptent, comme définitif et obligatoire pour
elles-mêmes, l'arrêt de la Chambre, rendu en application du présent com-
promis » (art. IV, par. 1). Arrivée au terme de sa mission, la Chambre se
plaît à reconnaître l’attachement des deux Parties à la justice internationale
et au règlement pacifique des différends.

179. Par ces motifs,

LA CHAMBRE,

à Punanimité,

Décide

A. Que le tracé de la frontière entre le Burkina Faso et la République du

Mali dans la zone contestée telle qu’elle est définie dans le compromis
conclu le 16 septembre 1983 entre ces deux Etats est le suivant :

1) Partant d’un point de coordonnées géographiques 1° 59’ 01” ouest et
14° 24’ 40” nord (point A), la ligne prend une direction nord en suivant la
ligne en croisillons discontinus qui figure sur la carte de l’ Afrique de l’ouest
au 1/200 000 éditée par l’Institut géographique national (IGN) français

99
650 DIFFÉREND FRONTALIER (ARRÊT)

(ci-après dénommée « la ligne IGN ») jusqu’au point de coordonnées
géographiques 1° 58’ 49” ouest et 14° 28’ 30” nord (point B).

2) Au point B, la ligne s’infléchit vers l’est et coupe la piste reliant
Dionouga et Diguel à approximativement 7,5 kilomètres de Dionouga en
un point de coordonnées géographiques 1° 54’ 24” ouest et 14° 29’ 20”
nord (point C).

3) Du point C, la ligne passe 4 une distance approximative de 2 kilo-
mètres au sud des villages de Kounia et d’Oukoulourou par le point de
coordonnées géographiques 1° 46’ 38” ouest et 14° 28’ 54” nord (point D)
et le point de coordonnées 1° 40’ 40” ouest et 14° 30’03” nord
(point E).

4) Du point E, la ligne continue tout droit jusqu’à un point de coor-
données géographiques 1° 19’ 05” ouest et 14° 43’ 45” nord (point F) situé
4 2,6 kilométres approximativement au sud de la mare de Toussougou.

5) Du point F, la ligne continue tout droit jusqu’au point de coordonnées
géographiques 1° 05’ 34” ouest et 14° 47’ 04” nord (point G) situé sur le
rivage ouest de la mare de Soum, qu’elle traverse en suivant une direction
générale d’ouest en est et en la divisant en parts égales entre les deux Etats ;
elle remonte ensuite selon une direction générale nord-nord-est pour
rejoindre la ligne IGN au point de coordonnées géographiques 0° 43’ 29”
ouest et 15° 05’ 00” nord (point H).

6) Du point H, la ligne suit la ligne IGN jusqu’au point de coordonnées
géographiques 0° 26’ 35” ouest et 15° 05’ 00” nord (point I) ; de là, elle
s'infléchit vers le sud-est et continue tout droit jusqu’au point J défini
ci-dessous.

7) Les points J et K, dont les coordonnées géographiques seront déter-
minées par les Parties avec l’aide des experts désignés conformément à
l’article IV du compromis, répondent à trois conditions : ils se situent sur
le même parallèle de latitude ; le point J se trouve sur le rivage ouest de la
mare d’In Abao et le point K sur le rivage est de cette mare ; la ligne tracée
entre eux aura pour effet de diviser l’étendue de la mare en parts égales
entre les Parties.

8) Au point K, la ligne s’infléchit vers le nord-est et continue tout droit
jusqu’au point de coordonnées géographiques 0° 14’ 44” ouest et
15° 04’ 42” nord (point L) et, de ce point, elle continue tout droit jusqu’à
un point de coordonnées géographiques 0° 14’ 39” est et 14° 54’ 48” nord
(point M) situé approximativement à 3 kilomètres au nord du gué de
Kabia.

B. Que la Chambre désignera ultérieurement, par ordonnance, trois
experts conformément à l’article IV, alinéa 3, du compromis du 16 sep-
tembre 1983.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le vingt-deux décembre mil neuf cent quatre-vingt-six, en

100
651 DIFFÉREND FRONTALIER (ARRÊT)

trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Burkina Faso
et au Gouvernement de la République du Mali.

Le président de la Chambre,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. LUCHAIRE et ABI-SAAB, juges ad hoc, joignent à l’arrêt les exposés
de leur opinion individuelle.

(Paraphé) M.B.
(Paraphé) S.T.B.

101
